Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 1 of 89
                                                                         1 of 89



      1                IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
      2                                MIAMI
                             CASE NO. 15-CR-20106-KMM
      3 _____________________________________________________________

      4      UNITED STATES OF AMERICA,
                              Plaintiff
      5             vs.                             August 27, 2018

      6      PATRICK KILLEN, JR,
                              Defendant.
      7
          _____________________________________________________________
      8                          RESENTENCING HEARING

      9                   BEFORE THE HONORABLE ROBERT N. SCOLA,

     10                   UNITED STATES DISTRICT COURT JUDGE
          _____________________________________________________________
     11
                                   A P P E A R A N C E S
     12
            FOR THE PLAINTIFF:       ROBERT J. EMERY, AUSA
     13     UNITED STATES OF         JASON WU, AUSA
            AMERICA                  U.S. Attorney's Office
     14                              99 NE 4th Street
                                     Miami, FL 33132
     15                              (305) 961-9421
                                     Robert.emery@usdoj.gov
     16                              Jason.wu@usdoj.gov

     17     FOR THE DEFENDANT:       KATHERINE CARMON, AFPD
            PATRICK KILLEN, JR       Federal Public Defender's Office
     18                              150 W. Flagler Street, Suite 1700
                                     Miami, FL 33130
     19                              (305) 533-4201
                                     Katie_Carmon@fd.org
     20

     21    REPORTED BY:              GIZELLA BAAN-PROULX, RPR, FCRR
                                     United States Court Reporter
     22                              400 North Miami Avenue, Suite 8S32
                                     Miami FL 33128
     23                              (305) 523-5634
                                     gizella_baan-proulx@flsd.uscourts.gov
     24

     25    Also present:    Special Agent Laura Schwartzenberger
                             Riselda Ruiz, U.S. Probation Office
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 2 of 89
                                                                             2 of 89



       1                                   I N D E X

       2   Witness                Direct       Cross      Redirect     Recross

       3   TERA JO FROST            25

       4   TERRY COOK               33

       5

       6

       7

       8

       9

      10                   G O V E R N M E N T       E X H I B I T S

      11                                    (None)

      12

      13

      14

      15

      16                       D E F E N S E    E X H I B I T S

      17                                    (None)

      18

      19

      20

      21

      22

      23

      24

      25
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 3 of 89
                                                                         3 of 89



         1                           P R O C E E D I N G S

         2       (The following proceedings were held in open court.)

         3            THE COURT:    All right.   Good morning, everyone.

         4 Welcome.   Please be seated.

08:45    5            All right.    Our first matter this morning is United

         6 States of America versus Patrick Killen.

         7            Counsel, state your appearances for the record.

         8            AUSA EMERY:    Good morning, Your Honor.    Robert Emery

         9 on behalf of the United States and along with me is AUSA Jason

08:45   10 Wu and FBI Special Agent Laura Schwartzenberger, who is the

        11 case agent.

        12            THE COURT:    Good morning.

        13            AFPD CARMON:    Good morning, Your Honor.    Katie Carmon

        14 and Bernardo Lopez for Mr. Killen, and he is present and in

08:45   15 custody.

        16            THE COURT:    Good morning.   Good morning, Mr. Killen.

        17            PROBATION:    Good morning.   Riselda Ruiz with the U.S.

        18 Probation office.

        19            THE COURT:    Good morning.   This matter is set for

08:46   20 resentencing.   Are both sides prepared to go forward with the

        21 resentencing?

        22            AUSA EMERY:    Yes, Your Honor.

        23            AFPD CARMON:    Yes, Your Honor.

        24            THE COURT:    It's my understanding from the opinion and

08:46   25 mandate that there are no issues relating to the guidelines
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 4 of 89
                                                                         4 of 89



         1 calculations.   Is that correct?

         2            AUSA EMERY:    That is correct, Your Honor.

         3            AFPD CARMON:    Yes, Your Honor.

         4            THE COURT:    Okay.    So starting then with the total

08:46    5 offense level, level 43, which under the guidelines would be a

         6 life sentence, but none of these counts are punishable by life.

         7            So in light of the sentencing guideline range, the 18

         8 United States Code, Section 3553(a) factors, the guidance from

         9 the 11th Circuit's opinion, and, in particular, the court --

08:46   10 was it the Kapordelis case that the 11th Circuit focused

        11 somewhat on -- what is the government's position as to an

        12 appropriate sentence and why?

        13            AUSA WU:   Good morning, Your Honor.     Jason Wu on

        14 behalf of the government.        The United States recognizes that

08:47   15 we're having a bit of a dispute here over the interpretation of

        16 the 11th Circuit's opinion in this case.

        17            And as much as possible, we would like to avoid

        18 creating an unnecessary issue while obviously respecting the

        19 need to create a sufficient sentence in this case under

08:47   20 3553(a).   With that in mind, the government has somewhat

        21 modified its recommendation.

        22            We would recommend a sentence in the range 80 to 110

        23 years, which, as we indicated in our sentencing memorandum, is

        24 where very-similar offenders such as Mr. Chansler in the Middle

08:47   25 District of Florida case that we cited, that's where he was
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 5 of 89
                                                                         5 of 89



         1 sentenced.

         2            And the reason we believe that's appropriate is

         3 because, first of all, that's less than the sentence that was

         4 given the first time around.     So we believe that respects the

08:48    5 mandates of the 11th Circuit, even though we have a contrary

         6 interpretation of that opinion.

         7            However, that will also satisfy 3553(a) because it

         8 will be consistent with sentences received by similar offenders

         9 and will acknowledge some of the aggravating circumstances in

08:48   10 this case, including the particularly very-high number of

        11 victims.

        12            THE COURT:    All right.   Anything else the government

        13 wants to say?

        14            AUSA EMERY:   Yes, Your Honor.   There is just a few

08:48   15 things that I wanted to bring to the Court's attention today as

        16 far as the government's presentation.

        17            First, Your Honor, with respect to some housekeeping

        18 matters, the government had filed some exhibits under seal,

        19 exhibits 3 through 6, which were letters that were filed by

08:48   20 some of the victims of the parents and also by one of the

        21 victims.

        22            Exhibits 3 through 5 were filed before Judge Moore,

        23 and then exhibit 6 is an updated letter from Mr. Jeffrey

        24 Eckerd.    So I just wanted to bring those to the Court's

08:49   25 attention and make sure that those are part of the record, Your
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 6 of 89
                                                                         6 of 89



         1 Honor.

         2          THE COURT:    I have reviewed them.

         3          AUSA EMERY:    And then also with respect to

         4 government's exhibit 7 which we filed on Friday, which is to

08:49    5 update the numbers that were in the presentence investigation

         6 report as far as the total number of images and videos of child

         7 pornography that were found on the defendant's electronic

         8 devices, that being 12521 images and 1164 videos of child

         9 pornography.

08:49   10          And I'd like to move that exhibit -- or at least those

        11 numbers into the record, Your Honor, without the testimony of

        12 the agents.    And I understand there's no objection to that from

        13 the defense.

        14          THE COURT:    Okay.

08:50   15          AFPD CARMON:    That's correct, Your Honor.

        16          THE COURT:    Okay.

        17          AUSA EMERY:    And attached to exhibit 7, Your Honor, is

        18 the -- we also had summarized ten of those videos that -- some

        19 of which -- I think maybe one or two are discussed in the

08:50   20 presentence investigation report, but those -- which is

        21 attached to exhibit 7, again, summaries of ten images and/or

        22 videos that were found on the defendant's electronic devices.

        23          And, again, those are being moved into the record

        24 without objection from the defense.

08:50   25          AFPD CARMON:    That's correct.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 7 of 89
                                                                         7 of 89



         1          AUSA EMERY:     So Your Honor, and just to follow up to

         2 what my colleague Mr. Wu just said as far as why we're seeking

         3 a sentence between the 80 and 110 range is that it's very

         4 important to keep in mind that Judge Moore found that this

08:51    5 defendant was a serial abuser of children.      And he made that

         6 finding based on the number of victims in this case which is

         7 288 victims, Your Honor.    That's what Judge Moore found at the

         8 previous sentencing hearing.

         9          And as testified to by the case agent at that

08:51   10 sentencing, that number is very, very conservative.       But it is,

        11 nonetheless, Your Honor, a very, very alarming number, and that

        12 should more than justify the sentence that the government is

        13 asking for.

        14          And that is precisely the basis why Judge Moore

08:51   15 initially sentenced the defendant to 139 years was based on the

        16 overwhelming and alarming number of victims in this case.

        17          Your Honor, it's also important to keep in mind

        18 exactly what the defendant did to these children and the

        19 extortion that he did.

08:51   20          And at the end of my presentation, I'm going to want

        21 to call two of the parents who would like to address the Court

        22 as far as what's been going on with their sons since the last

        23 sentencing so it's clear as far as the harm and the danger that

        24 this type of crime encapsulates and why it's necessary that the

08:52   25 defendant receive a sentence within that range that the
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 8 of 89
                                                                         8 of 89



         1 government just discussed.

         2           Because, Your Honor, the fact is the defendant what he

         3 did here, Your Honor, not only did he destroy the souls of

         4 these boys that he extorted, but he also destroyed the souls of

08:52    5 these families.

         6           And going to, then, the 3553(a) factors, that first

         7 being the nature and the circumstances of the offense and the

         8 characteristics of the defendant, Your Honor, this is an

         9 elaborate scheme that the defendant concocted that occurred

08:53   10 over years.

        11           He pretended to be a 14-year-old female cheerleader,

        12 and what he did precisely is he would research these victims

        13 online.   He would go on Facebook, Instagram, and he would just

        14 put in a general name, John Smith, and see what would come up,

08:53   15 and he would look for boys in the range 11 to 14 years old.

        16           And once he found his victims, he would then

        17 communicate with them through, for example, Facebook Messenger

        18 or through Instagram, and he would pretend to be, for example,

        19 this female by the name of Carly Manning, who he adopted the

08:53   20 screen name as Chanel Izzabel.

        21           He would then strike up a conversation with these

        22 boys, and he would talk about things of interest to someone of

        23 that age, for example, Miley Cyrus.     He would talk about the

        24 most recent hit of Miley Cyrus.     He would lure them into a

08:53   25 conversation.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 9 of 89
                                                                         9 of 89



         1            And then he would send them pictures of who he was.

         2 He was pretending to this woman, Carly Manning, a.k.a. Chanel

         3 Izzabel.   And the boys would then communicate with him and say,

         4 oh, boy, you really look like Carly Manning.

08:54    5            And the thing is Carly Manning at the time, Your

         6 Honor, is a very popular cheerleader who lives in Texas.        She

         7 testified, actually, at the trial.     She has somewhere in the

         8 range, at the time, 500,000 followers on Instagram.

         9            And the defendant then went to Carly Manning's

08:54   10 Instagram and Facebook pages and stole her videos, and he stole

        11 her images.     And then he was then using those images to

        12 convince the boys that he was actually Carly Manning.        And once

        13 he gained the boys' trust, he would then say, "do you have a

        14 Kik account?"

08:54   15            And when I first started with this case, Your Honor,

        16 many years back, 2015, I had no idea what Kik was essentially

        17 it's an application that is popular with kids in the ages

        18 between 10 to 14, because all you need is a WiFi connection,

        19 and you're able to chat, share photos, and that's basically how

08:55   20 that works.

        21            So then he would say, "hey, do you have a Kik account?

        22 Let's talk on Kik.    They would go over to Kik and, again, they

        23 talked about Miley Cyrus, things of interest of boys of that

        24 age, sports, for example.

08:55   25            Eventually then -- and rather quickly -- the defendant
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 10 of 89
                                                                         10 of 89



         1 would escalate the conversation to a sexual tone.        We start

         2 saying, "hey, do you want to see some photos?       Do you want to

         3 see my pictures?    I will send you pictures of me naked if you

         4 send me pictures of you."

08:55    5           And so that's how he started to lure these boys into

         6 his trap, Your Honor.    And they would continue to have this

         7 conversation.    And then the boys would start sending him

         8 pictures, maybe with his shirt off at first, and the defendant

         9 would say "no, I want to see more."

08:55   10           In exchange, the defendant would also send more

        11 pictures to these boys.     And eventually what the defendant then

        12 convinced these boys to do is to send naked pictures of

        13 themselves with erections.     And that is exactly what was done

        14 with all 288 of these victims, Your Honor.

08:56   15           The defendant obtained pictures of these boys in

        16 sexually-explicit positions.     That's exactly what the defendant

        17 was charged with, and that's what the jury found in this case.

        18 And the defendant did that, and he wanted these photographs,

        19 Your Honor, for his sexual gratification and also for the

08:56   20 sexual gratification of others.

        21           And it's just not the defendant who obtained these

        22 photographs.    He convinced these boys to produce these

        23 photographs.    He convinced these boys to sexually molest

        24 themselves for his own sexual gratification.

08:56   25           And it didn't just stop there, Your Honor.        The
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 11 of 89
                                                                         11 of 89



         1 defendant then distributed these photographs over the internet

         2 with like-minded pedophiles.     He actively traded these boys'

         3 photographs.   That was the evidence that was put on at trial,

         4 Your Honor, is he exchanged these photographs that he extorted

08:57    5 from these boys with individuals with the screen name of

         6 Vanyher, Natty0524.

         7           And in these conversations that were put on at trial,

         8 the defendant over and over uses the word traded, traded,

         9 traded and -- because the defendant had certain photographs

08:57   10 that he wanted.   He had a certain age range.      And in these

        11 chats, Your Honor, he talks about how the defendant calls these

        12 boys "hot", he talks about how he likes skater boys, and how he

        13 likes American boys.

        14           The defendant clearly exhibited his interest in the

08:57   15 boys in the range 10 to 14.     If that doesn't characterize the

        16 defendant and say that he's not a pedophile, I'm not sure what

        17 meets that definition.

        18           His conduct got worse.     He went from photographs, Your

        19 Honor, to then producing videos, what the defendant then called

08:58   20 as Camy (ph.).

        21           And he worked with other pedophiles, for example,

        22 Vanyher, in this case, to get sexually-explicit videos of these

        23 boys masturbating.     He wanted to see them ejaculate.     And what

        24 the defendant did is he, again, used the alias, the screen name

08:58   25 Chanel Izzabel, and he would talk to these boys over Skype.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 12 of 89
                                                                         12 of 89



         1           And the defendant set up an elaborate plan where the

         2 boys would think that they were video chatting with Chanel

         3 Izzabel, that is, Carly Manning, and that they were having a

         4 video chat with her.    And because the defendant was able to

08:58    5 obtain just some general video of a woman online who was

         6 masturbating, and he would share that photograph with these

         7 young boys.   In exchange, the boys would masturbate.       So that's

         8 what the defendant then called Camy (ph.).

         9           And on a lot of these chats where he's talking with

08:59   10 other pedophiles on software and asked -- for example, one

        11 that's called GigaTribe, the defendant would share these

        12 photographs and share these videos with other like-minded

        13 pedophiles.

        14           Your Honor, I do have some of the chats that were

08:59   15 entered into evidence through the FBI analyst, Melissa Starman,

        16 that was an exhibit that was put in that supports everything

        17 that I just discussed with, Your Honor.       I can go ahead and put

        18 those chats on the screen if Your Honor wishes to see those, or

        19 if it was sufficient, just my summary, I can just go ahead and

09:00   20 move onto my next point, Your Honor.

        21           THE COURT:    I've reviewed your summary so I'm --

        22 whatever you want to do.    It's your presentation.

        23           AUSA EMERY:   Very well, Your Honor.

        24           Your Honor, can I have the ELMO?      And, Your Honor, is

09:00   25 there a way to turn off the screens in the audience?
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 13 of 89
                                                                         13 of 89



         1           THE COURT:    Okay.   They're off.

         2           AUSA EMERY:    And, Your Honor, what I just want to go

         3 over with Your Honor is the -- this is a chat conversation

         4 through Kik that was between the defendant posing as Chanel

09:01    5 Izzabel and a boy by the name of Frosty, whose full name is

         6 Garrett Frost, but he had the Kik name of Frost2499.

         7           And Your Honor, at the end of my presentation, you're

         8 actually going to hear from Mrs. Frost who is going to tell you

         9 about the severe impact of the defendant's crime that's had

09:01   10 upon her son and upon her family.

        11           And this is government exhibit 19-B, as in boy, that

        12 was entered into evidence.      And as you can see here, Your

        13 Honor -- so --

        14           Your Honor, for some reason my -- Jake, my screen, my

09:02   15 touch screen isn't working.

        16           AUSA WU:    I think it is working, but it's too faint;

        17 it's making it in white color.

        18           AUSA EMERY:    Oh, all right.    So as I said, Your Honor,

        19 that's the screen name that the defendant used, and he admitted

09:02   20 to using at trial.     The conversation -- and Frosty2499 is

        21 Garrett Frost.   And he just starts chatting with him.        This is

        22 a Kik conversation.

        23           The defendant says, "hey, what's up?"       And Frosty says

        24 "nothing; what about you?"      "Nothing, same, just school."     The

09:03   25 defendant later on in the conversation says about how he just
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 14 of 89
                                                                         14 of 89



         1 wants to -- for Garrett to talk to him.        Later on the defendant

         2 says "we didn't even talk dirty.      WTF."    And then later on the

         3 boy says "I know.    I'm sorry.   Please don't put them on

         4 Instagram; I'm begging.     I'll send one more, but you have to

09:04    5 delete them, please."

         6            And this goes precisely to the extortion count.        And

         7 what was going on before that, Your Honor, in the discussion

         8 Garrett here had sent the defendant a naked picture of himself.

         9 And the defendant keeps demanding more and more pictures or

09:04   10 else he's going to post them on the internet.

        11            And here, Your Honor, unfortunately is some child

        12 pornography.   As you can see, that is Garrett Frost in this

        13 picture, Your Honor.    And the defendant here is saying exactly

        14 how he wants photographs.     He says he wants a photograph like

09:05   15 this, but he says, "but I want it with balls too."        And Frosty

        16 says -- Garrett says "okay."

        17            Next in the conversation Garrett sends the defendant

        18 another photograph of himself, and he's begging the defendant

        19 to please delete them all.     And what does the defendant

09:05   20 respond?   "No."    The defendant says -- he sends back the same

        21 picture.   He said he "wants more photographs like this."        He

        22 wants to see Garrett with an erection.        But just not with an

        23 erection, but he also says he "wants to see it with balls."

        24            And again, Your Honor, I apologize for my language,

09:05   25 but this is the tone, this is the crime the defendant
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 15 of 89
                                                                         15 of 89



         1 committed.    And later on he says "that pic you just sent is

         2 nothing like this."      Garrett responds "I'm not hard anymore.

         3 I'm scared that you'll post them."       "I'm like freakish out

         4 right now.    I will literally go to jail.       I'm crying right now.

09:06    5 Please."

         6            You can just literally read and feel the fear that the

         7 defendant put this boy through.       And at the time, Your Honor, I

         8 believe that Garrett was 13 at the time.         Garrett:   "I'm so

         9 scared."     The defendant:     "Wow, I will post then."    The

09:06   10 defendant is unrelenting, Your Honor.         He just does not stop.

        11 Garrett asks:     No.    Why are you being like this?      WTF?   You do

        12 realize I could post your video, right?"         Defendant threatened

        13 again:    "Posting.     Buy."   "No, fine."   Garrett responds:      "I'll

        14 do it."    Later on he sends the photograph exactly how the

09:07   15 defendant wanted.       And he says "I literally can't get hard.

        16 Please stop."

        17            The conversation continues like that, Your Honor.

        18 Later on Garrett says "you threatened my life again.           I'm

        19 crying right now."       How does the defendant respond?      Does he

09:08   20 show any compassion at all?        Not at all.   "LMFAO.    You caused

        21 that yourself."       At the end the defendant again complains to

        22 Garrett "you didn't even show me cum, like WTF."

        23            And Your Honor, and there is a similar conversation to

        24 that, that the defendant had with another boy by the name of

09:09   25 Jackson Cook.     And we have the father here of Jackson Cook.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 16 of 89
                                                                         16 of 89



         1 He's going to testify that Jackson Cook was also one of the

         2 listed victims in the indictment who the defendant was found to

         3 have threatened.

         4             Again, similar MO, similar threats, and these are all

09:09    5 based on chats that were entered in the trial.        I'm not going

         6 to go over those because they're so similar to what Your Honor

         7 just saw where the defendant threatens to post Jackson Cook's

         8 pictures that he sent, the sexually-explicit photographs again

         9 of Jackson with an erection.

09:09   10             And the defendant just keeps beating and beating and

        11 just saying this is -- "I want certain photographs, with flash,

        12 without."    And ultimately the boy in this case, Jackson, does

        13 whatever the defendant wants.     What he wants -- what Jackson

        14 wants to make sure is that his photographs that he sent the

09:09   15 defendant never end up on the internet.

        16             But again, the defendant doesn't care.     He gets the

        17 photographs he wants.    And he ultimately and later shares those

        18 photographs with other pedophiles.

        19             This is a conversation, Your Honor -- this is

09:10   20 government's 19-F.    This is a conversation between the

        21 defendant and another pedophile, screen name Natty0524 where

        22 the defendant then starts to trade these pictures with

        23 Natty0524.    And as you can see, the defendant again is Chanel

        24 Izzabel, and the defendant says -- because up above, Natty0524

09:11   25 is saying "you have a whole set of him?"       "I have a lot of sets
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 17 of 89
                                                                         17 of 89



         1 of guys, some with videos, ha-ha," obviously referring to the

         2 photograph above.   And the defendant responds, "yes, actually I

         3 know him because that's my boy.     I traded to one guy who showed

         4 everyone."

09:11    5           Your Honor, this is government's 17-B which was

         6 entered into evidence at trial.     This is a conversation on that

         7 application software that I mentioned before called GigaTribe,

         8 where the defendant is having a conversation with an individual

         9 by the name of Karucem.

09:12   10           And the testimony that was at trial -- and the

        11 defendant admitted this when he took the stand -- that in these

        12 chats, that the defendant is -- has the user name

        13 BeverlyHills05, and that he's speaking with an individual by

        14 the name of Karucem.

09:12   15           And Karucem, Your Honor, and there was some discussion

        16 at trial about this with Judge Moore.      Karucem was arrested

        17 later on in -- after the defendant's arrest here in the

        18 Southern District of -- or shortly before the defendant's

        19 arrest here in the Southern District of Florida.        Karucem was

09:12   20 arrested in Italy in September of 2014.       But these

        21 conversations that the defendant has with Karucem occurred in

        22 2013.

        23           Again, government's 17-B.     So here, Your Honor, this

        24 is the defendant speaking, and he's chatting with Karucem on

09:13   25 GigaTribe.   The defendant says "you cam ^      any of my boys"
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 18 of 89
                                                                         18 of 89



         1 which is consistent with what I spoke with about earlier where

         2 the defendant who is not only obtaining sexually-explicit

         3 images from these boys but also sexually-explicit videos.

         4           He's having a conversation back and forth with Karucem

09:13    5 about these boys.    Later on BeverlyHills tells Karucem -- the

         6 defendant, when talking about all these boys -- the defendant

         7 characterizes them as "hot."

         8           Later on in the conversation, the defendant is having

         9 a conversation with Karucem about how do you actually get these

09:14   10 photographs.    And the defendant brags to Karucem "well, I

        11 blackmailed Joey."

        12           Next page, again, talking about multiple boys in these

        13 conversations and the photographs, the sexually-explicit

        14 photographs they obtained and how to do it.

09:15   15           The defendant tells Karucem about one particular boy,

        16 about Joey.     "He lives 10 minutes away from me.     I know what

        17 school he goes to."

        18           Again, consistent with the defendant's MO, he

        19 researched these boys on social media sites and search engines

09:15   20 such as -- for example, such as Google.

        21           I also want to the show Your Honor government's

        22 exhibit 16-A.    This is the downloads, the file trees that were

        23 done by the FBI of the defendant's -- one of his electronic

        24 devices which was his MacBook.     These were entered into trial.

09:16   25 And this is just to show Your Honor some of these -- the names
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 19 of 89
                                                                         19 of 89



         1 of these files that were -- and videos and images that were

         2 found on the defendant's MacBook, for example.

         3             As the government had indicated earlier and -- the

         4 defendant had over 12,000 images of child pornography and over

09:16    5 1,000 videos.    On his computer there are literally thousands of

         6 downloads that he had of videos.

         7             For example, here you see manboy new, manboy15.       And

         8 as was testified by Special Agent Schwartzenberger at trial,

         9 the numbers in those videos indicates the age of the boys.

09:17   10 That's typical in child pornography cases such as these.         The

        11 defendant's Dell laptop that was seized from him, government

        12 40-A, more videos such as two boys wanking and sucking.

        13             And Your Honor, additional reason why the government

        14 believes that this Court should impose a sentence within the

09:19   15 80-years-to-100-year range is it's also important to keep in

        16 mind the defendant's actions.

        17             The FBI first went to speak with the defendant in

        18 February of 2014.    That's when they went to his house.       That's

        19 when they got the MacBook computer that I just talked about and

09:19   20 I showed Your Honor some of those files that were on that

        21 computer.    And this is all trial testimony that came out is the

        22 Special Agent Schwartzenberger brought this to the parents'

        23 attention.    She talked to the defendant about it, about the

        24 seriousness of what he's doing here and that he needs to get

09:19   25 help.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 20 of 89
                                                                         20 of 89



         1            And so the agents left that day in February 2014

         2 because they went back to analyze the electronic devices that

         3 were taken from him.    For example, in this case, the MacBook.

         4            After February of 2014, the FBI determined that the

09:19    5 defendant was continuing to download child pornography.         He was

         6 still using his Facebook, the fake Facebook website that he

         7 created in the name of Chanel Izzabel that he stole from Carly

         8 Manning.   The defendant was updating that profile on Facebook.

         9            When the agents -- and based on this, Your Honor, the

09:20   10 government obtained a search warrant and executed that search

        11 warrant on the defendant's house in March of 2015.        And that's

        12 when the defendant was arrested.

        13            And the government then seized also this Dell MacBook

        14 -- or this Dell laptop computer which is, again, what I just

09:20   15 showed Your Honor, the file tree that had hundreds of videos of

        16 child pornography, some of which were downloaded after the FBI

        17 first went to his house in February of 2014.

        18            The -- one additional factor that Judge Moore pointed

        19 out at the sentencing was the defendant's complete lack of

09:21   20 acceptance of responsibility for his crime.       Judge Moore found

        21 that when the defendant took the stand, he repeatedly lied on

        22 the stand about his involvement and what he did in this crime.

        23 The defendant showed no remorse at all for his crime when he

        24 took the stand at trial and at his sentencing.

09:21   25            I do want to touch upon some of the things that the
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 21 of 89
                                                                         21 of 89



         1 defense has brought up in their -- with respect to the

         2 defendant; the fact that he was adopted out of a Romanian

         3 orphanage.   And the government, as we recognized in our filing,

         4 the defendant does have some mitigating factors, but the

09:21    5 seriousness of this crime, the number of victims completely

         6 outweighs any sort of mitigation that this Court should

         7 consider in this case.

         8           And based on the literature that -- not only that the

         9 defense submitted but what the government submitted in its

09:22   10 filing, Your Honor, the key in those studies with respect to

        11 people in -- kids in Romanian orphanages is early intervention.

        12 And that's exactly what happened in this case.

        13           The defendant was adopted when he was -- and brought

        14 over to the United States when he was three and a half years

09:22   15 old.   And by all accounts, according to the PSI and the

        16 defendant's -- and his parents' own words, he had a very loving

        17 and supportive family, which based on the literature, that is

        18 the key in order to improve a situation of kids who are adopted

        19 out of Romanian orphanages.     And that's exactly what happened

09:22   20 in this case.

        21           Also, Your Honor, it's important to note the report

        22 submitted by the doctor by the defense.       In the literature that

        23 was submitted, the defense noted that kids who had issues out

        24 of these Romanian orphanages had very low IQs.        The doctor in

09:23   25 this case found the defendant to be of average IQ and
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 22 of 89
                                                                         22 of 89



         1 above-average reading level, at least higher than the high

         2 school range.

         3            Now, the government also submits with respect to

         4 Dr. Triparket's (ph.) report, it's completely incomplete.

09:23    5 Based on what the government read, the doctor in that case just

         6 spoke with the defendant in person, spoke with the parents, and

         7 then also looked at five shafts.

         8            That doctor did not have the benefit of sitting

         9 through this trial for the whole week and reviewing all of the

09:23   10 child pornography evidence that the FBI seized from the

        11 defendant in this case.    The doctor in that case did not look

        12 at that.   And what's quite surprising to the government is that

        13 the doctor found the defendant not to be a pedophile.

        14            Again, Your Honor, I just pointed out -- these are a

09:24   15 few of the conversations of many where the defendant is talking

        16 to his victims, about his targets, about these boys, about he

        17 likes boys, American boys, in the ages of 11 to 14.        He calls

        18 them "hot", Your Honor.    He calls them "his boys"; definitely

        19 the language of a pedophile.

09:24   20            With respect also, Your Honor, to the characteristics

        21 of the defendant, I know there is this claim that the defendant

        22 was raped while he was in prison.      Your Honor, I'm not going to

        23 spend too much time on that other than to point out to the

        24 Court though that the defendant overall has severe credibility

09:24   25 issues.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 23 of 89
                                                                         23 of 89



         1           The defendant lied on the stand, as found by Judge

         2 Moore.   When the FBI went to initially meet the defendant in

         3 February 2014, he initially lied about his involvement in the

         4 crime.   Also, Your Honor, he lied about his identity to all 288

09:25    5 of his victims.

         6           There's one other thing that was submitted by

         7 probation that the defendant, when he was in prison serving his

         8 sentence, he told BOP that he was transgender.        And he did that

         9 in order to get a benefit because he was told that if he told

09:25   10 BOP he was transgender, he would get better housing or be

        11 treated better.   Once he found out that was not the case, he

        12 recanted; he told BOP that he lied; that, in fact, he was not

        13 transgender.

        14           So again, Your Honor, I'll just point out that the

09:25   15 defendant reported what happened to him six to eight months

        16 after it, and he has severe credibility issues.

        17           The next point I want to address is deterrence and why

        18 this Court should impose the requested sentence.        I think it's

        19 clear, Your Honor, even since the government first tried this

09:26   20 case in the summer of 2015, sextortion has exploded.        You can

        21 see by the government's exhibit 2 what a problem that this is.

        22           And in the defense's filing, they seem to downplay the

        23 significance, the fact that the government had zero evidence

        24 that the defendant ever physically molested any of these boys.

09:26   25 That aside, Your Honor, the defendant did molest these boys,
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 24 of 89
                                                                         24 of 89



         1 but he did it in a different way.      And the harm is just as

         2 great that these boys suffered.     He made these boys sexually

         3 molest themselves.    And the fact that he did this through the

         4 internet shows the danger.

09:27    5           This defendant was able to -- you know, I think it's

         6 fair to say that your typical parents thinks that once they

         7 close the door and lock it and have your kids, that they're

         8 safe.   But that's not the case, Your Honor.      The defendant was

         9 able to penetrate and get inside these homes and sexually abuse

09:27   10 these boys while many of these parents were in the very house

        11 with these boys.

        12           A hefty sentence is necessary, Your Honor, because of

        13 the defendant's distribution.     These boys -- and you're going

        14 to hear from the parents -- are going to be living with this

09:27   15 for the rest of their lives.

        16           Garrett and Jackson, they're going to have to live for

        17 the rest of their lives, that when they go to apply for a job,

        18 are their photographs going to come up?       Are people going to

        19 find their photographs on the internet and bring them up?         This

09:28   20 is a constant fear that these boys live in.       They're going to

        21 have to deal with this for the rest of their lives.

        22           Also, Your Honor, with these types of crimes, suicide

        23 is something that also occurs.     As submitted in the

        24 government's response and as played out by some of the cases

09:28   25 that the government has discussed in its filing, that suicide
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 25 of 89
                                                                         25 of 89



         1 is a very real consequence of sextortion and precisely what the

         2 defendant did in this case.      Can I have one minute, Your Honor?

         3             THE COURT:    All right.

         4             AUSA EMERY:   Your Honor, the United States calls Tera

09:29    5 Jo Frost.

         6             THE COURT:    Are they going to testify, or are they

         7 just going to address me?

         8             AUSA EMERY:   Your Honor, I was going to put her up on

         9 the stand.

09:30   10 Thereupon,

        11                               TERA JO FROST,

        12 having been duly sworn by the court reporter, testified as

        13 follows:

        14

09:30   15                             DIRECT EXAMINATION

        16 BY AUSA EMERY:

        17 Q.   Hello.

        18 A.   Good morning.

        19 Q.   Would you state your full name for the record and spell

09:30   20 your last name?

        21 A.   Tera Frost, F-R-O-S-T.

        22 Q.   Where do you live?

        23 A.   Cedar Park, Texas.

        24 Q.   How long have you been there?

09:30   25 A.   I think -- 12 years, I think.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 26 of 89
                                                                         26 of 89



        1 Q.    And you're the mother of Garrett Frost?

        2 A.    I am.

        3 Q.    Do you have a daughter also?

        4 A.    I do.

09:30   5 Q.    And do you have -- is your husband's name Mark?

        6 A.    Yes.

        7 Q.    Were you living in Cedar Park, Texas, then in September of

        8 2013?

        9 A.    We were.

09:30   10 Q.   How old was Garrett at the time?

        11 A.   I'm thinking that he was 12, maybe, almost 13.

        12 Q.   12, almost 13?

        13 A.   I think so.

        14 Q.   And I'm showing you what was admitted at trial as

09:31   15 government's 42-C.    Do you recognize them?

        16 A.   Yes, I do.

        17 Q.   And who is that?

        18 A.   That's my son, Garrett, and my husband Mark.

        19 Q.   And in September of 2013, did something happen to your son?

09:31   20 A.   It did.    We had kind of a rough night when I came home from

        21 a school meeting.

        22 Q.   And what happened?

        23 A.   He was very pale, ashen-colored, and he kept saying "I'm

        24 sorry, Mom.     I'm so sorry, Mom.   I'm sorry; so sorry, Mom."

09:31   25 And so it took me a little bit to figure out what was going on
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 27 of 89
                                                                         27 of 89



        1 with him.

        2             He told me that -- he goes, "I know you've always told

        3 me not to do this, and I sent pictures."        And I said, "well who

        4 did you send pictures to?"      And he said, "a girl."     And I said,

09:32   5 "well, was this girl a girl from your school, or where is this

        6 girl from?"    And he proceeded to say that he did not know who

        7 this -- where this girl was potentially from and who he had

        8 sent those pictures to.     And he did not know if it was a person

        9 from his school or not.

09:32   10 Q.   Was he scared?

        11 A.   Oh, very scared.   Very, very scared.

        12 Q.   And what -- and so essentially what happened in this case,

        13 was it fair to say that your son sent some pictures of himself,

        14 some sexually-explicit photographs to this person who he

09:32   15 thought was a female teenager?

        16 A.   Right.   I asked him about how many pictures he had sent,

        17 and he said approximately 8.     And he said, "they kept asking

        18 for more or else they were going to post it online, Mom."         And

        19 that's what was making him so scared.

09:33   20 Q.   And then after this event occurred, how did your son begin

        21 to act?

        22 A.   Garrett started to become withdrawn.      We live in a very

        23 active neighborhood with lots of boys his age.        He was in

        24 sports, and so he pulled himself away from the neighborhood

09:33   25 boys where they usually would play football out in the park.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 28 of 89
                                                                         28 of 89



        1 He was involved with the youth group at our church and pulled

        2 himself out of that.       And Mark was actually the group leader of

        3 that.    And so he just stopped going even though Mark was the

        4 leader to that.

09:34   5                His attitude towards us changed, and family changed a

        6 lot.    He would not come down to dinner with us anymore; really

        7 angry at Mark and I verbally and just very different student.

        8 Just -- before then, he was just all smiles.        His smile would

        9 light up the room.       His teachers just loved him and adored him.

09:34   10 He was just a sweet, sweet kid.

        11 Q.    And is it fair to say then after you saw this happen to

        12 him, you saw a dramatic change in his behavior?

        13 A.    Yeah.    I would pick him up from school and he'd say, "I

        14 hate school.      I just hate school."   And in his sixth grade

09:35   15 year, he was reading in the 12th-grade level.       He was excelling

        16 in everything.

        17 Q.    And so we're talking, after this event occurred in

        18 September 2013, did that behavior continue like that up until

        19 the present?

09:35   20 A.    Yes.    Yeah.   We have -- it's been walking on egg shells in

        21 our household for the last how many years since then.         It's

        22 been very difficult.      Garrett has been verbally abusive

        23 probably to Mark and I, on occasion, but that's not who our

        24 family is, and so we typically shut that down pretty quickly.

09:35   25 Q.    And how did you, as a result of this incident, how would
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 29 of 89
                                                                         29 of 89



         1 you characterize your relationship with your son?

         2 A.   It's definitely strained.     It's been strained for a lot of

         3 years.   And that's just not who our family is.

         4           We have always taken family vacations together, played

09:36    5 together, we have just done things together as a family.         And,

         6 you know, Garrett pulls away from even grandparents now and

         7 doesn't want to be associated with my brothers, who are his

         8 uncles, and doesn't want to hang out with cousins anymore.         So

         9 everything has been extremely strained from all levels of our

09:36   10 family, even future and past (inaud.).

        11 Q.   Is that the relationship you just described that you have

        12 now with him, the problematic relationship, is that the same

        13 type with your husband?

        14 A.   Yes, but not to the extent that it has been with Garrett

09:36   15 and I.   Garrett and I have definitely been -- I don't know if

        16 it was just -- I can't predict why that is, but I can assume

        17 that because I'm the one that's testified, and I've been the

        18 most active in this whole process, that it's probably a little

        19 bit of alienation from them.

09:37   20 Q.   And as a result of this incident, did you go to counseling?

        21 A.   We did.   We mainly -- not for mental health; more than

        22 trying to get our family communications system back in play.

        23           So for about four times, and at that point in time

        24 Garrett refused to go anymore.     He would not go with us.      He

09:37   25 felt like we were kind of picking on him to be able to go.         And
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 30 of 89
                                                                         30 of 89



         1 so I probably continued maybe two, maybe three times more past

         2 that point to just -- so that the counselor could give me the

         3 verbiage that I needed to de-escalate the situations at home

         4 and be able to have a conversation with my son that would be a

09:38    5 healthy conversation.

         6 Q.   And who paid for this counseling?

         7 A.   We did, out of our pocket.

         8 Q.   Now, you testified that your son Garrett sent multiple

         9 pictures to the defendant, correct?

09:38   10 A.   Yes, sir.

        11 Q.   And how do you feel about those pictures being out on the

        12 internet?

        13 A.   Well, it's scary.   I mean, we have all known that this is

        14 not something that we want for our children.       We have -- we

09:38   15 actually had a family friend that did exactly that, and the

        16 family ended up having to move because the pictures had gone

        17 around the middle school.     And this young girl had worked -- or

        18 had gone to school there.     And when those pictures went out,

        19 the family just was devastated, and everybody had seen them in

09:39   20 the community, so they ended up moving.

        21             So we use that as an opportunity to have a

        22 conversation with Garrett even before this had happened of why

        23 we don't send pictures and why we don't take pictures and those

        24 kinds of things.    So even after that, this is what's happened.

09:39   25 So it's just -- we understand how devastating it can be.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 31 of 89
                                                                         31 of 89



         1 Q.   What about after this incident occurred, did Garrett start

         2 to drink alcohol?

         3 A.   Yeah.    From an early age, kind of learning to kind of cope

         4 with things, I think.      We found some up in his refrigerator in

09:40    5 his room.

         6              And there was at one point in time that he sat down

         7 and told us that that's just what he was going to do and then

         8 he proceeded to scream at us for sending him to a therapist and

         9 that we have ruined his life.

09:40   10 Q.   How are his relationships, since this occurred, with his

        11 friends?

        12 A.   So the friends that were in our neighborhood, he never did

        13 -- re-have those friendships.      He has now friends through

        14 lacrosse, so he's been able to develop new friends there.

09:40   15              But as far as like girlfriends, never a relationship.

        16 I would say that his friendships are kind of at a hand's width.

        17 He doesn't let anybody get real close to him.

        18 Q.   Fair to say he has a problem with trust since this

        19 incident?

09:41   20 A.   I would believe so, yes.

        21              AUSA EMERY:   If I could have one minute, Your Honor.

        22 BY AUSA EMERY:

        23 Q.   And Mrs. Frost, I'm just going to ask you -- you don't have

        24 to if you don't want to, but if there's anything else you'd

09:41   25 like to tell the Court with respect to what happened in this
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 32 of 89
                                                                         32 of 89



         1 case and what you think should happen?

         2 A.   Well, so what I know is that our family works very

         3 different from the minute this happened to when we lived life

         4 before that.

09:42    5           We have got a daughter that has done very, very well

         6 and does not have any of these same tendencies as Garrett.           And

         7 like I said, we have always been a close-knit family, doing

         8 things together, taking family vacations together.        So our life

         9 has been extremely strained the last six years.

09:42   10           So I am a firm believer that when somebody does

        11 something like this, that they should have to have some

        12 consequences for that, and he has pretty much ruined my son's

        13 life and our family's life.     Everybody's feeling it, all the

        14 way down to our grandparents, and my brothers and Mark's

09:42   15 brothers and sisters.

        16           AUSA EMERY:    Thank you.   The government tenders the

        17 witness, Your Honor.

        18           THE COURT:    Do you have any questions?

        19           AFPD CARMON:    No, Your Honor.

09:42   20           THE COURT:    All right.    Thank you, ma'am.    You may

        21 step down.

        22           AUSA EMERY:    The government would now call Terry Cook.

        23 Thereupon,

        24                               TERRY COOK,

        25 having been duly sworn by the courtroom deputy, testified as
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 33 of 89
                                                                         33 of 89



         1 follows:

         2

         3                             DIRECT EXAMINATION

         4 BY AUSA WU:

09:45    5 Q.   Good morning.    Could you tell us where you work?

         6 A.   Yes.    I work in St. Augustine, Florida, at the joint force

         7 headquarters for the State of Florida.

         8 Q.   And what is your job title?

         9 A.   So I'm the senior army advisor to the State of Florida.         I

09:45   10 work directly for Major Calhoun, senior military person in the

        11 state as appointed by Governor Scott, so I give counsel about

        12 federal issues to the adjunct general and also to Governor

        13 Scott on behalf of the federal government.

        14 Q.   And what is your rank in the military currently?

09:46   15 A.   So I'm a colonel.

        16 Q.   And how long have you been in the military?

        17 A.   I've been in -- well, I did four years at West Point

        18 Military Academy and I'm at 29 plus years now.        I'll retire

        19 June of '19.

09:46   20 Q.   So when did you join the military?

        21              THE COURT:   Let's gat to why he's here this morning.

        22 A.   1985.

        23 BY AUSA WU:

        24 Q.   So do you recall learning that your son, Jackson Cook, fell

09:46   25 victim to an online extortion scheme by the defendant, Patrick
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 34 of 89
                                                                         34 of 89



         1 Killen?

         2 A.   Yes.

         3 Q.   And when do you recall that occurring?

         4 A.   It was 2013.      I was in Afghanistan.

09:46    5 Q.   And could you describe Jackson's personality before those

         6 events in 2013?

         7 A.   Yeah.    He's a very outgoing.    I call him an introvert

         8 [sic].    He was very social, just a normal 13-year-old, you

         9 know, very comfortable in his environment and what he's doing.

09:47   10 He's a very outgoing kid.

        11 Q.   And did you notice any changes in his personality or

        12 behavior after September 2013?

        13 A.   Yeah.    Yes.

        14 Q.   And could you describe some of those changes?

09:47   15 A.   Well, he became more reserved to himself, almost

        16 antisocial.     I mean, he's almost removed himself from our

        17 family unit.

        18              Just, yeah, became a different person than what we're

        19 used to.     He got a lot of anger issues.     He was actually

09:47   20 suspended from school for fighting.

        21              Removed himself from -- he likes athletic sporting

        22 opportunities.       He was an all-star second baseman, and then he

        23 stopped playing baseball.

        24              So antisocial, stayed in his room.    I mean, just -- I

09:47   25 mean, I don't want to say destroyed our family unit, but it was
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 35 of 89
                                                                         35 of 89



        1 extraordinarily hard because he didn't want to be part of this.

        2               It was just like lack of trust.   There was some

        3 alcohol abuse at a very early age.       Suicide ideation where, you

        4 know, he talked to his mom about hurting himself.

09:48   5               And we -- under the care of a psychiatrist now.      Yeah.

        6 It was a complete transition from the kid that I was trying to

        7 raise as a son.

        8 Q.    And have you seen any changes specifically in his

        9 relationship with you?

09:48   10 A.   Yes.    I'm almost excluded -- not removed as a father, but

        11 he talks to his mother.     I would say he has issues with males

        12 and authority.     It's just a challenging.    It's a challenge for

        13 me and him to have a relationship.      He does talk to his mother

        14 more than me.     There's a lot of self doubt.    There's trust

09:49   15 issues.     I mean, not necessarily what I would have preferred as

        16 a father.

        17 Q.   And do you have other children, Colonel Cook?

        18 A.   Yes, he has two older sisters.

        19 Q.   Have you experienced any of these similar issues with them?

09:49   20 A.   None.    Absolutely, the -- I mean, the oldest we moved four

        21 times when she was in high school.      She would go out for

        22 cheerleading teams, she was a student gymnast University of

        23 Alabama, veterans affairs and pastor for the university, just

        24 very outgoing social part -- yeah, the two girls are uniquely

09:49   25 different now than what my son is.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 36 of 89
                                                                         36 of 89



         1 Q.   Thank you.   And is there anything else that you would like

         2 to tell the Court about this matter or what you think should

         3 happen, please?

         4 A.   You know, these are combat stripes.      I've been to combat 7

09:49    5 years, and I have 18-year-old-kids that make decisions of life

         6 and death.    We hold them accountable at that age for the

         7 decisions they're making for the rest of their life.

         8            My family has been destroyed based on this incident by

         9 one person.    I know it's manifested across a lot more people

09:50   10 than my family, but this isn't the son that I would have

        11 expected to -- where he's at right now in his life.

        12            And I wonder about his ability to have a family, his

        13 ability to a have an intimate relationship with somebody who he

        14 hasn't yet.    It makes me extraordinarily -- I'm angry.

09:50   15            I feel like he's been taken -- a lot has been taken

        16 away from him, and I'm concerned that will he be a father, will

        17 he be able to raise his children, will he overcome this over

        18 time?   I have zero compassion.

        19            I'm going to hold soldiers accountable for decisions

09:50   20 they make for the rest of their life, and I'll leave it at

        21 that.

        22            AUSA EMERY:    Thank you, Colonel Cook.    We tender the

        23 witness.

        24            THE COURT:    Do you have any questions?

09:50   25            AFPD CARMON:    No, Your Honor.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 37 of 89
                                                                         37 of 89



         1           THE COURT:    Thank you, sir, you may step down.

         2 A.   Thank you, sir.

         3           THE COURT:    Anything else from the government?

         4           AUSA EMERY:    If we can have one minute, Your Honor.

09:51    5 Nothing else, Your Honor.

         6           THE COURT:    All right.   And the parents don't want to

         7 stay for the sentencing now that we've finished --

         8           AUSA EMERY:    Yes.   I'll ask them to come back in.

         9           THE COURT:    All right.   So Ms. Carmon, before I hear

09:51   10 from the defense side, in fairness to you and Mr. Killen, I

        11 want to give you some of my preliminary thoughts and concerns

        12 that hopefully you can address.

        13           I don't think I've ever read as much in preparation

        14 for a sentencing.   I read the entire trial transcript, the

09:52   15 sentencing transcript.    Since the 11th Circuit talked about

        16 this Kapordelis case, I read that opinion.       I read the

        17 sentencing memorandum in that case from both the government and

        18 the defense.   Each side has presented some very persuasive

        19 sentencing memorandum in this case.

09:52   20           The first thing that really jumped out at me when I

        21 read the sentencing transcript and, in particular, was

        22 Mr. Killen's inability to control himself, his complete lack of

        23 remorse and compassion, and that caused me grave concern.

        24           And then I read your very powerful sentencing

09:52   25 memorandum where within there you made a representation that he
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 38 of 89
                                                                         38 of 89



         1 now understands that what he did was completely wrong, and he

         2 has compassion for his victims.     And on the same day that I

         3 received your sentencing memorandum where he is obviously

         4 talking to you about his remorse, I get a letter from his

09:53    5 mother which I filed in the court file.

         6            The first sentence is:    First and foremost, our son,

         7 Patrick Killen Junior, is not guilty of the crime he's been

         8 charged with.

         9            So my first thought is how -- is his mother just some

09:53   10 nut case that she has these thoughts on her own independent of

        11 her son?   Is your son telling you something that he knows is

        12 going to help him in the sentencing memorandum, and meanwhile

        13 he really believes he did nothing wrong, and that's what the

        14 conversation with his mom is?     And I don't want him to be

09:53   15 responsible for something his mom did.

        16            And then Friday I get a filing that he, himself, made

        17 of his mother's affidavit that was filed relating to the motion

        18 to suppress.    So obviously he's still personally involved with

        19 contesting matters that are not in play right now.

09:53   20            So I don't know.   Is he really remorseful, or is he

        21 just telling you what he wants me to hear today?        And what is

        22 the point of him filing a memorandum or an affidavit of his

        23 mother about how the FBI conducted the search in the case?

        24            How is that going to help me?     My job is hard;

09:54   25 sentencing guilty people is very difficult.       I did not take
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 39 of 89
                                                                         39 of 89



         1 this job to sentence innocent people.      So people who claim that

         2 they're innocent when in the face of mountains of evidence they

         3 are not does not help me to really come to a good decision in

         4 their favor.

09:54    5           AFPD CARMON:    And Your Honor, I appreciate that.       I am

         6 going to ask that Your Honor not hold anything that Ms. Killen

         7 has sent to you against her son and that pro se filing was

         8 drafted by Mrs. Killen and sent by Mrs. Killen.

         9           So Patrick himself is not sending anything to the

09:54   10 Court protesting his innocence.     And in fact, as I laid out in

        11 my sentencing memorandum, as Dr. DiTomaso noted from his

        12 conversations with Patrick, it has been years since Patrick was

        13 arrested and years still since he went to trial, and he has a

        14 lot more insight now as in the year --

09:55   15           THE COURT:   Is the filing of docket entry 184 that

        16 came directly from his mother and not through the jail?

        17           AFPD CARMON:    I'm sorry.   I was just confirming that

        18 did not come from the jail, no.     And I have received multiple

        19 filings of the same, and I am not adopting any of them, Judge.

09:55   20           THE COURT:   So I'm trying to tell you -- so obviously

        21 the time of the first sentencing, his mother seemed to be,

        22 based on what he was saying, on the same page of not denying

        23 everything.    So if he still has a relationship with her and

        24 he's come in his own mind to the realization "I did something

09:56   25 wrong; I am guilty" how is that not being communicated to his
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 40 of 89
                                                                         40 of 89



         1 mother?   I mean, she's writing saying "I've lost faith in the

         2 criminal justice system.      I'm going to spend the rest of my

         3 life going around telling everybody I know that the FBI is

         4 corrupt and the courts are corrupt."      So how is that happening

09:56    5 with someone who is very close to him?      What message is he

         6 giving her?

         7             AFPD CARMON:    I don't know about their private

         8 dealings.    I do know every time that I have spoken to Patrick

         9 he knows what he did is wrong.       He acknowledges what he did.

09:56   10 He's acknowledged it to Mr. Lopez.      He's acknowledged it to

        11 Sara Shannon (ph.), who is our mitigation specialist in this

        12 case.

        13             All I can tell you, Your Honor, is my interactions

        14 with the family, and my interactions with Patrick are two --

09:56   15 take two very different tenors.      And if the family is sending

        16 you material that they have created, I'm going to ask that Your

        17 Honor disregard it and not hold it against Mr. Killen because

        18 my job here is to help Patrick, not what his parents want.

        19 This is my client.       This is the person that I'm standing by and

09:57   20 speaking on behalf of --

        21             THE COURT:    But he's going to disavow here in court

        22 all of those submissions of his mother?

        23             AFPD CARMON:    He is going to read to you or have me

        24 read, if he can't do it, a letter that he's written to you

09:57   25 about what he acknowledges, what he did.       He's remorseful.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 41 of 89
                                                                         41 of 89



         1 Now, does he feel -- and I'll be honest.          Does he feel like the

         2 FBI came into his house and didn't treat him well?         Yes.   But

         3 is he saying I didn't do the things that I they say I did, no.

         4             THE COURT:   Okay.    Is his mother here in the

09:57    5 courtroom?

         6             AFPD CARMON:     She is.

         7             THE COURT:   Can he tell her, "Mom, I'm really guilty

         8 of these things.    Please stop bothering the judge and don't

         9 tell other people I'm not guilty because I really am guilty?"

09:57   10 Can he do that.

        11             AFPD CARMON:     He certainly can.

        12             THE COURT:   I don't want him to do that just because

        13 he thinks -- I want this to be his honestly-held belief.          I

        14 don't want some mother suffering because they think an innocent

09:58   15 child of theirs is in prison.          So this would be doing your mom

        16 a favor if it's really the truth that you're guilty of this so

        17 she can move on with her life and figure out the next phase of

        18 her life.

        19             THE DEFENDANT:    Good morning, Your Honor.     I did what

09:58   20 I did, but I believe in some context that the government has

        21 taken it and blown it out of proportion.          I'm not a pedophile.

        22 I did what I did.    I extorted nude images from teenage boys

        23 because I was curious about myself, sir.

        24             And I explained that to my parents, and they know

09:59   25 everything that has happened, but the way that my mom has
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 42 of 89
                                                                         42 of 89



         1 contexting [sic], it is not that I'm innocent of crimes that --

         2 that what I have done, but what the extent of the language of

         3 the crime that's being charged.       I was young.    I was immature.

         4 I was stupid.    I extorted these teenage boys out of nude

09:59    5 images, but -- and the videos I didn't even watch the videos,

         6 sir.     I never watched those videos.

         7             So I possessed them, but I didn't watch them.      They

         8 were automatically downloaded onto my computer, so therefore,

         9 when the government says "possess and distribute" I didn't do

09:59   10 that.    I possessed them, but I didn't make these videos, sir.

        11 I did not make these videos as the government is saying.         Those

        12 were downloaded off of Karucem's computer.

        13             And in the mix of that I was in a -- I was in a -- I

        14 was confused.    I was confused.      I was -- so yes, to make it

10:00   15 short, I will say it now.        And I've said it before to my mom

        16 that I did these things, and they understand that I did these

        17 things.

        18             THE COURT:   Okay.

        19             THE DEFENDANT:    And I'm sorry.   Thank you.

10:00   20             THE COURT:   Thank you.    All right.    Ms. Carmon, go

        21 ahead.

        22             AFPD CARMON:     Thank you, Your Honor.

        23             THE COURT:   And for the record, I am not going to

        24 consider any of those submissions of the mother or the pro se

10:00   25 filing that was in the name of Mr. Killen that his mother sent.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 43 of 89
                                                                         43 of 89



         1 So let's just -- I'm not in any way going to consider those in

         2 imposing a sentence.     Go ahead.

         3           AFPD CARMON:    Thank you.   What the government is

         4 asking the Court to do today is a sentence that is essentially

10:00    5 life without parole.     Patrick is 25 years old.     When he was

         6 committing these crimes, he was 19 and 20 years old.

         7           If the Court were to impose the sentence that the

         8 government is asking for, he would, at the youngest, I suppose,

         9 be about 100 when he got out of prison; and at the high end of

10:01   10 what the government wants, 140 something, which is -- they're

        11 asking for a sentence of life without parole.       And that type of

        12 sentence, we believe, is substantively unreasonable.

        13           We believe that it not only violates the mandates of

        14 the 11th Circuit in their opinion, we believe that it violates

10:01   15 the 8th Amendment in its prohibition against cruel and unusual

        16 punishment.

        17           And what a sentence like that says is that Patrick is

        18 beyond rehabilitation.    A sentence of life without parole, that

        19 Patrick is so dangerous he cannot never be allowed out in

10:01   20 society at all.   There is nothing that can be done to correct

        21 the path to right the wrong and that it's not a life worth

        22 saving.

        23           And despite what Patrick has done and despite the

        24 reprehensible actions that he has taken, I can tell Your Honor

10:01   25 with confidence in the ten years that I've been a public
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 44 of 89
                                                                         44 of 89



         1 defender -- I've certainly represented people who have done

         2 horrible reprehensible things, execute family members, execute

         3 rival gang members, sexually violate their own children, and

         4 I've had contact with people who have been remorseful to

10:02    5 remorseless, insightful to in complete denial.

         6           And I cannot comment on Patrick three years ago

         7 because I didn't know him but I do know, and I can tell Your

         8 Honor with complete confidence that Patrick's life is worth

         9 saving.

10:02   10           And what I'm about to say -- I want to be clear that

        11 none of it excuses what Patrick has done.       Patrick acknowledges

        12 what he did, and the circumstances of who he is, and the

        13 mindset that he had, and his immaturity, and the way he grew

        14 up, none of that excuses our behavior ever.       And certainly he

10:02   15 should be held accountable, but when talking about

        16 accountability, a life without parole sentence is unreasonable.

        17           And so I think it's worth diving into Patrick's

        18 upbringing and the horrific conditions he endured, not to

        19 excuse but to place into context.      And so as I wrote in my

10:03   20 sentencing memorandum, Patrick was born in 1993.

        21           Communism falls in Romania in 1989 but the backlash of

        22 -- from 1965 to 1989 Ceausescu is in power, and he is the

        23 person who placed these mandates on Romania such as a child

        24 with this tax, he rewarded couples who had 8, 9, 10 children.

10:03   25           Their abortion was banned, and, in fact, there were
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 45 of 89
                                                                         45 of 89



         1 police officers that were tasked with going into work places

         2 where women worked to check to see if they were menstruating

         3 because Ceausescu thought that the way to boom the economy was

         4 to first increase the population.

10:03    5           And unfortunately for Romania, one happened and the

         6 other didn't.   And so you end up with a country with incredible

         7 overpopulation and no economy and resources to support it.

         8           And so the vast majority of children who were born

         9 during this time find themselves in institutions.        And it was

10:04   10 only after communism fell that the western world was sort of

        11 offered a glimpse into what that life was like.        And from news

        12 reports and psychological studies that have been done, we know

        13 that those conditions were horrific.

        14           And, in fact, when Patrick was adopted, he was adopted

10:04   15 at age 3 and a half.    So he was adopted in 1997.      It was not

        16 until 1998 that Romania created a department of children and

        17 families, for lack of a better term, but their version of a

        18 department meant to protect children.

        19           And unfortunately what the studies have shown is that

10:04   20 the actual institutionalized population increased after the

        21 fall of communism because it takes 10, 15, 20 years to rebuild

        22 an economy.

        23           So Patrick was in a Romanian orphanage in Romania

        24 during this time.   And he comes to the United States with scars

10:05   25 on his upper arms and his lower legs because he's been strapped
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 46 of 89
                                                                         46 of 89



         1 to a crib for three and a half years.

         2           And the conditions that are described both by

         3 psychologists who visited these places from interviews of

         4 workers and interviews of people who came from those

10:05    5 institutions are horrific, and they describe 15 to 20 infants

         6 or 12 to 15 infants per one caregiver, no stimulization [sic]

         7 at all, nobody's playing with these children, nobody is giving

         8 them blocks, nobody is having them paint colors, nobody is

         9 talking to them.

10:05   10           And scientists agree that that sort of stimulation,

        11 that sort of sensory deprivation that occurs in these critical

        12 periods leads to profound ill effects.      And really the most ill

        13 effect that I think is pertinent here is that sensory

        14 deprivation leads to social and emotional underdevelopment and

10:06   15 a lack of ability to form attachments.      And that's exactly what

        16 happened to Patrick.

        17           And I know the government pointed to a study that

        18 suggests that early intervention -- and they're absolutely

        19 right.   Early intervention is really one of the only ways to

10:06   20 combat these sort of long-term ill effects of sensory

        21 deprivation and lack of care in this critical period.

        22           The study that the government cites, Patrick was six

        23 months older than the oldest cohort that was adopted, but the

        24 most important part about -- and what distinguishes Patrick's

10:06   25 situation from the study cited by the government is that this
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 47 of 89
                                                                         47 of 89



         1 was a highly-controlled study.

         2             And so children were randomly assigned either to stay

         3 institutionalized or to be placed with foster care families.

         4 And then they were monitored at different stages in the foster

10:07    5 care family versus the institutional organization or whatever

         6 orphanage they stayed in and then their development was

         7 compared.

         8             But the highlight of it is that -- so even though

         9 Patrick was adopted at 3 and a half, certainly a lot older than

10:07   10 a lot of these children in a study that went on to show

        11 significant gains in cognitive and developmental.

        12             The study -- and this is from the language itself

        13 reads that those placed in foster care who did exhibit the

        14 gains, they were given social workers and mental health

10:07   15 practitioners who were assigned to work with their foster

        16 parents.

        17             And specifically, social workers monitored the

        18 relationship between the foster caregivers and the children and

        19 provided guidance for behavioral management when necessary and

10:07   20 informed the foster parents of the highly specialized needs of

        21 the children in their care.

        22             None of that happened with Patrick's family.      And, in

        23 fact, Patrick's family actually thought they were adopting a

        24 little girl, and they had agreed to adopt a little girl.         But

10:08   25 apparently the practice in Romania is to shave all the
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 48 of 89
                                                                         48 of 89



         1 children's head to avoid lice and other diseases.        And so the

         2 little person who gets off the plane to meet Patrick's parents

         3 is Patrick, a little boy.

         4           And so their family was afforded none of the

10:08    5 highly-controlled social workers and mental health

         6 professionals that should have been assigned to someone to say

         7 "this is what this kid's been through, and they're going to

         8 need a lifetime of therapy to help."      And it's certainly not

         9 the fault of the Killens and that they didn't know that these

10:08   10 things should have happened.

        11           But all scientists agree that maltreatment during

        12 these really critical periods of development when they're that

        13 young, they have profound effects on the cognitive, social, and

        14 emotional growth of children.

10:08   15           And I think what's pertinent in this case is that the

        16 magistrate court found Patrick to be very immature and not as

        17 cognitively and socially developed as his biological age.

        18           The district court adopted that finding.        And as Your

        19 Honor pointed out, the trial transcripts support that finding.

10:09   20 I read his testimony.    It's rife with outbursts, with vulgar

        21 language, with petty language.     And he had no insight at all as

        22 to what he had done.    That is not the man that sits next to me.

        23 And I say man because he's gaining insight into his behavior.

        24 He's older now.   And he is remorseful.

10:09   25           And I think if we ever question whether Patrick's life
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 49 of 89
                                                                         49 of 89



         1 is worth saving, meaning not handing out a sentence that is

         2 life without parol, is that acknowledgment that in the three

         3 years that have passed Patrick has shown growth and gains which

         4 bodes well that Patrick can be rehabilitated.

10:09    5           And so as ugly as it was to read that trial testimony,

         6 I think the comparison is important with who Patrick is now,

         7 and just the fact that he was able to talk to you ten minutes

         8 ago.

         9           You know, the PSI notes and Dr. DiTomaso's

10:10   10 conversations with Patrick's parents confirm that Patrick was a

        11 very isolated kid himself, and he didn't have a whole lot of

        12 friends, he didn't have nights out, he never really developed

        13 sort of any meaningful relationship and, in fact, he's home

        14 schooled the last couple of years of high school.

10:10   15           And unfortunately the family dynamic was not as serene

        16 as might have been appropriate to help Patrick because the

        17 Killens -- and this was -- they took a loving step outward to

        18 adopt more children.    Unfortunately, they brought two boys into

        19 their home when Patrick was younger that sort of threw the

10:10   20 family into chaos.

        21           And these children, the older one in particular, there

        22 was a lot of sort of sexual misbehavior that Dr. DiTomaso

        23 describes, and I think in her conversations with Dr. DiTomaso,

        24 Mrs. Killen described because she was the one at home.         She was

10:11   25 actually, I think, working on an advanced degree and was
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 50 of 89
                                                                         50 of 89



         1 working from home and had the most interactions with these

         2 kids, but threw the house into chaos, so much so that DCF

         3 opened up a study and actually received the children back into

         4 DCF because the Killens could not handle the family dynamic

10:11    5 anymore.

         6            So it's not the pristine, serene home with therapeutic

         7 and cognitive behavioral therapy that obviously would have

         8 benefitted someone who had been through what Patrick went

         9 through.

10:11   10            But he lives at home.    He's 18, 19, 20.    I mean he has

        11 jobs but menial jobs, and he's never responsible for himself.

        12 So his meals are cooked, his laundry is done, and he is treated

        13 like a child, and he never really matured.

        14            And so we then find ourselves asking who is this

10:12   15 person that Your Honor is reading the chats from because it

        16 doesn't sound like an isolated, friendless, powerless kid.         And

        17 unfortunately, Patrick finds the internet which allows him to

        18 be this person that he is not.     And it allows him to be this

        19 powerful, coercive, rude, vulgar person.

10:12   20            And it's the anonymity of the internet.      It's being

        21 behind the screen.    It's never having to interact with these

        22 people in real life that allowed him to take on this persona

        23 and literally the persona of a different person and be the sort

        24 of horrible person and do these horrible things that Your Honor

10:12   25 has heard about.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 51 of 89
                                                                         51 of 89



         1           And what I think is -- Dr. DiTomaso in his evaluation

         2 finds that Patrick would never have acted like this in real

         3 life, and I just want to read just a portion of Dr. DiTomaso's

         4 evaluation that I think really hits --

10:13    5           THE COURT:   This did happen in real life.       He may not

         6 have done it face to face with somebody, but he did it in real

         7 life.

         8           AFPD CARMON:    Right.   And I don't mean certainly like

         9 this didn't happen.    But, you know, the internet, when you

10:13   10 never have to interact person to person, it allows you to

        11 become this person that either is a better version of yourself

        12 -- I mean, people on Instagram are posting, you know, in front

        13 of the Ferrari that they don't own or the club that they

        14 actually didn't go to.

10:13   15           Or it can make you be a worse version of yourself, and

        16 someone like Patrick who I can imagine has ever felt powerful

        17 in his entire life, that's where he found the ability to make

        18 these kids do what he wanted to do.      And it does not make it

        19 right, but I think Dr. DiTomaso says it better than I can say

10:13   20 it.

        21           Dr. DiTomaso on page 10 of his evaluation says "while

        22 clinically not a pedophile, Patrick's behavior in regard to the

        23 images he downloaded and solicited was inappropriate, not

        24 normal, and clinically meaningful.

10:14   25           It is my impression that this behavior ensued from a
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 52 of 89
                                                                         52 of 89



         1 conflux of several factors that included loneliness, gross

         2 psychological immaturity, profound social introversion,

         3 confusion about his sexual identity, and for that matter his

         4 identity in general.

10:14    5           Fear and confusion over any repressed homosexuality he

         6 may have, and anger over having been rejected by both male and

         7 female peers, along with some obsessive compulsive tendencies,

         8 and Patrick's online activity wove a path around these issues.

         9           It was human contact that appeased his loneliness, and

10:14   10 he contacted persons who were as immature as himself.         His

        11 social introversion was deflected by the fact that there was no

        12 actual person in the room.

        13           His identity confusion was actually personified by

        14 taking on a female identity, and his choice of 14 years old for

10:15   15 his female identity was probably a good match for his own

        16 psychological maturity level.

        17           And when the persons whom he contacted paid some

        18 attention and showed some interest in his alter ego, she hurt

        19 him, reminiscent of the manner in which those whom Patrick

10:15   20 showed interest in the past used to hurt him."

        21           And what Dr. DiTomaso says is "this is not predation.

        22 A predator wants to make contact with a target.        Patrick wanted

        23 to stay miles away from the persons with which he interacted."

        24 And, again, this is not to excuse Patrick's behavior.

10:15   25           The district court in Gall at the district level said
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 53 of 89
                                                                         53 of 89



         1 that "immaturity at the time of the offense is not an

         2 inconsequential consideration."     Recent studies on the

         3 development of the human brain conclude that human brain

         4 development may not become complete until the age of 25.

10:15    5           And, in fact, the recent National Institutes of Health

         6 report confirms that there is not a bold line demarcating at

         7 what age a person reaches full maturity.       While age does not

         8 excuse behavior, a sentencing court should account for age when

         9 inquiring into the conduct of a defendant.

10:16   10           And I'm sure that Your Honor is familiar with the

        11 debate that's going on now amongst the death penalty community

        12 asking for an extension of Roper versus Simmons, and asking in

        13 -- at least the LWOP community asking for an extension of

        14 Graham versus Florida or Florida versus Graham because at 18,

10:16   15 we don't know that the brain is done developing.        And, in fact,

        16 studies seem to suggest that 25 is really more accurate.

        17           And so in considering what the government is asking

        18 the Court to impose in this context which is essentially a

        19 sentence of life without parole, Patrick in this case operated

10:16   20 like a teenage defender.    And we think that an LWOP sentence

        21 would violate the constitution, and his sentence would be

        22 unreasonable.

        23           We place that against the sentence that we are asking

        24 for which is 15 years in federal prison and understanding that

10:16   25 that is the minimum that the Court can give, but I am not
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 54 of 89
                                                                         54 of 89



         1 asking that Patrick be released tomorrow.       I'm not asking that

         2 Patrick be released in five years.      A 15-year sentence is still

         3 a very significant sentence, especially for someone who has

         4 never been in trouble.    And this Court with a period of

10:17    5 lifetime supervision takes away Patrick Killen's weapon which

         6 is the computer.

         7             When he is on supervision, either actively by the

         8 Southern District of Florida or wherever he may live or just

         9 being a registered sex offender wherever he has to go, he will

10:17   10 never be able to possess a computer, a device that accesses the

        11 internet.    He will have to register twice or four times a year,

        12 depending on where he lives with whatever state or jurisdiction

        13 he's in.

        14             When his parents pass away, which I hope is not before

10:17   15 Patrick is able to leave prison, but when his parents pass, if

        16 Patrick cannot take on the mortgage of the home that they have,

        17 he will have to move, because ultimately that home would be

        18 grandfathered into the living restriction that he will have as

        19 a sex offender.    If he's not able to keep that home, then he's

10:18   20 going to have about four places to live in Miami-Dade County,

        21 and one of those is under a bridge.

        22             So this is not a situation where Patrick's going to

        23 get a little bit of jail time and nobody is going to know what

        24 he's doing.    The State of Florida will always know where he is.

10:18   25 The State of Florida will always be consuming -- they'll be
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 55 of 89
                                                                         55 of 89



         1 watching him for contact, for living, where he can go, where he

         2 can work, and then this Court knows that any supervision means

         3 never a computer, never a phone that can access the internet.

         4 And that's his weapon, and the Court can take it away and will

10:18    5 statutorily have to be taken away.

         6             We have talked a lot about what Patrick did.      And I

         7 think it's worth noting what Patrick didn't do in talking about

         8 comparison cases and other sentences that have been imposed.

         9             Obviously Patrick didn't touch anyone.     He did not

10:19   10 attempt to have physical contact.      He did not arrange to meet

        11 for sex.    He did not -- he was never in the same room as these

        12 boys.   And Dr. DiTomaso opines that Patrick is not a risk to do

        13 any of that.    And he's not a risk to engage in any hands-on

        14 behavior.    Dr. DiTomaso believes that Patrick can be

10:19   15 rehabilitated, and that he will require a lifetime of

        16 counseling and assistance, but Patrick is amenable to that.

        17             And some of the cases cited by the government in their

        18 comparisons in their sentencing memorandum, what strikes me as

        19 different about those cases -- and I think those cases form the

10:19   20 basis for the range of years that they're asking the Court to

        21 consider.

        22             What strikes me as different is the lack of

        23 sophistication and the lack of maturity that Patrick has versus

        24 the sophistication in some of these cases.       In the Ivory

10:20   25 Dickerson case which is the case in the Middle District of
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 56 of 89
                                                                         56 of 89



         1 Florida, Mr. Dickerson was 33 years old.       He had webcams that

         2 he would use to watch and record these kids.       He was actually

         3 manufacturing his own child pornography, which involved

         4 bestiality.     He used threats of violence -- and certainly

10:20    5 Patrick's language to these boys was unforgiving -- but he

         6 never threatened to hurt a mom, a dad, a sister, a brother, and

         7 Mr. Dickerson was using threats of violence like that.

         8           THE COURT:    Wasn't there somebody that wanted to

         9 commit suicide or said I'm going to commit suicide, and he said

10:20   10 "I don't care; go ahead"?

        11           AFPD CARMON:    He said you're making me -- I don't have

        12 the chat here.

        13           AUSA EMERY:    Yes, Your Honor.    In -- yeah, I mean, in

        14 the chats that I just showed with Garrett Frost, he says he's

10:21   15 -- thoughts about how scared he is and defendant says he

        16 doesn't care.

        17           In the government's submission at docket entry 177,

        18 there he has a conversation with the defendant with Karucem

        19 talking about -- Karucem asks him "aren't you concerned that

10:21   20 they might kill themselves?"     And the defendant says, "no,

        21 because they never do."     Complete remorse or any concern for

        22 what these boys might do as a result of the defendant's crime.

        23           THE COURT:    Okay.

        24           AFPD CARMON:    And that's exactly right.     But what

10:21   25 Patrick didn't do -- and particularly in the Dickerson case, he
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 57 of 89
                                                                         57 of 89



         1 knew that one of the girl's sister -- where she went to school,

         2 and Mr. Dickerson threatened to hurt her and find her at school

         3 if this girl didn't do what he wanted her to do.        Mr. Dickerson

         4 was a grown man in his 30s who owned a home and had a family of

10:22    5 his own.

         6            In the Chancellor case in the Middle District of

         7 Florida, defendant Chancellor used --nand I wasn't sure from

         8 the filings, but it's some sort of either onion network or VPN

         9 network to hide his IP address.     So when law enforcement came

10:22   10 onto his scheme, they would find that these IP addresses

        11 bounced from Brazil to China to Russia and that they were never

        12 able to sort of zone in until one day he slipped up.

        13            And I don't know if it was his VPN network was off or

        14 what allowed them to see the IP address, but he was using very

10:22   15 sophisticated methods to hide his IP address.       Patrick was just

        16 using his dad's internet that comes directly back to the house.

        17            Mr. Chancellor also secretly recorded video chats that

        18 he was having with some of these girls, and he also used

        19 threats of direct violence against them and their family

10:22   20 members.

        21            The other two cases that the government cites, one is

        22 the Robert Ables case from the Northern District of Texas.

        23 This was quite a scam where Mr. Able would solicit photos of

        24 young girls and then use those photos to solicit nude photos of

10:23   25 adult males.   And so he would take the young girls' photos.        He
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 58 of 89
                                                                         58 of 89



         1 would then go over to -- he would submit those to older men,

         2 ask for images in return, and then he would solicit money if

         3 the men did not return the favor with nude photographs of

         4 themselves.

10:23    5           And Mr. Able in that scheme actually collected about

         6 $50,000 in 2014.   And so when I say sophistication, I'm not

         7 talking about the ability to turn on a computer and use a

         8 web-based chat function, but I am talking about the -- a lot of

         9 the cases the government cites -- these are men.        These are men

10:23   10 with their own families, their own homes.

        11           They're not essentially a child who was living at home

        12 having his needs taken care of and is grossly -- at least at

        13 that time -- psychologically immature and probably operating at

        14 about the age level of the boys that he was contacting.

10:24   15           The last point that I will make, Your Honor, is that

        16 when Patrick was sentenced to 139 years -- because that was

        17 essentially a life sentence, even though I don't believe

        18 Patrick would qualify for a penitentiary that sentence made him

        19 so.   And so he's sent to Coleman penitentiary.

10:24   20           And I know the government takes issue with Patrick's

        21 credibility, but Patrick is 5'6"; he's 135 pounds.        The mean

        22 age of men who are in prison, in federal prison for production

        23 of child pornography is 42.     Those statistics are cited in our

        24 sentencing memorandum, but they're much older than Patrick.          So

10:25   25 Patrick was raped while he was at Coleman.       He had reported
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 59 of 89
                                                                         59 of 89



         1 being afraid of a cell mate.     That cell mate -- there was an

         2 investigation.   That cell mate was ultimately left in Patrick's

         3 cell, and then Patrick reported later that the cell mate had

         4 raped him, and there was an investigation done, and the cell

10:25    5 mate was finally at that point removed.

         6           And you're right, after that, he told officials that

         7 he was transgender in hopes of getting more protection than he

         8 had been offered because he had twice gone to Bureau of Prisons

         9 to complain about this particular inmate.       And the second time

10:25   10 he's going to actually report the rape that's happened.

        11           And so did Patrick get some bad advice from the

        12 residents at Coleman?    Yes.   And obviously he was not afforded

        13 any protections, but that comment --

        14           THE COURT:    -- he got bad advice, he still had to act

10:26   15 on it by falsely -- you know very well.       You had a client last

        16 week who was actually transgender, and all the concerns -- at

        17 least I have and I'm sure you sincerely had of their treatment

        18 in prison.

        19           So when people are falsely claiming to be transgender,

10:26   20 that makes it even more difficult for people who actually are

        21 transgender.

        22           AFPD CARMON:    It absolutely does.     And I can only tell

        23 you that that was done because he had previously complained

        24 about an inmate.   Nothing was done about it.      That inmate ends

10:26   25 up sexually assaulting Patrick, and Patrick did not feel that
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 60 of 89
                                                                         60 of 89



         1 he was safe at Coleman.

         2           And so obviously none of -- he's not transgender, and

         3 he does not identify that way, and those records have been

         4 corrected within BOP, but Patrick did endure a pretty horrible

10:26    5 physical and sexual assault while he was there.

         6           THE COURT:   And how long before he reported the sexual

         7 assault had the person been moved out of his cell?

         8           AFPD CARMON:    It was around two weeks before.

         9           So Your Honor can take into account Patrick's

10:27   10 susceptibility to further abuse.      It's a valid consideration

        11 for Your Honor.

        12           As Your Honor knows, people who are convicted of this

        13 offense are not looked fondly upon in prison, and the studies

        14 that I cited to Your Honor make it clear that inmates with a

10:27   15 sexual conviction on their record are at far higher risk to be

        16 sexually assaulted by inmates and guards than others.

        17           And so given Patrick's health issues which include a

        18 very advanced kidney disease.     That's -- and some days he's

        19 okay, and then other days he's in a lot of pain, and he's very

10:27   20 weak.

        21           Given his stature, his medical issues, and history of

        22 abuse at this point, I think he is susceptible to further

        23 abuse, and so that's certainly a consideration for the Court.

        24           At this point, Your Honor, Patrick is ready to accept

10:28   25 your decision, and this has been a long time coming.        He will
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 61 of 89
                                                                         61 of 89



         1 accept his punishment understanding that he will do whatever it

         2 takes to be better.     He will go to counseling.     He will take

         3 medication.     He will talk about what he was never able to talk

         4 about before.    And I think it's just starting to scratch the

10:28    5 surface with Dr. DiTomaso.     Patrick's life is one that is worth

         6 saving.   And we ask that Your Honor give a sentence that says

         7 that.   Thank you.

         8           THE COURT:    Do you want to add something?

         9           AFPD LOPEZ:    Your Honor, the only thing I would add --

10:28   10 because I know we have talked about some specific cases --

        11 there was a comprehensive report done by a sentencing

        12 commission, and that's one of the things they have to do, and

        13 they did it on child porn sentencing.      That was a 2012 report.

        14           There they talked about child production, and most of

10:29   15 the child production -- and this is how we end up with a

        16 guideline range of life with an offense level of 43 -- most

        17 child pornography production has to do with the raping of

        18 prepubescent kids, and that's with the sentencing report.

        19           Even so, the average sentence for all child

10:29   20 production, most of whom are those kind of people who have

        21 raped prepubescent kids is 274 months.      That's a little less

        22 than 23 years.

        23           So all of those people, most of whom have committed

        24 worse offenses than Patrick, that's the average sentence.         So I

10:29   25 think the court of appeals in its decision was clearly worried
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 62 of 89
                                                                         62 of 89



         1 about some sentencing disparities.

         2           And I would just point out that -- and I know we have

         3 brought it up in our memorandum, but that the law of the case

         4 doctrine and the mandate rule really prevent this Court from

10:29    5 imposing that sentence which is what the government is asking

         6 for.

         7           But that report and the case that was cited by the

         8 11th Circuit really gives you a true guidance as to what

         9 sentence is appropriate in this case.      And I would just request

10:30   10 that, Your Honor.   Thank you.

        11           THE COURT:   All right.    Mr. Killen, you have the right

        12 to make a statement to me before I impose sentence.        You don't

        13 have to say anything, but if you would like to say something,

        14 this is your opportunity.

10:30   15           THE DEFENDANT:    Yes, Your Honor.    Good morning, Your

        16 Honor.   Writing this letter to you has been truly one of the

        17 most difficult things I've ever had to do.       I hope this letter

        18 allows me to express at best to you how sincere I feel for the

        19 seriousness of my actions.

10:30   20           Having come from a different country I have always

        21 been curious and questioned everything.       Growing up I was never

        22 particularly comfortable with myself.      I knew myself to be

        23 extremely low self-esteemed, introverted, and lonely, which led

        24 me to become severely depressed.

10:30   25           In the state of confusion of my immaturity contained
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 63 of 89
                                                                         63 of 89



         1 the person who I thought people wanted me to be rather than the

         2 person I truly am.     Through these very difficult times as well

         3 as positive experiences over the last four years, it has

         4 allowed me to grow emotionally.

10:31    5           I realize now more than ever the effects that my past

         6 behavior has had on others.     I continue to hope that this

         7 Court, along with the others that I hurt, may accept my

         8 apologies.

         9           I apologize to the victims for the lifetime of hurt

10:31   10 that I have caused on them.     I apologize to this Court for my

        11 past disrespectful behavior, and I apologize for my family for

        12 the pain I placed on them.

        13           And in addition, I thank my parents for the

        14 never-ending love and support that they have given me

10:31   15 throughout this whole experience.

        16           Through these difficult times of my life, I have

        17 prayed to God, and I found that God does answer.        The answer

        18 may not be the way I wanted to hear them, but I have learned

        19 there is always an answer if I am sincere and ready to let go.

10:31   20           So I pray, Your Honor, that you may offer me mercy and

        21 please find it in your heart to give me the opportunity to

        22 regain my freedom and a future at home with my family.

        23           Respectfully yours, Patrick Killen Junior, sir.

        24           THE COURT:    All right.   Thank you.    All right.   The

10:32   25 Court has considered the statements of the parties, the
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 64 of 89
                                                                         64 of 89



         1 presentence investigation report which contains the advisory

         2 guidelines, as well as the statutory factors set forth in 18

         3 United States Code, Section 3553(a).

         4            I also have reviewed the trial transcript, the

10:32    5 previous sentencing transcript, and the sentencing memorandum

         6 submitted by the parties.

         7            As a starting point, I will have to acknowledge that

         8 is a very serious offense that went on for a very long period

         9 of time and a lengthy sentence is warranted to provide respect

10:32   10 for the law, just punishment, and to protect the public from

        11 the defendant.

        12            The defendant prayed on young boys who were at a

        13 particularly-awkward and sensitive time in their lives, both

        14 sexually and emotionally.

10:33   15            And during the commission of the crime, he first

        16 manipulated them and terrorized them to get them to do what he

        17 wanted.    He had no remorse for the terror and anxiety and

        18 distress he caused these boys during the commission of the

        19 crime and even through the first sentencing hearing.

10:33   20            And these photographs are out there in the internet

        21 universe, in the hands of multiple pedophiles, and they're

        22 subject to resurfacing at any time, whether a year from now or

        23 a decade from now or 30 years from now; that the thought of

        24 that happening is going to weigh heavily upon all of these

10:33   25 victims.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 65 of 89
                                                                         65 of 89



         1           In mitigation, you have to acknowledge that the

         2 conditions in the Romanian orphanages were horrific, and I

         3 think the evidence is clear and undisputed that those

         4 experiences create tragic, long-term consequences for the

10:34    5 child's psychological, neurological, and biological

         6 development.

         7           As the defense pointed out, they may have been around

         8 from the molecular structures to the level of the complex

         9 social interactions, from brain structure to brain function,

10:34   10 the children that were brought up in those orphanages are

        11 severely disadvantaged and the earlier the intervention, the

        12 better.

        13           Somebody characterized this as the defendant had early

        14 intervention, but I don't think he did have early intervention.

10:34   15 I was a family court judge for 7 years, and I know one of the

        16 things we struggle with as family court judges is there's a

        17 trend -- and a good trend -- that when you have two good

        18 parents, that they should have equal time sharing; that the mom

        19 or the dad shouldn't have any particular advantage in time.

10:35   20           But that runs up against the science that we know that

        21 in the first two years of a child's life, they're developing

        22 their brain and the synapsis of their brain, and that most

        23 children are important to bond with one person.

        24           So you can't take them away from that person with whom

10:35   25 they bond because those synapses never develop.        And when you
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 66 of 89
                                                                         66 of 89



         1 are in these orphanages where nobody picks you up and nobody

         2 gets involved with you, it creates permanent damage to your

         3 brain structure that results in all this misbehavior.

         4           So it is a horrific experience, and it's worthy of

10:35    5 some mitigation, but it's also a two-edged sword because it

         6 just shows that these are permanent injuries that he sustained,

         7 and he has to work very, very hard to overcome them.        And

         8 there's always a concern that he's not going to be able to do

         9 that, and he's not going to be able to conform his conduct to

10:36   10 society's norms.

        11           This is somewhat borne out by his behavior in prison.

        12 I mean, he falsely told the prison that he was transgender

        13 because he thought he would get a better housing opportunity.

        14 So that's a thought process.     Even if somebody misled him and

10:36   15 gave him the wrong -- he still was willing, in spite of being

        16 more mature now, in spite of hopefully learning.        Every day as

        17 life goes by, he still made a conscious decision to lie to the

        18 Bureau of Prisons about his sexual identity so he could get a

        19 better housing offer.

10:36   20           He also allowed another inmate to use his telephone

        21 privileges.   And we know a lot of people lose their telephone

        22 privileges because they're threatening witnesses or involved in

        23 some other kind of very bad behavior.      So he still did not

        24 conform himself to the rules.

10:37   25           Now, I read the last transcript, and I will say in
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 67 of 89
                                                                         67 of 89



         1 mitigation that he has shown much more respect for the judicial

         2 process; that he's behaved here in the courtroom without any

         3 outbursts.   A lot of people say, well, it's easy to sit here

         4 for an hour and a half and not misbehave, but he couldn't even

10:37    5 do that the last time.    So he has shown somewhat of an increase

         6 in maturity.

         7           Even though there's some question about whether he was

         8 actually molested, at least he certainly -- no question that

         9 he's more susceptible to being sexually molested while being in

10:38   10 prison.

        11           So we know he deserves a very lengthy sentence.         So

        12 the question is what is the appropriate sentence?        What things

        13 do we look at?

        14           So we know from the 11th Circuit, the first thing I

10:38   15 have to look at is the Kapordelis case.       In the Kapordelis

        16 case, the guideline range was 324 to 405 months.        And the judge

        17 imposed a sentence of 35 years, which is 420 months, so it's 15

        18 months above the top of the guidelines.       Remember, with every

        19 sentencing, the starting point for the judge's consideration is

10:38   20 the sentencing guidelines.

        21           So in Kapordelis case, the upper end of the guideline

        22 range was 405 months.    In Mr. Killen's case, the guideline

        23 range is life.   So even though the conduct might have been

        24 different, the guidelines are also different.

10:39   25           In the Kapordelis case, there was a 20-year history of
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 68 of 89
                                                                         68 of 89



         1 drugging and molesting minors.     He traveled to have sex with

         2 minors.   That defendant showed no remorse throughout the entire

         3 court proceedings.    He compared the prosecutor to Hitler.       He

         4 had hundreds of videos of boys being raped.       He used his skills

10:39    5 as an anesthesiologist to drug boys.      He obstructed justice and

         6 asked a friend to destroy a hundred videos.       So there was a lot

         7 of things about that case that are certainly more serious -- or

         8 could be argued are more serious than what happened in this

         9 case.

10:39   10           So I'm giving that sentence serious consideration, but

        11 the fact that a particular judge gave a particular sentence is

        12 not the ending point for my determination.       That doesn't set a

        13 bar, a threshold, or a ceiling of what every sentence should be

        14 after that.   What if the judge in that case gave the guy five

10:40   15 years, and for whatever reason went way below the guidelines?

        16 So does that mean nobody else can get more than five years?

        17           I have to give consideration to that sentence and to

        18 consider whether my sentence is going to result in unwarranted

        19 sentencing disparities.

10:40   20           And I read the government's sentencing memorandum in

        21 that case as well as the defense.      And the government made a

        22 very compelling argument for the judge to depart above the

        23 guidelines, but the government asked for a sentence of life in

        24 prison.

10:40   25           And I think nobody would disagree that if the judge
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 69 of 89
                                                                         69 of 89



         1 had given Mr. Kapordelis life in prison, that would not have

         2 been an appropriate sentence.     But the judge only went up 15

         3 months above the guidelines and gave the 420 months.

         4           So I think the government made a very good argument

10:41    5 that the Dr. Kapordelis should have received a life sentence.

         6           I've also looked at the sentences that both sides

         7 pointed out, United States versus Philip.       That was a 204-month

         8 sentence where the defendant had convinced one 14-year-old boy

         9 to send pictures.    U.S. versus Ansack (ph.).     That was a case

10:41   10 in front of me where the defendant was going to meet with

        11 somebody who he thought was nine years old to have sex.         He was

        12 sentenced to 360 months.

        13           I looked at the average sentences of production of 274

        14 months.   I also looked at the sentencing in the case of the

10:41   15 United States versus Sarras of 100 years; Johnson, 140 years;

        16 McGarity, life; Chansler, 105 years; Betcher, 750 years.         So

        17 there's a lot of sentences that are very, very -- higher --

        18 much higher than the sentence that Mr. Killen received the

        19 first time around.

10:42   20           So I have considered all of those sentences, and I am

        21 considering them.    However, in light of all the circumstances

        22 under 18 United States Code Section 3553(a), it's the judgment

        23 of the Court that the defendant is committed to the Bureau of

        24 Prisons to be imprisoned for 600 months or 50 years.

10:42   25           His sentence consists of 360 months as to count 1; 360
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 70 of 89
                                                                         70 of 89



         1 months as to count 5; 240 months as to counts 2, 7, 8, 9, 10,

         2 and 11; 24 months as to counts 4 and 6; 240 months as to counts

         3 12 and 15; and 120 months as to counts 13 and 16.

         4           All of those counts will be concurrent with each

10:43    5 other.

         6           As to count 3, sentence is 240 months which would be

         7 consecutive to the sentences that are in count 1 and the other

         8 counts.

         9           So the total sentence is 600 months in prison.

10:43   10           Upon release from imprisonment, he'll be placed on

        11 supervised release for life.

        12           This consists of life supervised release on counts 1,

        13 2, 3, 5, 7, 8, 9, 10, 11, 12, 13, 15, and 16, and one year of

        14 supervised release as to counts 4 and 6.       All of those will be

10:44   15 concurrent with each other.

        16           Within 72 hours of release from the custody of the

        17 Bureau of Prisons, he will report in person to the probation

        18 office in the district where he's released.

        19           While on supervised release, the following special

10:44   20 conditions will apply in addition to the standard and statutory

        21 conditions of supervised release:      Data encryption restriction,

        22 computer/modem restriction, computer possession restriction,

        23 employer computer restriction disclosure, no contact with

        24 minors, no contact with minors in employment, no involvement in

10:45   25 youth organizations, sex offender treatment, restricted from
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 71 of 89
                                                                         71 of 89



         1 possession of sexual materials, Adam Walsh Act search

         2 condition, sex offender registration, and the financial

         3 disclosure requirement, each of which are more specifically

         4 noted in part G of the presentence investigation report.

10:45    5           The defendant must also pay a special assessment of

         6 $100 on each count of conviction for a total of $1,500 payable

         7 to the United States immediately.

         8           Now, was there an amount of restitution that had been

         9 previously ordered?

10:45   10           PROBATION:    Yes, Your Honor.    There was a restitution

        11 -- there wasn't a restitution hearing, but there was a

        12 restitution order imposed subsequent to the sentencing of --

        13           AUSA EMERY:    $1,500.   The parties had stipulated to

        14 that.

10:45   15           THE COURT:    Of restitution?

        16           AUSA EMERY:    Yes, Your Honor.

        17           THE COURT:    Okay.   So I'll order that the defendant

        18 pay a restitution in the amount of $1,500.       If he's working at

        19 a UNICOR job, he'll pay 50 percent of his wages towards his

10:46   20 financial obligations.    If he's not working a UNICOR job, he'll

        21 pay $25 per quarter.     And upon release from incarceration, if

        22 he still owes restitution, he'll pay that at the rate of 10

        23 percent of his gross monthly earnings unless the Court sets a

        24 different payment order in the interest of justice.

10:46   25           Is there any forfeiture or was that already resolved
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 72 of 89
                                                                         72 of 89



         1 during the first proceeding?

         2           AUSA EMERY:   Yeah.   I believe it was already resolved.

         3 And Your Honor, with respect to restitution, that was with

         4 respect to a particular victim that the government had

10:46    5 indicated in its -- in the order.      Victim that goes by the name

         6 of -- I believe it was Amie.      But I can provide that

         7 information to --

         8           THE COURT:    Just get that information to the

         9 probation.   It was Sarah.

10:47   10           AUSA EMERY:   Okay.

        11           THE COURT:    Is that the same one as the previous one?

        12           AUSA EMERY:   It's the same one as the previous one.

        13           THE COURT:    Well, just verify that and get to that

        14 Jacob before we do the actual judgment.

10:47   15           AUSA EMERY:   I will.

        16           THE COURT:    Now that sentence has been imposed, does

        17 the defendant or his counsel object to the Court's finding of

        18 fact, the manner in which sentence was pronounced, or any of

        19 the Court's sentencing rulings?

10:47   20           AFPD LOPEZ:   Yes, Your Honor.     For the record, Your

        21 Honor, we would object to the sentence imposed as being

        22 substantively unreasonable.

        23           In addition, we would note that the sentence imposed,

        24 50 years, is more than double what the sentencing commission

10:47   25 has deemed the average sentence for all child pornography
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 73 of 89
                                                                         73 of 89



         1 production sentences, most of which would be even more

         2 egregious than Mr. Killen.     We would argue that that is grossly

         3 disproportionate to the sentences and would thus violate the

         4 8th Amendment against cruel and unusual punishment.

10:47    5           We would also -- as to the procedure that the Court

         6 used to get to the sentence, we would argue that it would

         7 violate 18 USC 3584(b) as noted in our sentencing memorandum.

         8           What this Court would not only have to go through to

         9 3553 factors as a whole, but as to each offense for which the

10:48   10 imprisonment was imposed, which I don't think the Court

        11 properly did in this case.

        12           We would also say that it violates the sentencing

        13 guidelines section 5G1.2, subsections B and C as to how this

        14 Court should impose a concurrent sentence.       So we would object

10:48   15 to all that, Your Honor.

        16           THE COURT:    All right.   And Mr. Killen, you have the

        17 right to appeal the sentence that was imposed; however, any

        18 notice of appeal must be filed within 14 days after entry of

        19 the judgment.

10:48   20           If you are unable to pay the cost of an appeal, you

        21 can apply for leave to appeal in forma pauperis, which means

        22 you can appeal without prepaying fees or costs.

        23           Is there anything further from either the government

        24 or the defendant?

10:48   25           AUSA EMERY:   No, Your Honor.     Thank you.
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 74 of 89
                                                                         74 of 89



       1             AFPD CARMON:       No, Your Honor.

       2             THE COURT:   All right.        We'll be in recess until our

       3 next hearing at 11:00.

       4

       5

       6              (Thereupon, the above hearing was concluded.)

       7

       8                            *           *           *

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 75 of 89



        1                            C E R T I F I C A T E

        2

        3               I hereby certify that the foregoing is an accurate

        4   transcription of the proceedings in the above-entitled

        5   matter.

        6



        8       10/11/2018            ______________________________

        9    DATE COMPLETED           GIZELLA BAAN-PROULX, RPR, FCRR

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 76 of 89




                      $                19-B [1] - 13:11                   43 [2] - 4:5, 61:16               acceptance [1] - 20:20
                                       19-F [1] - 16:20                   4th [1] - 1:14                    access [1] - 55:3
    $1,500 [3] - 71:6, 71:13,
                                       1965 [1] - 44:22                                                     accesses [1] - 54:10
     71:18
    $100 [1] - 71:6
                                       1985 [1] - 33:22                                   5                 according [1] - 21:15
                                       1989 [2] - 44:21, 44:22                                              account [4] - 9:14, 9:21,
    $25 [1] - 71:21                                                       5 [3] - 5:22, 70:1, 70:13
                                       1993 [1] - 44:20                                                      53:8, 60:9
    $50,000 [1] - 58:6                                                    5'6 [1] - 58:21
                                       1997 [1] - 45:15                                                     accountability [1] - 44:16
                                                                          50 [3] - 69:24, 71:19, 72:24
                                       1998 [1] - 45:16                                                     accountable [3] - 36:6,
                      '                                                   500,000 [1] - 9:8
                                                                                                             36:19, 44:15
                                                                          523-5634 [1] - 1:23
    '19 [1] - 33:19                                   2                   533-4201 [1] - 1:19
                                                                                                            accounts [1] - 21:15
                                                                                                            accurate [2] - 53:16, 75:3
                                       2 [3] - 23:21, 70:1, 70:13         5G1.2 [1] - 73:13
                      1                20 [4] - 43:6, 45:21, 46:5,
                                                                                                            acknowledge [3] - 5:9, 64:7,
                                                                                                             65:1
    1 [3] - 69:25, 70:7, 70:12          50:10                                             6                 acknowledged [2] - 40:10
    1,000 [1] - 19:5                   20-year [1] - 67:25
                                                                          6 [4] - 5:19, 5:23, 70:2, 70:14   acknowledges [3] - 40:9,
    10 [9] - 9:18, 11:15, 18:16,       2012 [1] - 61:13
                                                                          600 [2] - 69:24, 70:9              40:25, 44:11
     44:24, 45:21, 51:21, 70:1,        2013 [7] - 17:22, 26:8, 26:19,
                                                                                                            acknowledgment [1] - 49:2
     70:13, 71:22                       28:18, 34:4, 34:6, 34:12
    10/11/2018 [1] - 75:8              2014 [7] - 17:20, 19:18, 20:1,                     7                 act [2] - 27:21, 59:14
                                                                                                            Act [1] - 71:1
    100 [2] - 43:9, 69:15               20:4, 20:17, 23:3, 58:6           7 [7] - 6:4, 6:17, 6:21, 36:4,
                                                                                                            acted [1] - 51:2
    105 [1] - 69:16                    2015 [3] - 9:16, 20:11, 23:20       65:15, 70:1, 70:13
                                                                                                            actions [3] - 19:16, 43:24,
    11 [4] - 8:15, 22:17, 70:2,        2018 [1] - 1:5                     72 [1] - 70:16
                                                                                                             62:19
     70:13                             204-month [1] - 69:7               750 [1] - 69:16
                                                                                                            active [2] - 27:23, 29:18
    110 [2] - 4:22, 7:3                23 [1] - 61:22
                                                                                                            actively [2] - 11:2, 54:7
    1164 [1] - 6:8                     24 [1] - 70:2                                      8                 activity [1] - 52:8
    11:00 [1] - 74:3                   240 [3] - 70:1, 70:2, 70:6
                                                                          8 [4] - 27:17, 44:24, 70:1,       actual [3] - 45:20, 52:12,
    11th [8] - 4:9, 4:10, 4:16, 5:5,   25 [4] - 2:3, 43:5, 53:4, 53:16     70:13                             72:14
     37:15, 43:14, 62:8, 67:14         27 [1] - 1:5                       80 [2] - 4:22, 7:3                Adam [1] - 71:1
    12 [6] - 25:25, 26:11, 26:12,      274 [2] - 61:21, 69:13             80-years-to-100-year [1] -        add [2] - 61:8, 61:9
     46:6, 70:3, 70:13                 288 [3] - 7:7, 10:14, 23:4          19:15                            addition [3] - 63:13, 70:20,
    12,000 [1] - 19:4                  29 [1] - 33:18                     8S32 [1] - 1:22                    72:23
    120 [1] - 70:3                                                        8th [2] - 43:15, 73:4             additional [2] - 19:13, 20:18
    12521 [1] - 6:8                                   3                                                     address [7] - 7:21, 23:17,
    12th [1] - 28:15
    12th-grade [1] - 28:15
                                       3 [6] - 5:19, 5:22, 45:15, 47:9,                   9                  25:7, 37:12, 57:9, 57:14,
                                        70:6, 70:13                       9 [3] - 44:24, 70:1, 70:13         57:15
    13 [5] - 15:8, 26:11, 26:12,
                                       30 [1] - 64:23                     961-9421 [1] - 1:15               addresses [1] - 57:10
     70:3, 70:13
                                       305 [3] - 1:15, 1:19, 1:23                                           adjunct [1] - 33:12
    13-year-old [1] - 34:8                                                99 [1] - 1:14
                                       30s [1] - 57:4                                                       admitted [3] - 13:19, 17:11,
    135 [1] - 58:21
                                       324 [1] - 67:16                                                       26:14
    139 [2] - 7:15, 58:16
                                       33 [2] - 2:4, 56:1
                                                                                         A                  adopt [2] - 47:24, 49:18
    14 [6] - 8:15, 9:18, 11:15,                                           a.k.a [1] - 9:2
                                       33128 [1] - 1:22                                                     adopted [10] - 8:19, 21:2,
     22:17, 52:14, 73:18                                                  ability [5] - 36:12, 36:13,
                                       33130 [1] - 1:18                                                      21:13, 21:18, 45:14, 45:15,
    14-year-old [2] - 8:11, 69:8                                           46:15, 51:17, 58:7
                                       33132 [1] - 1:14                                                      46:23, 47:9, 48:18
    140 [2] - 43:10, 69:15                                                able [18] - 9:19, 12:4, 24:5,
                                       35 [1] - 67:17                                                       adopting [2] - 39:19, 47:23
    15 [8] - 45:21, 46:5, 46:6,                                            24:9, 29:25, 30:4, 31:14,
                                       3553 [1] - 73:9                                                      adored [1] - 28:9
     53:24, 67:17, 69:2, 70:3,                                             36:17, 49:7, 54:10, 54:15,
                                       3553(a [4] - 4:8, 5:7, 8:6,                                          adult [1] - 57:25
     70:13                                                                 54:19, 57:12, 57:23, 58:5,
                                        69:22                                                               advanced [2] - 49:25, 60:18
    15-CR-20106-KMM [1] - 1:2                                              61:3, 66:8, 66:9
                                       3553(a) [2] - 4:20, 64:3                                             advantage [1] - 65:19
    15-year [1] - 54:2                                                    Ables [1] - 57:22
                                       3584(b [1] - 73:7                                                    advice [2] - 59:11, 59:14
    150 [1] - 1:18                                                        abortion [1] - 44:25
                                       360 [3] - 69:12, 69:25                                               advisor [1] - 33:9
    16 [2] - 70:3, 70:13                                                  above-average [1] - 22:1          advisory [1] - 64:1
    16-A [1] - 18:22                                                      above-entitled [1] - 75:4
    17-B [2] - 17:5, 17:23                            4                   absolutely [3] - 35:20, 46:18,
                                                                                                            affairs [1] - 35:23
                                                                                                            affidavit [2] - 38:17, 38:22
    1700 [1] - 1:18                    4 [2] - 70:2, 70:14                 59:22                            afforded [2] - 48:4, 59:12
    177 [1] - 56:17                    40-A [1] - 19:12                   abuse [5] - 24:9, 35:3, 60:10,    Afghanistan [1] - 34:4
    18 [6] - 4:7, 50:10, 53:14,        400 [1] - 1:22                      60:22, 60:23                     AFPD [24] - 1:17, 3:13, 3:23,
     64:2, 69:22, 73:7                 405 [2] - 67:16, 67:22             abuser [1] - 7:5                   4:3, 6:15, 6:25, 32:19,
    18-year-old-kids [1] - 36:5        42 [1] - 58:23                     abusive [1] - 28:22                36:25, 39:5, 39:17, 40:7,
    184 [1] - 39:15                    42-C [1] - 26:15                   Academy [1] - 33:18                40:23, 41:6, 41:11, 42:22,
    19 [2] - 43:6, 50:10               420 [2] - 67:17, 69:3              accept [3] - 60:24, 61:1, 63:7
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 77 of 89



     43:3, 51:8, 56:11, 56:24,       73:21                          bad [3] - 59:11, 59:14, 66:23    bothering [1] - 41:8
     59:22, 60:8, 61:9, 72:20,      appointed [1] - 33:11           balls [2] - 14:15, 14:23         bounced [1] - 57:11
     74:1                           appreciate [1] - 39:5           banned [1] - 44:25               boy [11] - 9:4, 13:5, 13:11,
    afraid [1] - 59:1               appropriate [6] - 4:12, 5:2,    bar [1] - 68:13                   14:3, 15:7, 15:24, 16:12,
    age [16] - 8:23, 9:24, 11:10,    49:16, 62:9, 67:12, 69:2       baseball [1] - 34:23              17:3, 18:15, 48:3, 69:8
     19:9, 27:23, 31:3, 35:3,       argue [2] - 73:2, 73:6          based [10] - 7:6, 7:15, 16:5,    boys [56] - 8:4, 8:15, 8:22,
     36:6, 45:15, 48:17, 53:4,      argued [1] - 68:8                20:9, 21:8, 21:17, 22:5,         9:3, 9:12, 9:23, 10:5, 10:7,
     53:7, 53:8, 58:14, 58:22       argument [2] - 68:22, 69:4       36:8, 39:22, 58:8                10:11, 10:12, 10:15, 10:22,
    Agent [4] - 1:25, 3:10, 19:8,   arms [1] - 45:25                baseman [1] - 34:22               10:23, 11:5, 11:12, 11:13,
     19:22                          army [1] - 33:9                 basis [2] - 7:14, 55:20           11:15, 11:23, 11:25, 12:2,
    agent [2] - 3:11, 7:9           arrange [1] - 55:10             beating [2] - 16:10               12:7, 17:25, 18:3, 18:5,
    agents [3] - 6:12, 20:1, 20:9   arrest [2] - 17:17, 17:19       became [2] - 34:15, 34:18         18:6, 18:12, 18:19, 19:9,
    ages [2] - 9:17, 22:17          arrested [4] - 17:16, 17:20,    become [4] - 27:22, 51:11,        19:12, 22:16, 22:17, 22:18,
    aggravating [1] - 5:9            20:12, 39:13                    53:4, 62:24                      23:24, 23:25, 24:2, 24:10,
    ago [2] - 44:6, 49:8            ashen [1] - 26:23               BEFORE [1] - 1:9                  24:11, 24:13, 24:20, 27:23,
    agree [2] - 46:10, 48:11        ashen-colored [1] - 26:23       begging [2] - 14:4, 14:18         27:25, 41:22, 42:4, 49:18,
    agreed [1] - 47:24              aside [1] - 23:25               begin [1] - 27:20                 55:12, 56:5, 56:22, 58:14,
    ahead [5] - 12:17, 12:19,       assault [2] - 60:5, 60:7        behalf [4] - 3:9, 4:14, 33:13,    64:12, 64:18, 68:4, 68:5
     42:21, 43:2, 56:10             assaulted [1] - 60:16            40:20                           boys' [2] - 9:13, 11:2
    Alabama [1] - 35:23             assaulting [1] - 59:25          behaved [1] - 67:2               brags [1] - 18:10
    alarming [2] - 7:11, 7:16       assessment [1] - 71:5           behavior [14] - 28:12, 28:18,    brain [8] - 53:3, 53:15, 65:9,
    alcohol [2] - 31:2, 35:3        assigned [3] - 47:2, 47:15,      34:12, 44:14, 48:23, 51:22,      65:22, 66:3
    alias [1] - 11:24                48:6                            51:25, 52:24, 53:8, 55:14,      Brazil [1] - 57:11
    alienation [1] - 29:19          assistance [1] - 55:16           63:6, 63:11, 66:11, 66:23       bridge [1] - 54:21
    all-star [1] - 34:22            associated [1] - 29:7           behavioral [2] - 47:19, 50:7     bring [3] - 5:15, 5:24, 24:19
    allowed [5] - 43:19, 50:22,     assume [1] - 29:16              behind [1] - 50:21               brother [1] - 56:6
     57:14, 63:4, 66:20             athletic [1] - 34:21            belief [1] - 41:13               brothers [3] - 29:7, 32:14,
    allows [4] - 50:17, 50:18,      attached [2] - 6:17, 6:21       believer [1] - 32:10              32:15
     51:10, 62:18                   attachments [1] - 46:15         believes [3] - 19:14, 38:13,     brought [6] - 19:22, 21:1,
    almost [5] - 26:11, 26:12,      attempt [1] - 55:10              55:14                            21:13, 49:18, 62:3, 65:10
     34:15, 34:16, 35:10            attention [4] - 5:15, 5:25,     below [1] - 68:15                Bureau [4] - 59:8, 66:18,
    alter [1] - 52:18                19:23, 52:18                   benefit [2] - 22:8, 23:9          69:23, 70:17
    amenable [1] - 55:16            attitude [1] - 28:5             benefitted [1] - 50:8            buy [1] - 15:13
    Amendment [2] - 43:15, 73:4     Attorney's [1] - 1:13           Bernardo [1] - 3:14              BY [5] - 1:21, 25:16, 31:22,
    AMERICA [2] - 1:4, 1:13                                         best [1] - 62:18                  33:4, 33:23
                                    audience [1] - 12:25
    America [1] - 3:6               August [1] - 1:5                bestiality [1] - 56:4
    American [2] - 11:13, 22:17     Augustine [1] - 33:6            Betcher [1] - 69:16                             C
    Amie [1] - 72:6                 AUSA [35] - 1:12, 1:13, 3:8,    better [9] - 23:10, 23:11,       calculations [1] - 4:1
    amount [2] - 71:8, 71:18         3:9, 3:22, 4:2, 4:13, 5:14,     45:17, 51:11, 51:19, 61:2,      Calhoun [1] - 33:10
    analyst [1] - 12:15              6:3, 6:17, 7:1, 12:23, 13:2,    65:12, 66:13, 66:19             cam [1] - 17:25
    analyze [1] - 20:2               13:16, 13:18, 25:4, 25:8,      between [5] - 7:3, 9:18, 13:4,   Camy [2] - 11:20, 12:8
    anesthesiologist [1] - 68:5      25:16, 31:21, 31:22, 32:16,     16:20, 47:18                    cannot [3] - 43:19, 44:6,
    anger [2] - 34:19, 52:6          32:22, 33:4, 33:23, 36:22,     BeverlyHills [1] - 18:5           54:16
    angry [2] - 28:7, 36:14          37:4, 37:8, 56:13, 71:13,      BeverlyHills05 [1] - 17:13       care [10] - 16:16, 35:5, 46:21,
    anonymity [1] - 50:20            71:16, 72:2, 72:10, 72:12,     beyond [1] - 43:18                47:3, 47:5, 47:13, 47:21,
    Ansack [1] - 69:9                72:15, 73:25                   biological [2] - 48:17, 65:5      56:10, 56:16, 58:12
    answer [3] - 63:17, 63:19       authority [1] - 35:12           bit [4] - 4:15, 26:25, 29:19,    caregiver [1] - 46:6
    antisocial [2] - 34:16, 34:24   automatically [1] - 42:8         54:23                           caregivers [1] - 47:18
    anxiety [1] - 64:17             Avenue [1] - 1:22               blackmailed [1] - 18:11          Carly [8] - 8:19, 9:2, 9:4, 9:5,
    apologies [1] - 63:8            average [6] - 21:25, 22:1,      blocks [1] - 46:8                 9:9, 9:12, 12:3, 20:7
    apologize [4] - 14:24, 63:9,     61:19, 61:24, 69:13, 72:25     blown [1] - 41:21                CARMON [22] - 1:17, 3:13,
     63:10, 63:11                   avoid [2] - 4:17, 48:1          bodes [1] - 49:4                  3:23, 4:3, 6:15, 6:25,
    appeal [5] - 73:17, 73:18,      awkward [1] - 64:13             bold [1] - 53:6                   32:19, 36:25, 39:5, 39:17,
     73:20, 73:21, 73:22                                            bond [2] - 65:23, 65:25           40:7, 40:23, 41:6, 41:11,
    appeals [1] - 61:25                           B                 boom [1] - 45:3                   42:22, 43:3, 51:8, 56:11,
    appearances [1] - 3:7                                           BOP [4] - 23:8, 23:10, 23:12,     56:24, 59:22, 60:8, 74:1
                                    BAAN [2] - 1:21, 75:9
    appeased [1] - 52:9                                              60:4                            Carmon [3] - 3:13, 37:9,
                                    BAAN-PROULX [2] - 1:21,
    application [2] - 9:17, 17:7                                    born [2] - 44:20, 45:8            42:20
                                     75:9
    apply [3] - 24:17, 70:20,                                       borne [1] - 66:11                CASE [1] - 1:2
                                    backlash [1] - 44:21
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 78 of 89



    case [55] - 3:11, 4:10, 4:16,     19:4, 19:10, 20:5, 20:16,        committing [1] - 43:6           consecutive [1] - 70:7
     4:19, 4:25, 5:10, 7:6, 7:9,      22:10, 41:15, 44:23, 50:13,      communicate [2] - 8:17, 9:3     consequence [1] - 25:1
     7:16, 9:15, 10:17, 11:22,        56:3, 58:11, 58:23, 61:13,       communicated [1] - 39:25        consequences [2] - 32:12,
     16:12, 20:3, 21:7, 21:12,        61:14, 61:15, 61:17, 61:19,      communications [1] - 29:22       65:4
     21:20, 21:25, 22:5, 22:11,       72:25                            communism [3] - 44:21,          conservative [1] - 7:10
     23:11, 23:20, 24:8, 25:2,       child's [2] - 65:5, 65:21          45:10, 45:21                   consider [5] - 21:7, 42:24,
     27:12, 32:1, 37:16, 37:17,      children [21] - 7:5, 7:18,        community [3] - 30:20,           43:1, 55:21, 68:18
     37:19, 38:10, 38:23, 40:12,      30:14, 35:17, 36:17, 44:3,        53:11, 53:13                   consideration [6] - 53:2,
     48:15, 53:19, 55:25, 56:25,      44:24, 45:8, 45:16, 45:18,       compared [2] - 47:7, 68:3        60:10, 60:23, 67:19, 68:10,
     57:6, 57:22, 62:3, 62:7,         46:7, 47:2, 47:10, 47:18,        comparison [2] - 49:6, 55:8      68:17
     62:9, 67:15, 67:16, 67:21,       47:21, 48:14, 49:18, 49:21,      comparisons [1] - 55:18         considered [2] - 63:25,
     67:22, 67:25, 68:7, 68:9,        50:3, 65:10, 65:23               compassion [4] - 15:20,          69:20
     68:14, 68:21, 69:9, 69:14,      children's [1] - 48:1              36:18, 37:23, 38:2             considering [2] - 53:17,
     73:11                           China [1] - 57:11                 compelling [1] - 68:22           69:21
    cases [10] - 19:10, 24:24,       choice [1] - 52:14                complain [1] - 59:9             consistent [3] - 5:8, 18:1,
     55:8, 55:17, 55:19, 55:24,      church [1] - 28:1                 complained [1] - 59:23           18:18
     57:21, 58:9, 61:10              Circuit [6] - 4:10, 5:5, 37:15,   complains [1] - 15:21           consists [2] - 69:25, 70:12
    caused [4] - 15:20, 37:23,        43:14, 62:8, 67:14               complete [7] - 20:19, 35:6,     constant [1] - 24:20
     63:10, 64:18                    Circuit's [2] - 4:9, 4:16          37:22, 44:5, 44:8, 53:4,       constitution [1] - 53:21
    Ceausescu [2] - 44:22, 45:3      circumstances [4] - 5:9, 8:7,      56:21                          consuming [1] - 54:25
    Cedar [2] - 25:23, 26:7           44:12, 69:21                     COMPLETED [1] - 75:9            contact [7] - 44:4, 52:9,
    ceiling [1] - 68:13              cited [6] - 4:25, 46:25, 55:17,   completely [3] - 21:5, 22:4,     52:22, 55:1, 55:10, 70:23,
    cell [7] - 59:1, 59:2, 59:3,      58:23, 60:14, 62:7                38:1                            70:24
     59:4, 60:7                      cites [3] - 46:22, 57:21, 58:9    complex [1] - 65:8              contacted [2] - 52:10, 52:17
    certain [3] - 11:9, 11:10,       claim [2] - 22:21, 39:1           comprehensive [1] - 61:11       contacting [1] - 58:14
     16:11                           claiming [1] - 59:19              compulsive [1] - 52:7           contained [1] - 62:25
    certainly [10] - 41:11, 44:1,    clear [5] - 7:23, 23:19, 44:10,   computer [12] - 19:5, 19:19,    contains [1] - 64:1
     44:14, 47:9, 48:8, 51:8,         60:14, 65:3                       19:21, 20:14, 42:8, 42:12,     contesting [1] - 38:19
     56:4, 60:23, 67:8, 68:7         clearly [2] - 11:14, 61:25         54:6, 54:10, 55:3, 58:7,       context [3] - 41:20, 44:19,
    certify [1] - 75:3               client [2] - 40:19, 59:15          70:22, 70:23                    53:18
    challenge [1] - 35:12            clinically [2] - 51:22, 51:24     computer/modem [1] -            contexting [1] - 42:1
    challenging [1] - 35:12          close [4] - 24:7, 31:17, 32:7,     70:22                          continue [3] - 10:6, 28:18,
    Chancellor [3] - 57:6, 57:7,      40:5                             concern [3] - 37:23, 56:21,      63:6
     57:17                           close-knit [1] - 32:7              66:8                           continued [1] - 30:1
    Chanel [7] - 8:20, 9:2, 11:25,   club [1] - 51:13                  concerned [2] - 36:16, 56:19    continues [1] - 15:17
     12:2, 13:4, 16:23, 20:7         Code [3] - 4:8, 64:3, 69:22       concerns [2] - 37:11, 59:16     continuing [1] - 20:5
    change [1] - 28:12               coercive [1] - 50:19              conclude [1] - 53:3             contrary [1] - 5:5
    changed [2] - 28:5               cognitive [3] - 47:11, 48:13,     concluded [1] - 74:6            control [1] - 37:22
    changes [3] - 34:11, 34:14,       50:7                             concocted [1] - 8:9             controlled [2] - 47:1, 48:5
     35:8                            cognitively [1] - 48:17           concurrent [3] - 70:4, 70:15,   conversation [23] - 8:21,
    Chansler [2] - 4:24, 69:16       cohort [1] - 46:23                 73:14                           8:25, 10:1, 10:7, 13:3,
    chaos [2] - 49:20, 50:2          Coleman [4] - 58:19, 58:25,       condition [1] - 71:2             13:20, 13:22, 13:25, 14:17,
    characteristics [2] - 8:8,        59:12, 60:1                      conditions [6] - 44:18,          15:17, 15:23, 16:19, 16:20,
     22:20                           colleague [1] - 7:2                45:13, 46:2, 65:2, 70:20,       17:6, 17:8, 18:4, 18:8,
    characterize [2] - 11:15, 29:1   collected [1] - 58:5               70:21                           18:9, 30:4, 30:5, 30:22,
    characterized [1] - 65:13        Colonel [2] - 35:17, 36:22        conduct [4] - 11:18, 53:9,       38:14, 56:18
    characterizes [1] - 18:7         colonel [1] - 33:15                66:9, 67:23                    conversations [7] - 11:7,
    charged [3] - 10:17, 38:8,       color [1] - 13:17                 conducted [1] - 38:23            17:21, 18:13, 22:15, 39:12,
     42:3                            colored [1] - 26:23               confidence [2] - 43:25, 44:8     49:10, 49:23
    chat [5] - 9:19, 12:4, 13:3,     colors [1] - 46:8                 confirm [1] - 49:10             convicted [1] - 60:12
     56:12, 58:8                     combat [3] - 36:4, 46:20          confirming [1] - 39:17          conviction [2] - 60:15, 71:6
    chats [9] - 11:11, 12:9,         comfortable [2] - 34:9, 62:22     confirms [1] - 53:6             convince [1] - 9:12
     12:14, 12:18, 16:5, 17:12,      coming [1] - 60:25                conflux [1] - 52:1              convinced [4] - 10:12, 10:22,
     50:15, 56:14, 57:17             comment [2] - 44:6, 59:13         conform [2] - 66:9, 66:24        10:23, 69:8
    chatting [3] - 12:2, 13:21,      commission [4] - 61:12,           confused [2] - 42:14            Cook [7] - 15:25, 16:1, 32:22,
     17:24                            64:15, 64:18, 72:24                                               33:24, 35:17, 36:22
                                                                       confusion [4] - 52:3, 52:5,
    check [1] - 45:2                 commit [2] - 56:9                  52:13, 62:25                   COOK [2] - 2:4, 32:24
    cheerleader [2] - 8:11, 9:6      committed [3] - 15:1, 61:23,      connection [1] - 9:18           Cook's [1] - 16:7
    cheerleading [1] - 35:22          69:23                            conscious [1] - 66:17           cooked [1] - 50:12
    child [20] - 6:6, 6:8, 14:11,                                                                      cope [1] - 31:3
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 79 of 89



    correct [6] - 4:1, 4:2, 6:15,      20:20, 20:22, 20:23, 21:5,       20:12, 20:21, 20:23, 21:2,       48:12, 53:3, 53:4, 65:6
     6:25, 30:9, 43:20                 23:4, 38:7, 42:3, 56:22,         21:4, 21:13, 21:25, 22:6,       developmental [1] - 47:11
    corrected [1] - 60:4               64:15, 64:19                     22:11, 22:13, 22:15, 22:21,     device [1] - 54:10
    corrupt [2] - 40:4                crimes [3] - 24:22, 42:1, 43:6    22:24, 23:1, 23:2, 23:7,        devices [4] - 6:8, 6:22,
    cost [1] - 73:20                  criminal [1] - 40:2               23:15, 23:24, 23:25, 24:5,       18:24, 20:2
    costs [1] - 73:22                 critical [3] - 46:11, 46:21,      24:8, 25:2, 30:9, 33:25,        Dickerson [6] - 55:25, 56:1,
    Counsel [1] - 3:7                  48:12                            53:9, 56:15, 56:18, 56:20,       56:7, 56:25, 57:2, 57:3
    counsel [2] - 33:11, 72:17        cross [1] - 2:2                   57:7, 64:11, 64:12, 65:13,      different [14] - 24:1, 28:7,
    counseling [4] - 29:20, 30:6,     cruel [2] - 43:15, 73:4           68:2, 69:8, 69:10, 69:23,        32:3, 34:18, 35:25, 40:15,
     55:16, 61:2                      crying [2] - 15:4, 15:19          71:5, 71:17, 72:17, 73:24        47:4, 50:23, 55:19, 55:22,
    counselor [1] - 30:2              cum [1] - 15:22                  DEFENDANT [4] - 1:17,             62:20, 67:24, 71:24
    count [6] - 14:6, 69:25, 70:1,    curious [2] - 41:23, 62:21        41:19, 42:19, 62:15             difficult [6] - 28:22, 38:25,
     70:6, 70:7, 71:6                 custody [2] - 3:15, 70:16        defendant's [15] - 6:7, 6:22,     59:20, 62:17, 63:2, 63:16
    country [2] - 45:6, 62:20         Cyrus [3] - 8:23, 8:24, 9:23      13:9, 17:17, 17:18, 18:18,      dinner [1] - 28:6
    counts [9] - 4:6, 70:1, 70:2,                                       18:23, 19:2, 19:11, 19:16,      direct [2] - 2:2, 57:19
                                                                        20:11, 20:19, 21:16, 24:13,
     70:3, 70:4, 70:8, 70:12,                       D                                                   DIRECT [2] - 25:15, 33:3
     70:14                                                              56:22                           directly [3] - 33:10, 39:16,
                                      dad [2] - 56:6, 65:19            defender [2] - 44:1, 53:20
    County [1] - 54:20                                                                                   57:16
                                      dad's [1] - 57:16                Defender's [1] - 1:17
    couple [1] - 49:14                                                                                  dirty [1] - 14:2
                                      Dade [1] - 54:20                 defense [10] - 6:13, 6:24,
    couples [1] - 44:24                                                                                 disadvantaged [1] - 65:11
                                      damage [1] - 66:2                 21:1, 21:9, 21:22, 21:23,
    COURT [49] - 1:1, 1:10, 3:3,                                                                        disagree [1] - 68:25
                                      danger [2] - 7:23, 24:4           37:10, 37:18, 65:7, 68:21
     3:12, 3:16, 3:19, 3:24, 4:4,                                                                       disavow [1] - 40:21
                                      dangerous [1] - 43:19            defense's [1] - 23:22
     5:12, 6:2, 6:14, 6:16,                                                                             disclosure [2] - 70:23, 71:3
                                      data [1] - 70:21                 definitely [3] - 22:18, 29:2,
     12:21, 13:1, 25:3, 25:6,                                                                           discussed [4] - 6:19, 8:1,
                                      DATE [1] - 75:9                   29:15
     32:18, 32:20, 33:21, 36:24,                                                                         12:17, 24:25
                                      daughter [2] - 26:3, 32:5        definition [1] - 11:17
     37:1, 37:3, 37:6, 37:9,                                                                            discussion [2] - 14:7, 17:15
                                      days [3] - 60:18, 60:19, 73:18   deflected [1] - 52:11
     39:15, 39:20, 40:21, 41:4,                                                                         disease [1] - 60:18
     41:7, 41:12, 42:18, 42:20,       DCF [2] - 50:2, 50:4             degree [1] - 49:25               diseases [1] - 48:1
     42:23, 51:5, 56:8, 56:23,        de [1] - 30:3                    delete [2] - 14:5, 14:19         disparities [2] - 62:1, 68:19
     59:14, 60:6, 61:8, 62:11,        de-escalate [1] - 30:3           Dell [3] - 19:11, 20:13, 20:14   disproportionate [1] - 73:3
     63:24, 71:15, 71:17, 72:8,       deal [1] - 24:21                 demanding [1] - 14:9             dispute [1] - 4:15
     72:11, 72:13, 72:16, 73:16,      dealings [1] - 40:8              demarcating [1] - 53:6           disregard [1] - 40:17
     74:2                             death [2] - 36:6, 53:11          denial [1] - 44:5                disrespectful [1] - 63:11
    Court [28] - 1:21, 7:21, 19:14,   debate [1] - 53:11               denying [1] - 39:22              distinguishes [1] - 46:24
     21:6, 22:24, 23:18, 31:25,       decade [1] - 64:23               depart [1] - 68:22               distress [1] - 64:18
     36:2, 39:10, 43:4, 43:7,         decision [4] - 39:3, 60:25,      department [2] - 45:16,          distribute [1] - 42:9
     53:18, 53:25, 54:4, 55:2,         61:25, 66:17                     45:18                           distributed [1] - 11:1
     55:4, 55:20, 60:23, 62:4,        decisions [3] - 36:5, 36:7,      depressed [1] - 62:24            distribution [1] - 24:13
     63:7, 63:10, 63:25, 69:23,        36:19                           deprivation [3] - 46:11,         district [4] - 48:18, 52:25,
     71:23, 73:5, 73:8, 73:10,        deemed [1] - 72:25                46:14, 46:21                     70:18
     73:14                            Defendant [1] - 15:12            deputy [1] - 32:25               District [7] - 4:25, 17:18,
    court [13] - 3:2, 4:9, 25:12,     defendant [118] - 1:6, 7:5,      describe [3] - 34:5, 34:14,       17:19, 54:8, 55:25, 57:6,
     38:5, 40:21, 48:16, 48:18,        7:15, 7:18, 7:25, 8:2, 8:8,      46:5                             57:22
     52:25, 53:8, 61:25, 65:15,        8:9, 9:9, 9:25, 10:8, 10:10,    described [3] - 29:11, 46:2,     DISTRICT [3] - 1:1, 1:1, 1:10
     65:16, 68:3                       10:11, 10:15, 10:16, 10:18,      49:24                           DiTomaso [10] - 39:11,
    Court's [4] - 5:15, 5:24,          10:21, 11:1, 11:8, 11:9,        describes [1] - 49:23             49:22, 49:23, 51:1, 51:19,
     72:17, 72:19                      11:11, 11:14, 11:16, 11:19,     deserves [1] - 67:11              51:21, 52:21, 55:12, 55:14,
    courtroom [3] - 32:25, 41:5,       11:24, 12:1, 12:4, 12:8,        despite [2] - 43:23               61:5
     67:2                              12:11, 13:4, 13:19, 13:23,      destroy [2] - 8:3, 68:6          DiTomaso's [2] - 49:9, 51:3
    courts [1] - 40:4                  13:25, 14:1, 14:8, 14:9,        destroyed [3] - 8:4, 34:25,      diving [1] - 44:17
    cousins [1] - 29:8                 14:13, 14:17, 14:18, 14:19,      36:8                            docket [2] - 39:15, 56:17
    create [2] - 4:19, 65:4            14:20, 14:25, 15:7, 15:9,       determination [1] - 68:12        doctor [6] - 21:22, 21:24,
    created [3] - 20:7, 40:16,         15:10, 15:15, 15:19, 15:21,
                                                                       determined [1] - 20:4             22:5, 22:8, 22:11, 22:13
     45:16                             15:24, 16:2, 16:7, 16:10,
                                                                       deterrence [1] - 23:17           doctrine [1] - 62:4
    creates [1] - 66:2                 16:13, 16:15, 16:16, 16:21,
                                                                       devastated [1] - 30:19           done [18] - 10:13, 18:23,
    creating [1] - 4:18                16:22, 16:23, 16:24, 17:2,
                                                                       devastating [1] - 30:25           29:5, 32:5, 42:2, 43:20,
    credibility [3] - 22:24, 23:16,    17:8, 17:11, 17:12, 17:21,
                                                                       develop [2] - 31:14, 65:25        43:23, 44:1, 44:11, 45:12,
     58:21                             17:24, 17:25, 18:2, 18:6,
                                                                       developed [2] - 48:17, 49:12      48:22, 50:12, 51:6, 53:15,
    crib [1] - 46:1                    18:8, 18:10, 18:15, 19:4,
                                                                       developing [2] - 53:15, 65:21     59:4, 59:23, 59:24, 61:11
    crime [13] - 7:24, 13:9, 14:25,    19:17, 19:23, 20:5, 20:8,
                                                                       development [5] - 47:6,          door [1] - 24:7
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 80 of 89



    double [1] - 72:24                encapsulates [1] - 7:24           exhibits [3] - 5:18, 5:19, 5:22   far [7] - 5:16, 6:6, 7:2, 7:22,
    doubt [1] - 35:14                 encryption [1] - 70:21            expected [1] - 36:11                7:23, 31:15, 60:15
    down [6] - 28:6, 28:24, 31:6,     end [8] - 7:20, 13:7, 15:21,      experience [2] - 63:15, 66:4      father [4] - 15:25, 35:10,
     32:14, 32:21, 37:1                16:15, 43:9, 45:6, 61:15,        experienced [1] - 35:19             35:16, 36:16
    download [1] - 20:5                67:21                            experiences [2] - 63:3, 65:4      fault [1] - 48:9
    downloaded [4] - 20:16,           ended [2] - 30:16, 30:20          explained [1] - 41:24             favor [3] - 39:4, 41:16, 58:3
     42:8, 42:12, 51:23               ending [2] - 63:14, 68:12         explicit [7] - 10:16, 11:22,      FBI [11] - 3:10, 12:15, 18:23,
    downloads [2] - 18:22, 19:6       ends [1] - 59:24                   16:8, 18:2, 18:3, 18:13,           19:17, 20:4, 20:16, 22:10,
    downplay [1] - 23:22              endure [1] - 60:4                  27:14                              23:2, 38:23, 40:3, 41:2
    Dr [14] - 22:4, 39:11, 49:9,      endured [1] - 44:18               exploded [1] - 23:20              FCRR [2] - 1:21, 75:9
     49:22, 49:23, 51:1, 51:3,        enforcement [1] - 57:9            express [1] - 62:18               fear [3] - 15:6, 24:20, 52:5
     51:19, 51:21, 52:21, 55:12,      engage [1] - 55:13                extension [2] - 53:12, 53:13      February [5] - 19:18, 20:1,
     55:14, 61:5, 69:5                engines [1] - 18:19               extent [2] - 29:14, 42:2            20:4, 20:17, 23:3
    drafted [1] - 39:8                ensued [1] - 51:25                extorted [4] - 8:4, 11:4,         Federal [1] - 1:17
    dramatic [1] - 28:12              entered [5] - 12:15, 13:12,        41:22, 42:4                      federal [4] - 33:12, 33:13,
    drink [1] - 31:2                   16:5, 17:6, 18:24                extortion [3] - 7:19, 14:6,         53:24, 58:22
    drug [1] - 68:5                   entire [3] - 37:14, 51:17, 68:2    33:25                            fees [1] - 73:22
    drugging [1] - 68:1               entitled [1] - 75:4               extraordinarily [2] - 35:1,       fell [2] - 33:24, 45:10
    duly [2] - 25:12, 32:25           entry [3] - 39:15, 56:17,          36:14                            felt [2] - 29:25, 51:16
    during [6] - 45:9, 45:24,          73:18                            extremely [3] - 29:9, 32:9,       female [6] - 8:11, 8:19,
     48:11, 64:15, 64:18, 72:1        environment [1] - 34:9             62:23                              27:15, 52:7, 52:14, 52:15
    dynamic [2] - 49:15, 50:4         equal [1] - 65:18                                                   Ferrari [1] - 51:13
                                      erection [3] - 14:22, 14:23,                     F                  few [2] - 5:14, 22:15
                   E                   16:9
                                                                        F-R-O-S-T [1] - 25:21
                                                                                                          fighting [1] - 34:20
                                      erections [1] - 10:13                                               figure [2] - 26:25, 41:17
    early [7] - 21:11, 31:3, 35:3,                                      face [3] - 39:2, 51:6
                                      escalate [2] - 10:1, 30:3                                           file [3] - 18:22, 20:15, 38:5
     46:18, 46:19, 65:13, 65:14                                         Facebook [6] - 8:13, 8:17,
                                      especially [1] - 54:3                                               filed [7] - 5:18, 5:19, 5:22,
    earnings [1] - 71:23                                                  9:10, 20:6, 20:8
                                      essentially [6] - 9:16, 27:12,                                        6:4, 38:5, 38:17, 73:18
    easy [1] - 67:3                                                     fact [16] - 8:2, 21:2, 23:12,
                                       43:4, 53:18, 58:11, 58:17                                          files [2] - 19:1, 19:20
    Eckerd [1] - 5:24                                                     23:23, 24:3, 39:10, 44:25,
                                      esteemed [1] - 62:23                                                filing [9] - 21:3, 21:10, 23:22,
    economy [3] - 45:3, 45:7,                                             45:14, 47:23, 49:7, 49:13,
                                      evaluation [3] - 51:1, 51:4,                                          24:25, 38:16, 38:22, 39:7,
     45:22                                                                52:11, 53:5, 53:15, 68:11,
                                       51:21                                                                39:15, 42:25
    edged [1] - 66:5                                                      72:18
                                      event [2] - 27:20, 28:17                                            filings [2] - 39:19, 57:8
    effect [1] - 46:13                                                  factor [1] - 20:18
                                      events [1] - 34:6                                                   finally [1] - 59:5
    effects [4] - 46:12, 46:20,                                         factors [6] - 4:8, 8:6, 21:4,
                                      eventually [2] - 9:25, 10:11                                        financial [2] - 71:2, 71:20
     48:13, 63:5                                                          52:1, 64:2, 73:9
                                      evidence [8] - 11:3, 12:15,                                         fine [1] - 15:13
    egg [1] - 28:20                                                     faint [1] - 13:16
                                       13:12, 17:6, 22:10, 23:23,                                         finished [1] - 37:7
    ego [1] - 52:18                                                     fair [4] - 24:6, 27:13, 28:11,
                                       39:2, 65:3                         31:18                           firm [1] - 32:10
    egregious [1] - 73:2
                                      exactly [10] - 7:18, 10:13,       fairness [1] - 37:10              first [22] - 3:5, 5:3, 5:4, 5:17,
    eight [1] - 23:15
                                       10:16, 14:13, 15:14, 21:12,                                          8:6, 9:15, 10:8, 19:17,
    either [5] - 47:2, 51:11, 54:7,                                     faith [1] - 40:1
                                       21:19, 30:15, 46:15, 56:24                                           20:17, 23:19, 37:20, 38:6,
     57:8, 73:23                                                        fake [1] - 20:6
                                      EXAMINATION [2] - 25:15,                                              38:9, 39:21, 45:4, 64:15,
    ejaculate [1] - 11:23                                               fall [1] - 45:21
                                       33:3                                                                 64:19, 65:21, 67:14, 69:19,
    elaborate [2] - 8:9, 12:1                                           falls [1] - 44:21
                                      example [10] - 8:17, 8:18,                                            72:1
    electronic [4] - 6:7, 6:22,                                         falsely [3] - 59:15, 59:19,
                                       8:23, 9:24, 11:21, 12:10,                                          five [4] - 22:7, 54:2, 68:14,
     18:23, 20:2                                                          66:12
                                       18:20, 19:2, 19:7, 20:3                                              68:16
    ELMO [1] - 12:24                                                    familiar [1] - 53:10
                                      excelling [1] - 28:15                                               FL [3] - 1:14, 1:18, 1:22
    EMERY [29] - 1:12, 3:8, 3:22,                                       families [4] - 8:5, 45:17,
                                      exchange [2] - 10:10, 12:7                                          Flagler [1] - 1:18
     4:2, 5:14, 6:3, 6:17, 7:1,                                           47:3, 58:10
                                      exchanged [1] - 11:4                                                flash [1] - 16:11
     12:23, 13:2, 13:18, 25:4,                                          family [36] - 13:10, 21:17,
                                      excluded [1] - 35:10                                                Florida [12] - 4:25, 17:19,
     25:8, 25:16, 31:21, 31:22,                                           28:5, 28:24, 29:3, 29:4,
                                      excuse [3] - 44:19, 52:24,                                            33:6, 33:7, 33:9, 53:14,
     32:16, 32:22, 36:22, 37:4,                                           29:5, 29:10, 29:22, 30:15,
                                       53:8                                                                 54:8, 54:24, 54:25, 56:1,
     37:8, 56:13, 71:13, 71:16,                                           30:16, 30:19, 32:2, 32:7,
                                      excuses [2] - 44:11, 44:14                                            57:7
     72:2, 72:10, 72:12, 72:15,                                           32:8, 34:17, 34:25, 36:8,
                                      execute [2] - 44:2                                                  FLORIDA [1] - 1:1
     73:25                                                                36:10, 36:12, 40:14, 40:15,
                                      executed [1] - 20:10                                                focused [1] - 4:10
    Emery [1] - 3:8                                                       44:2, 47:5, 47:22, 47:23,
                                      exhibit [10] - 5:23, 6:4, 6:10,                                     follow [1] - 7:1
    emotional [2] - 46:14, 48:14                                          48:4, 49:15, 49:20, 50:4,
                                       6:17, 6:21, 12:16, 13:11,          57:4, 57:19, 63:11, 63:22,      followers [1] - 9:8
    emotionally [2] - 63:4, 64:14
                                       18:22, 23:21, 47:13                65:15, 65:16                    following [2] - 3:2, 70:19
    employer [1] - 70:23
                                      exhibited [1] - 11:14             family's [1] - 32:13              follows [2] - 25:13, 33:1
    employment [1] - 70:24
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 81 of 89



    fondly [1] - 60:13                girlfriends [1] - 31:15                         H                  homes [2] - 24:9, 58:10
    football [1] - 27:25              girls [3] - 35:24, 57:18, 57:24                                    homosexuality [1] - 52:5
                                                                        ha-ha [1] - 17:1
    FOR [2] - 1:12, 1:17              girls' [1] - 57:25                                                 honest [1] - 41:1
    force [1] - 33:6                  given [6] - 5:4, 47:14, 60:17,    half [5] - 21:14, 45:15, 46:1,   honestly [1] - 41:13
                                                                         47:9, 67:4
    foregoing [1] - 75:3               60:21, 63:14, 69:1                                                honestly-held [1] - 41:13
                                                                        hand's [1] - 31:16
    foremost [1] - 38:6               GIZELLA [2] - 1:21, 75:9                                           Honor [116] - 3:8, 3:13, 3:22,
                                      gizella_baan [1] - 1:23           handing [1] - 49:1
    forfeiture [1] - 71:25                                                                                3:23, 4:2, 4:3, 4:13, 5:14,
                                      gizella_baan-proulx@flsd.         handle [1] - 50:4                 5:17, 6:1, 6:11, 6:15, 6:17,
    form [2] - 46:15, 55:19
                                       uscourts.gov [1] - 1:23          hands [2] - 55:13, 64:21          7:1, 7:7, 7:11, 7:17, 8:2,
    forma [1] - 73:21
                                      glimpse [1] - 45:11               hands-on [1] - 55:13              8:3, 8:8, 9:6, 9:15, 10:6,
    forth [2] - 18:4, 64:2
                                                                        hang [1] - 29:8                   10:14, 10:19, 10:25, 11:4,
    forward [1] - 3:20                God [2] - 63:17
                                                                        hard [5] - 15:2, 15:15, 35:1,     11:11, 11:19, 12:14, 12:17,
    foster [6] - 47:3, 47:4, 47:13,   Google [1] - 18:20
                                                                         38:24, 66:7                      12:18, 12:20, 12:23, 12:24,
      47:15, 47:18, 47:20             government [45] - 4:14, 4:20,
                                                                        harm [2] - 7:23, 24:1             13:2, 13:3, 13:7, 13:13,
    four [6] - 29:23, 33:17, 35:20,    5:12, 5:18, 7:12, 8:1,
                                       13:11, 19:3, 19:11, 19:13,       hate [2] - 28:14                  13:14, 13:18, 14:7, 14:11,
      54:11, 54:20, 63:3
    freakish [1] - 15:3                20:10, 20:13, 21:3, 21:9,        head [1] - 48:1                   14:13, 14:24, 15:7, 15:10,
    freedom [1] - 63:22                22:3, 22:5, 22:12, 23:19,        headquarters [1] - 33:7           15:17, 15:23, 16:6, 16:19,
    Friday [2] - 6:4, 38:16            23:23, 24:25, 32:16, 32:22,      health [4] - 29:21, 47:14,        17:5, 17:15, 17:23, 18:21,
                                       33:13, 37:3, 37:17, 41:20,        48:5, 60:17                      18:25, 19:13, 19:20, 20:9,
    friend [2] - 30:15, 68:6
                                       42:9, 42:11, 43:3, 43:8,         Health [1] - 53:5                 20:15, 21:10, 21:21, 22:14,
    friendless [1] - 50:16
                                       43:10, 46:17, 46:22, 46:25,      healthy [1] - 30:5                22:18, 22:20, 22:22, 23:4,
    friends [5] - 31:11, 31:12,
                                       53:17, 55:17, 57:21, 58:9,       hear [5] - 13:8, 24:14, 37:9,     23:14, 23:19, 23:25, 24:8,
      31:13, 31:14, 49:12
                                       58:20, 62:5, 68:21, 68:23,        38:21, 63:18                     24:12, 24:22, 25:2, 25:4,
    friendships [2] - 31:13,
                                       69:4, 72:4, 73:23                heard [1] - 50:25                 25:8, 31:21, 32:17, 32:19,
      31:16
                                      government's [12] - 4:11,         HEARING [1] - 1:8                 36:25, 37:4, 37:5, 39:5,
    front [2] - 51:12, 69:10
                                       5:16, 6:4, 16:20, 17:5,          hearing [5] - 7:8, 64:19,         39:6, 40:13, 40:17, 41:19,
    Frost [9] - 13:6, 13:8, 13:21,
                                       17:23, 18:21, 23:21, 24:24,       71:11, 74:3, 74:6                42:22, 43:24, 44:8, 48:19,
      14:12, 25:5, 25:21, 26:1,
                                       26:15, 56:17, 68:20              heart [1] - 63:21                 50:15, 50:24, 53:10, 56:13,
      31:23, 56:14
                                      Governor [2] - 33:11, 33:12       heavily [1] - 64:24               58:15, 60:9, 60:11, 60:12,
    FROST [2] - 2:3, 25:11
                                      grade [2] - 28:14, 28:15          hefty [1] - 24:12                 60:14, 60:24, 61:6, 61:9,
    Frost2499 [1] - 13:6
                                      Graham [2] - 53:14                held [3] - 3:2, 41:13, 44:15      62:10, 62:15, 62:16, 63:20,
    Frosty [3] - 13:5, 13:23,
                                      grandfathered [1] - 54:18         hello [1] - 25:17                 71:10, 71:16, 72:3, 72:20,
      14:15
                                      grandparents [2] - 29:6,          help [7] - 19:25, 38:12,          72:21, 73:15, 73:25, 74:1
    Frosty2499 [1] - 13:20
                                       32:14                             38:24, 39:3, 40:18, 48:8,       HONORABLE [1] - 1:9
    full [3] - 13:5, 25:19, 53:7
                                      gratification [3] - 10:19,         49:16                           hope [3] - 54:14, 62:17, 63:6
    function [2] - 58:8, 65:9
                                       10:20, 10:24                     hereby [1] - 75:3                hopefully [2] - 37:12, 66:16
    future [2] - 29:10, 63:22
                                      grave [1] - 37:23                 hide [2] - 57:9, 57:15           hopes [1] - 59:7
                                      great [1] - 24:2                  high [5] - 5:10, 22:1, 35:21,    horrible [4] - 44:2, 50:24,
                  G                                                      43:9, 49:14                      60:4
                                      grew [1] - 44:13
    gained [1] - 9:13                 gross [2] - 52:1, 71:23           higher [4] - 22:1, 60:15,        horrific [5] - 44:18, 45:13,
    gaining [1] - 48:23               grossly [2] - 58:12, 73:2          69:17, 69:18                     46:5, 65:2, 66:4
    gains [3] - 47:11, 47:14, 49:3    group [2] - 28:1, 28:2            highlight [1] - 47:8             hot [3] - 11:12, 18:7, 22:18
    Gall [1] - 52:25                  grow [1] - 63:4                   highly [3] - 47:1, 47:20, 48:5   hour [1] - 67:4
    gang [1] - 44:3                   growing [1] - 62:21               highly-controlled [2] - 47:1,    hours [1] - 70:16
    Garrett [30] - 13:6, 13:21,       grown [1] - 57:4                   48:5                            house [7] - 19:18, 20:11,
     14:1, 14:8, 14:12, 14:16,        growth [2] - 48:14, 49:3          himself [16] - 14:8, 14:18,       20:17, 24:10, 41:2, 50:2,
     14:17, 14:22, 15:2, 15:8,                                           27:13, 27:24, 28:2, 34:15,       57:16
                                      guards [1] - 60:16
     15:11, 15:13, 15:18, 15:22,                                         34:16, 34:21, 35:4, 37:22,      household [1] - 28:21
                                      guidance [3] - 4:8, 47:19,
     24:16, 26:1, 26:10, 26:18,                                          38:16, 39:9, 49:11, 50:11,      housekeeping [1] - 5:17
                                       62:8
     27:22, 28:22, 29:6, 29:14,                                          52:10, 66:24                    housing [3] - 23:10, 66:13,
                                      guideline [5] - 4:7, 61:16,
     29:15, 29:24, 30:8, 30:22,                                         history [2] - 60:21, 67:25        66:19
                                       67:16, 67:21, 67:22
     31:1, 32:6, 56:14                                                  hit [1] - 8:24                   human [3] - 52:9, 53:3
                                      guidelines [10] - 3:25, 4:5,
    gat [1] - 33:21                                                     Hitler [1] - 68:3                hundred [1] - 68:6
                                       64:2, 67:18, 67:20, 67:24,
    general [4] - 8:14, 12:5,                                           hits [1] - 51:4                  hundreds [2] - 20:15, 68:4
                                       68:15, 68:23, 69:3, 73:13
     33:12, 52:4                                                        hold [4] - 36:6, 36:19, 39:6,    hurt [6] - 52:18, 52:20, 56:6,
                                      guilty [7] - 38:7, 38:25,
    GigaTribe [3] - 12:11, 17:7,                                         40:17                            57:2, 63:7, 63:9
                                       39:25, 41:7, 41:9, 41:16
     17:25                                                              home [14] - 26:20, 30:3,         hurting [1] - 35:4
                                      guy [2] - 17:3, 68:14
    girl [9] - 27:4, 27:5, 27:6,                                         49:13, 49:19, 49:24, 50:1,      husband [2] - 26:18, 29:13
                                      guys [1] - 17:1
     27:7, 30:17, 47:24, 57:3                                            50:6, 50:10, 54:16, 54:17,      husband's [1] - 26:5
                                      gymnast [1] - 35:22
    girl's [1] - 57:1                                                    54:19, 57:4, 58:11, 63:22
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 82 of 89




                    I                  innocence [1] - 39:10             Jackson's [1] - 34:5              kid [5] - 28:10, 34:10, 35:6,
                                       innocent [4] - 39:1, 39:2,        Jacob [1] - 72:14                  49:11, 50:16
    idea [1] - 9:16                      41:14, 42:1                                                       kid's [1] - 48:7
                                                                         jail [4] - 15:4, 39:16, 39:18,
    ideation [1] - 35:3                inquiring [1] - 53:9                54:23                           kidney [1] - 60:18
    identify [1] - 60:3                inside [1] - 24:9                 Jake [1] - 13:14                  kids [10] - 9:17, 21:11, 21:18,
    identity [7] - 23:4, 52:3, 52:4,   insight [3] - 39:14, 48:21,       JASON [1] - 1:13                   21:23, 24:7, 50:2, 51:18,
      52:13, 52:14, 52:15, 66:18         48:23                           Jason [2] - 3:9, 4:13              56:2, 61:18, 61:21
    ill [3] - 46:12, 46:20             insightful [1] - 44:5             jason.wu@usdoj.gov [1] -          Kik [8] - 9:14, 9:16, 9:21,
    images [12] - 6:6, 6:8, 6:21,      Instagram [6] - 8:13, 8:18,         1:16                             9:22, 13:4, 13:6, 13:22
      9:11, 18:3, 19:1, 19:4,            9:8, 9:10, 14:4, 51:12          Jeffrey [1] - 5:23                kill [1] - 56:20
      41:22, 42:5, 51:23, 58:2                                                                             KILLEN [2] - 1:6, 1:17
                                       Institutes [1] - 53:5             Jo [1] - 25:5
    imagine [1] - 51:16                                                                                    Killen [17] - 3:6, 3:14, 3:16,
                                       institutional [1] - 47:5          JO [2] - 2:3, 25:11
    immature [4] - 42:3, 48:16,        institutionalized [2] - 45:20,                                       34:1, 37:10, 38:7, 39:6,
                                                                         job [7] - 24:17, 33:8, 38:24,
      52:10, 58:13                                                                                          39:8, 40:17, 42:25, 49:24,
                                         47:3                              39:1, 40:18, 71:19, 71:20
    immaturity [4] - 44:13, 52:2,                                                                           62:11, 63:23, 69:18, 73:2,
                                       institutions [2] - 45:9, 46:5     jobs [2] - 50:11
      53:1, 62:25                                                                                           73:16
                                       interact [2] - 50:21, 51:10       Joey [2] - 18:11, 18:16
    immediately [1] - 71:7                                                                                 Killen's [2] - 54:5, 67:22
                                       interacted [1] - 52:23            John [1] - 8:14
    impact [1] - 13:9                                                                                      killen's [1] - 37:22
                                       interactions [4] - 40:13,         Johnson [1] - 69:15
    important [7] - 7:4, 7:17,                                                                             Killens [3] - 48:9, 49:17, 50:4
                                         40:14, 50:1, 65:9               join [1] - 33:20
      19:15, 21:21, 46:24, 49:6,                                                                           kind [7] - 26:20, 29:25, 31:3,
                                       interest [6] - 8:22, 9:23,        joint [1] - 33:6
      65:23                                                                                                 31:16, 61:20, 66:23
                                         11:14, 52:18, 52:20, 71:24      JR [2] - 1:6, 1:17
    impose [6] - 19:14, 23:18,                                                                             kinds [1] - 30:24
                                       internet [13] - 11:1, 14:10,      judge [8] - 41:8, 65:15,
      43:7, 53:18, 62:12, 73:14                                                                            knit [1] - 32:7
                                         16:15, 24:4, 24:19, 30:12,        67:16, 68:11, 68:14, 68:22,
    imposed [8] - 55:8, 67:17,                                                                             known [1] - 30:13
                                         50:17, 50:20, 51:9, 54:11,        68:25, 69:2
      71:12, 72:16, 72:21, 72:23,        55:3, 57:16, 64:20                                                knows [4] - 38:11, 40:9,
                                                                         Judge [9] - 5:22, 7:4, 7:7,
      73:10, 73:17
                                       interpretation [2] - 4:15, 5:6      7:14, 17:16, 20:18, 20:20,       55:2, 60:12
    imposing [2] - 43:2, 62:5
                                       intervention [6] - 21:11,           23:1, 39:19
    impression [1] - 51:25
    imprisoned [1] - 69:24
                                         46:18, 46:19, 65:11, 65:14      JUDGE [1] - 1:10                                 L
                                       interviews [2] - 46:3, 46:4       judge's [1] - 67:19
    imprisonment [2] - 70:10,                                                                              lack [8] - 20:19, 35:2, 37:22,
                                       intimate [1] - 36:13              judges [1] - 65:16
      73:10                                                                                                  45:17, 46:15, 46:21, 55:22,
                                       introversion [2] - 52:2, 52:11    judgment [3] - 69:22, 72:14,
    improve [1] - 21:18                                                                                      55:23
                                       introvert [1] - 34:7                73:19
    inability [1] - 37:22                                                                                  lacrosse [1] - 31:14
                                       introverted [1] - 62:23           judicial [1] - 67:1
    inappropriate [1] - 51:23                                                                              laid [1] - 39:10
                                       investigation [6] - 6:5, 6:20,    jumped [1] - 37:20
    inaud.) [1] - 29:10                                                                                    language [7] - 14:24, 22:19,
                                         59:2, 59:4, 64:1, 71:4          June [1] - 33:19
    incarceration [1] - 71:21                                                                                42:2, 47:12, 48:21, 56:5
                                       involved [5] - 28:1, 38:18,       Junior [2] - 38:7, 63:23
    incident [5] - 28:25, 29:20,                                                                           laptop [2] - 19:11, 20:14
                                         56:3, 66:2, 66:22               jurisdiction [1] - 54:12
      31:1, 31:19, 36:8                                                                                    last [10] - 7:22, 25:20, 28:21,
                                       involvement [3] - 20:22,          jury [1] - 10:17
    include [1] - 60:17                                                                                      32:9, 49:14, 58:15, 59:15,
                                         23:3, 70:24                     justice [3] - 40:2, 68:5, 71:24
    included [1] - 52:1                                                                                      63:3, 66:25, 67:5
                                       IP [4] - 57:9, 57:10, 57:14,      justify [1] - 7:12
    including [1] - 5:10                                                                                   laundry [1] - 50:12
                                         57:15
    incomplete [1] - 22:4                                                                                  Laura [2] - 1:25, 3:10
    inconsequential [1] - 53:2
                                       IQ [1] - 21:25                                   K                  law [3] - 57:9, 62:3, 64:10
                                       IQs [1] - 21:24
    increase [2] - 45:4, 67:5                                            Kapordelis [8] - 4:10, 37:16,     leader [2] - 28:2, 28:4
                                       isolated [2] - 49:11, 50:16
    increased [1] - 45:20                                                 67:15, 67:21, 67:25, 69:1,       leads [2] - 46:12, 46:14
                                       issue [2] - 4:18, 58:20
    incredible [1] - 45:6                                                 69:5                             learned [1] - 63:18
                                       issues [12] - 3:25, 21:23,
    independent [1] - 38:10                                              Karucem [14] - 17:9, 17:14,       learning [3] - 31:3, 33:24,
                                         22:25, 23:16, 33:12, 34:19,
    indicated [3] - 4:23, 19:3,                                           17:15, 17:16, 17:19, 17:21,        66:16
                                         35:11, 35:15, 35:19, 52:8,
      72:5                                                                17:24, 18:4, 18:5, 18:9,         least [6] - 6:10, 22:1, 53:13,
                                         60:17, 60:21
    indicates [1] - 19:9                                                  18:10, 18:15, 56:18, 56:19         58:12, 59:17, 67:8
                                       Italy [1] - 17:20
    indictment [1] - 16:2                                                Karucem's [1] - 42:12             leave [3] - 36:20, 54:15,
                                       itself [1] - 47:12
    individual [2] - 17:8, 17:13                                         KATHERINE [1] - 1:17                73:21
                                       Ivory [1] - 55:24
    individuals [1] - 11:5                                               Katie [1] - 3:13                  led [1] - 62:23
                                       Izzabel [7] - 8:20, 9:3, 11:25,
    infants [2] - 46:5, 46:6                                             katie_Carmon@fd.org [1] -         left [2] - 20:1, 59:2
                                         12:3, 13:5, 16:24, 20:7
    information [2] - 72:7, 72:8                                          1:19                             legs [1] - 45:25
    informed [1] - 47:20                                                 keep [4] - 7:4, 7:17, 19:15,      lengthy [2] - 64:9, 67:11
                                                      J                   54:19                            less [2] - 5:3, 61:21
    injuries [1] - 66:6
    inmate [4] - 59:9, 59:24,          Jackson [9] - 15:25, 16:1,        keeps [2] - 14:9, 16:10           letter [5] - 5:23, 38:4, 40:24,
      66:20                             16:7, 16:9, 16:12, 16:13,        kept [2] - 26:23, 27:17             62:16, 62:17
    inmates [2] - 60:14, 60:16          24:16, 33:24                     key [2] - 21:10, 21:18            letters [1] - 5:19
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 83 of 89



    level [9] - 4:5, 22:1, 28:15,                                      69:10                           molesting [1] - 68:1
                                                    M
      52:16, 52:25, 58:14, 61:16,                                     meeting [1] - 26:21              Mom [5] - 26:24, 27:18, 41:7
      65:8                            ma'am [1] - 32:20               meets [1] - 11:17                mom [8] - 35:4, 38:14, 38:15,
    levels [1] - 29:9                 MacBook [5] - 18:24, 19:2,      Melissa [1] - 12:15               41:15, 41:25, 42:15, 56:6,
    lice [1] - 48:1                    19:19, 20:3, 20:13                                               65:18
                                                                      members [3] - 44:2, 44:3,
    lie [1] - 66:17                   magistrate [1] - 48:16           57:20                           money [1] - 58:2
    lied [5] - 20:21, 23:1, 23:3,     Major [1] - 33:10               memorandum [15] - 4:23,          monitored [2] - 47:4, 47:17
      23:4, 23:12                     majority [1] - 45:8              37:17, 37:19, 37:25, 38:3,      monthly [1] - 71:23
    life [43] - 4:6, 15:18, 31:9,     male [1] - 52:6                  38:12, 38:22, 39:11, 44:20,     months [20] - 23:15, 46:23,
      32:3, 32:8, 32:13, 36:5,        males [2] - 35:11, 57:25         55:18, 58:24, 62:3, 64:5,        61:21, 67:16, 67:17, 67:18,
      36:7, 36:11, 36:20, 40:3,       maltreatment [1] - 48:11         68:20, 73:7                      67:22, 69:3, 69:12, 69:14,
      41:17, 41:18, 43:5, 43:11,      man [3] - 48:22, 48:23, 57:4    men [5] - 58:1, 58:3, 58:9,       69:24, 69:25, 70:1, 70:2,
      43:18, 43:21, 44:8, 44:16,      management [1] - 47:19           58:22                            70:3, 70:6, 70:9
      45:11, 48:25, 49:2, 50:22,      manboy [1] - 19:7               menial [1] - 50:11               Moore [8] - 5:22, 7:4, 7:7,
      51:3, 51:5, 51:7, 51:17,        manboy15 [1] - 19:7             menstruating [1] - 45:2           7:14, 17:16, 20:18, 20:20,
      53:19, 58:17, 61:5, 61:16,      mandate [2] - 3:25, 62:4        mental [3] - 29:21, 47:14,        23:2
      63:16, 65:21, 66:17, 67:23,     mandates [3] - 5:5, 43:13,       48:5                            morning [15] - 3:3, 3:5, 3:8,
      68:23, 69:1, 69:5, 69:16,        44:23                          mentioned [1] - 17:7              3:12, 3:13, 3:16, 3:17,
      70:11, 70:12                    manifested [1] - 36:9           mercy [1] - 63:20                 3:19, 4:13, 25:18, 33:5,
    lifetime [4] - 48:8, 54:5,        manipulated [1] - 64:16         message [1] - 40:5                33:21, 41:19, 62:15
      55:15, 63:9                     manner [2] - 52:19, 72:18       Messenger [1] - 8:17             mortgage [1] - 54:16
    light [3] - 4:7, 28:9, 69:21      Manning [7] - 8:19, 9:2, 9:4,   methods [1] - 57:15              most [12] - 8:24, 29:18,
    like-minded [2] - 11:2, 12:12      9:5, 9:12, 12:3, 20:8          MIAMI [1] - 1:2                   46:12, 46:24, 50:1, 61:14,
    line [1] - 53:6                   Manning's [1] - 9:9             Miami [5] - 1:14, 1:18, 1:22,     61:16, 61:20, 61:23, 62:17,
    listed [1] - 16:2                 manufacturing [1] - 56:3         1:22, 54:20                      65:22, 73:1
    literally [5] - 15:4, 15:6,       March [1] - 20:11               Miami-Dade [1] - 54:20           mother [14] - 26:1, 35:11,
      15:15, 19:5, 50:23              Mark [6] - 26:5, 26:18, 28:2,   Middle [3] - 4:24, 55:25, 57:6    35:13, 38:5, 38:9, 38:23,
    literature [3] - 21:8, 21:17,      28:3, 28:7, 28:23              middle [1] - 30:17                39:16, 39:21, 40:1, 40:22,
      21:22                           Mark's [1] - 32:14              might [4] - 49:16, 56:20,         41:4, 41:14, 42:24, 42:25
    live [6] - 24:16, 24:20, 25:22,   masturbate [1] - 12:7            56:22, 67:23                    mother's [1] - 38:17
      27:22, 54:8, 54:20              masturbating [2] - 11:23,       miles [1] - 52:23                motion [1] - 38:17
    lived [1] - 32:3                   12:6                           Miley [3] - 8:23, 8:24, 9:23     mountains [1] - 39:2
    lives [8] - 9:6, 18:16, 24:15,    match [1] - 52:15               military [4] - 33:10, 33:14,     move [5] - 6:10, 12:20,
      24:17, 24:21, 50:10, 54:12,     mate [5] - 59:1, 59:2, 59:3,     33:16, 33:20                     30:16, 41:17, 54:17
      64:13                            59:5                           Military [1] - 33:18             moved [3] - 6:23, 35:20, 60:7
    living [5] - 24:14, 26:7,         material [1] - 40:16            mind [5] - 4:20, 7:4, 7:17,      moving [1] - 30:20
      54:18, 55:1, 58:11              materials [1] - 71:1             19:16, 39:24                    multiple [4] - 18:12, 30:8,
    LMFAO [1] - 15:20                 matter [5] - 3:5, 3:19, 36:2,   minded [2] - 11:2, 12:12          39:18, 64:21
    lock [1] - 24:7                    52:3, 75:5                     mindset [1] - 44:13              must [2] - 71:5, 73:18
    loneliness [2] - 52:1, 52:9       matters [2] - 5:18, 38:19       minimum [1] - 53:25
    lonely [1] - 62:23                mature [1] - 66:16              minors [4] - 68:1, 68:2, 70:24                 N
    long-term [2] - 46:20, 65:4       matured [1] - 50:13             minute [4] - 25:2, 31:21,        naked [3] - 10:3, 10:12, 14:8
    look [5] - 8:15, 9:4, 22:11,      maturity [4] - 52:16, 53:7,      32:3, 37:4                      name [20] - 8:14, 8:19, 8:20,
      67:13, 67:15                     55:23, 67:6                    minutes [2] - 18:16, 49:7         11:5, 11:24, 13:5, 13:6,
    looked [5] - 22:7, 60:13,         McGarity [1] - 69:16            misbehave [1] - 67:4              13:19, 15:24, 16:21, 17:9,
      69:6, 69:13, 69:14              meals [1] - 50:12               misbehavior [2] - 49:22,          17:12, 17:14, 20:7, 25:19,
    Lopez [2] - 3:14, 40:10           mean [14] - 30:13, 34:16,        66:3                             25:20, 26:5, 42:25, 72:5
    LOPEZ [2] - 61:9, 72:20            34:24, 34:25, 35:15, 35:20,    misled [1] - 66:14               names [1] - 18:25
    lose [1] - 66:21                   40:1, 50:10, 51:8, 51:12,      mitigating [1] - 21:4            nand [1] - 57:7
    lost [1] - 40:1                    56:13, 58:21, 66:12, 68:16     mitigation [5] - 21:6, 40:11,    National [1] - 53:5
    love [1] - 63:14                  meaning [1] - 49:1               65:1, 66:5, 67:1                Natty0524 [4] - 11:6, 16:21,
    loved [1] - 28:9                  meaningful [2] - 49:13,         mix [1] - 42:13                   16:23, 16:24
    loving [2] - 21:16, 49:17          51:24                          MO [2] - 16:4, 18:18             nature [1] - 8:7
    low [2] - 21:24, 62:23            means [2] - 55:2, 73:21         modified [1] - 4:21              NE [1] - 1:14
    lower [1] - 45:25                 meant [1] - 45:18               molecular [1] - 65:8             necessarily [1] - 35:15
    lure [2] - 8:24, 10:5             meanwhile [1] - 38:12           molest [3] - 10:23, 23:25,       necessary [3] - 7:24, 24:12,
    LWOP [2] - 53:13, 53:20           media [1] - 18:19                24:3                             47:19
                                      medical [1] - 60:21             molested [3] - 23:24, 67:8,      need [3] - 4:19, 9:18, 48:8
                                      medication [1] - 61:3            67:9                            needed [1] - 30:3
                                      meet [4] - 23:2, 48:2, 55:10,
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 84 of 89



    needs [3] - 19:24, 47:20,        obtaining [1] - 18:2               21:19, 21:24, 65:2, 65:10,        44:20, 45:14, 45:23, 46:16,
     58:12                           obviously [9] - 4:18, 17:1,        66:1                              46:22, 47:9, 48:3, 48:16,
    neighborhood [3] - 27:23,         38:3, 38:18, 39:20, 50:7,        ourselves [1] - 50:14              49:3, 49:4, 49:6, 49:10,
     27:24, 31:12                     55:9, 59:12, 60:2                outbursts [2] - 48:20, 67:3        49:16, 49:19, 50:8, 50:17,
    network [3] - 57:8, 57:9,        occasion [1] - 28:23              outgoing [3] - 34:7, 34:10,        51:2, 51:16, 52:19, 52:22,
     57:13                           occurred [6] - 8:9, 17:21,         35:24                             53:19, 54:1, 54:2, 54:5,
    neurological [1] - 65:5           27:20, 28:17, 31:1, 31:10        outward [1] - 49:17                54:15, 54:16, 55:6, 55:7,
    never [23] - 16:15, 31:12,       occurring [1] - 34:3              outweighs [1] - 21:6               55:9, 55:12, 55:14, 55:16,
     31:15, 42:6, 43:19, 49:12,      occurs [2] - 24:23, 46:11         overall [1] - 22:24                55:23, 56:25, 57:15, 58:16,
     50:11, 50:13, 50:21, 51:2,      OF [3] - 1:1, 1:4, 1:13           overcome [2] - 36:17, 66:7         58:18, 58:21, 58:24, 58:25,
     51:10, 54:4, 54:10, 55:3,       offender [4] - 54:9, 54:19,       overpopulation [1] - 45:7          59:3, 59:11, 59:25, 60:4,
     55:11, 56:6, 56:21, 57:11,       70:25, 71:2                      overwhelming [1] - 7:16            60:24, 61:24, 63:23
     61:3, 62:21, 63:14, 65:25       offenders [2] - 4:24, 5:8         owes [1] - 71:22                  Patrick's [18] - 44:8, 44:17,
    never-ending [1] - 63:14         offense [7] - 4:5, 8:7, 53:1,     own [11] - 10:24, 21:16,           46:24, 47:22, 47:23, 48:2,
    new [2] - 19:7, 31:14             60:13, 61:16, 64:8, 73:9          38:10, 39:24, 44:3, 51:13,        48:25, 49:10, 51:22, 52:8,
    news [1] - 45:11                 offenses [1] - 61:24               52:15, 56:3, 57:5, 58:10          52:24, 54:22, 56:5, 58:20,
    next [7] - 12:20, 14:17,         offer [2] - 63:20, 66:19          owned [1] - 57:4                   59:2, 60:9, 60:17, 61:5
     18:12, 23:17, 41:17, 48:22,     offered [2] - 45:11, 59:8                                           pauperis [1] - 73:21
                                                                                                         pay [6] - 71:5, 71:18, 71:19,
     74:3                            Office [3] - 1:13, 1:17, 1:25                    P                   71:21, 71:22, 73:20
    night [1] - 26:20                office [2] - 3:18, 70:18
                                                                       page [3] - 18:12, 39:22,          payable [1] - 71:6
    nights [1] - 49:12               officers [1] - 45:1
                                                                        51:21                            payment [1] - 71:24
    nine [1] - 69:11                 officials [1] - 59:6
                                                                       pages [1] - 9:10                  pedophile [6] - 11:16, 16:21,
    NO [1] - 1:2                     old [8] - 8:15, 21:15, 26:10,
                                                                       paid [2] - 30:6, 52:17             22:13, 22:19, 41:21, 51:22
    nobody [8] - 46:7, 46:8,          43:5, 43:6, 52:14, 56:1,
                                                                       pain [2] - 60:19, 63:12           pedophiles [6] - 11:2, 11:21,
     54:23, 66:1, 68:16, 68:25        69:11
                                                                       paint [1] - 46:8                   12:10, 12:13, 16:18, 64:21
    nobody's [1] - 46:7              older [7] - 35:18, 46:23, 47:9,
                                                                       pale [1] - 26:23                  peers [1] - 52:7
    none [9] - 2:11, 2:17, 4:6,       48:24, 49:21, 58:1, 58:24
                                                                       parents [17] - 5:20, 7:21,        penalty [1] - 53:11
     35:20, 44:11, 44:14, 47:22,     oldest [2] - 35:20, 46:23
                                                                        22:6, 24:6, 24:10, 24:14,        penetrate [1] - 24:9
     48:4, 60:2                      once [4] - 8:16, 9:12, 23:11,
                                                                        37:6, 40:18, 41:24, 47:16,       penitentiary [2] - 58:18,
    nonetheless [1] - 7:11            24:6
                                                                        47:20, 48:2, 49:10, 54:14,        58:19
    normal [2] - 34:8, 51:24         one [36] - 5:20, 6:19, 12:10,
                                                                        54:15, 63:13, 65:18              people [20] - 21:11, 24:18,
    norms [1] - 66:10                 14:4, 16:1, 17:3, 18:15,
                                                                       parents' [2] - 19:22, 21:16        36:9, 38:25, 39:1, 41:9,
    North [1] - 1:22                  18:23, 20:18, 23:6, 25:2,
                                                                       Park [2] - 25:23, 26:7             44:1, 44:4, 46:4, 50:22,
    Northern [1] - 57:22              29:17, 31:6, 31:21, 36:9,
                                                                       park [1] - 27:25                   51:12, 59:19, 59:20, 60:12,
    note [2] - 21:21, 72:23           37:4, 45:5, 46:6, 46:19,
                                                                       parol [1] - 49:2                   61:20, 61:23, 63:1, 66:21,
    noted [4] - 21:23, 39:11,         49:21, 49:24, 54:21, 57:1,
                                                                       parole [5] - 43:5, 43:11,          67:3
     71:4, 73:7                       57:12, 57:21, 61:5, 61:12,
                                                                        43:18, 44:16, 53:19              per [2] - 46:6, 71:21
    notes [1] - 49:9                  62:16, 65:15, 65:23, 69:8,
                                                                       part [5] - 5:25, 35:1, 35:24,     percent [2] - 71:19, 71:23
    nothing [7] - 13:24, 15:2,        70:13, 72:11, 72:12
                                                                        46:24, 71:4                      period [3] - 46:21, 54:4, 64:8
     37:5, 38:13, 43:20, 59:24       onion [1] - 57:8
                                                                       particular [9] - 4:9, 18:15,      periods [2] - 46:12, 48:12
    notice [2] - 34:11, 73:18        online [5] - 8:13, 12:5, 27:18,
                                                                        37:21, 49:21, 59:9, 65:19,       permanent [2] - 66:2, 66:6
    noting [1] - 55:7                 33:25, 52:8
                                                                        68:11, 72:4                      person [25] - 22:6, 27:8,
    nude [4] - 41:22, 42:4, 57:24,   open [1] - 3:2
                                                                       particularly [4] - 5:10, 56:25,    27:14, 33:10, 34:18, 36:9,
     58:3                            opened [1] - 50:3
                                                                        62:22, 64:13                      40:19, 44:23, 48:2, 50:15,
    number [7] - 5:10, 6:6, 7:6,     operated [1] - 53:19
                                                                       particularly-awkward [1] -         50:18, 50:19, 50:23, 50:24,
     7:10, 7:11, 7:16, 21:5          operating [1] - 58:13
                                                                        64:13                             51:10, 51:11, 52:12, 53:7,
    numbers [3] - 6:5, 6:11, 19:9    opines [1] - 55:12
                                                                       parties [3] - 63:25, 64:6,         60:7, 63:1, 63:2, 65:23,
    nut [1] - 38:10                  opinion [6] - 3:24, 4:9, 4:16,
                                                                        71:13                             65:24, 70:17
                                      5:6, 37:16, 43:14
                                                                       pass [2] - 54:14, 54:15           persona [2] - 50:22, 50:23
                  O                  opportunities [1] - 34:22
                                                                       passed [1] - 49:3                 personality [2] - 34:5, 34:11
                                     opportunity [4] - 30:21,
    object [3] - 72:17, 72:21,                                         past [5] - 29:10, 30:1, 52:20,    personally [1] - 38:18
                                      62:14, 63:21, 66:13
     73:14                                                              63:5, 63:11                      personified [1] - 52:13
                                     order [6] - 21:18, 23:9,
    objection [2] - 6:12, 6:24                                         pastor [1] - 35:23                persons [3] - 52:10, 52:17,
                                      71:12, 71:17, 71:24, 72:5
    obligations [1] - 71:20                                            path [2] - 43:21, 52:8             52:23
                                     ordered [1] - 71:9
    obsessive [1] - 52:7                                               PATRICK [2] - 1:6, 1:17           persuasive [1] - 37:18
                                     organization [1] - 47:5
    obstructed [1] - 68:5                                              Patrick [64] - 3:6, 33:25,        pertinent [2] - 46:13, 48:15
                                     organizations [1] - 70:25
    obtain [1] - 12:5                                                   38:7, 39:9, 39:12, 40:8,         petty [1] - 48:21
                                     orphanage [3] - 21:3, 45:23,
    obtained [4] - 10:15, 10:21,                                        40:14, 40:18, 43:5, 43:17,       ph [2] - 22:4, 40:11
                                      47:6
     18:14, 20:10                                                       43:19, 43:23, 44:6, 44:11,       ph.) [3] - 11:20, 12:8, 69:9
                                     orphanages [6] - 21:11,
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 85 of 89



    phase [1] - 41:17                positions [1] - 10:16             Probation [2] - 1:25, 3:18                    R
    Philip [1] - 69:7                positive [1] - 63:3               probation [3] - 23:7, 70:17,
                                                                        72:9                          raise [2] - 35:7, 36:17
    phone [1] - 55:3                 possess [2] - 42:9, 54:10
    photograph [5] - 12:6, 14:14,    possessed [2] - 42:7, 42:10       problem [2] - 23:21, 31:18     randomly [1] - 47:2
     14:18, 15:14, 17:2              possession [2] - 70:22, 71:1      problematic [1] - 29:12        range [15] - 4:7, 4:22, 7:3,
    photographs [24] - 10:18,                                          procedure [1] - 73:5            7:25, 8:15, 9:8, 11:10,
                                     possible [1] - 4:17
                                                                                                       11:15, 19:15, 22:2, 55:20,
     10:22, 10:23, 11:1, 11:3,       post [6] - 14:10, 15:3, 15:9,     proceeded [2] - 27:6, 31:8
     11:4, 11:9, 11:18, 12:12,                                                                         61:16, 67:16, 67:22, 67:23
                                      15:12, 16:7, 27:18               proceeding [1] - 72:1
     14:14, 14:21, 16:8, 16:11,                                                                       rank [1] - 33:14
                                     posting [2] - 15:13, 51:12        proceedings [3] - 3:2, 68:3,
     16:14, 16:17, 16:18, 18:10,                                                                      rape [1] - 59:10
                                     potentially [1] - 27:7             75:4
     18:13, 18:14, 24:18, 24:19,                                                                      raped [5] - 22:22, 58:25,
                                     pounds [1] - 58:21                process [3] - 29:18, 66:14,
     27:14, 58:3, 64:20                                                                                59:4, 61:21, 68:4
                                     power [1] - 44:22                  67:2
    photos [6] - 9:19, 10:2,                                                                          raping [1] - 61:17
                                     powerful [3] - 37:24, 50:19,      produce [1] - 10:22
     57:23, 57:24, 57:25                                                                              rate [1] - 71:22
                                      51:16                            producing [1] - 11:19
    physical [2] - 55:10, 60:5                                                                        rather [2] - 9:25, 63:1
                                     powerless [1] - 50:16             production [7] - 58:22,
    physically [1] - 23:24                                                                            re [1] - 31:13
                                     practice [1] - 47:25               61:14, 61:15, 61:17, 61:20,
    pic [1] - 15:1                                                      69:13, 73:1                   re-have [1] - 31:13
                                     practitioners [1] - 47:15
    pick [1] - 28:13                                                   professionals [1] - 48:6       reaches [1] - 53:7
                                     pray [1] - 63:20
    picking [1] - 29:25                                                profile [1] - 20:8             read [15] - 15:6, 22:5, 37:13,
                                     prayed [2] - 63:17, 64:12
    picks [1] - 66:1                                                   profound [3] - 46:12, 48:13,    37:14, 37:16, 37:21, 37:24,
                                     precisely [4] - 7:14, 8:12,
    picture [3] - 14:8, 14:13,                                          52:2                           40:23, 40:24, 48:20, 49:5,
                                      14:6, 25:1
     14:21                                                                                             51:3, 66:25, 68:20
                                     predation [1] - 52:21             prohibition [1] - 43:15
    pictures [23] - 9:1, 10:3,                                                                        reading [3] - 22:1, 28:15,
                                     predator [1] - 52:22              pronounced [1] - 72:18
     10:4, 10:8, 10:11, 10:12,                                                                         50:15
                                     predict [1] - 29:16               properly [1] - 73:11
     10:15, 14:9, 16:8, 16:22,                                                                        reads [1] - 47:13
                                     preferred [1] - 35:15             proportion [1] - 41:21
     27:3, 27:4, 27:8, 27:13,                                                                         ready [2] - 60:24, 63:19
                                     preliminary [1] - 37:11           prosecutor [1] - 68:3
     27:16, 30:9, 30:11, 30:16,                                                                       real [6] - 25:1, 31:17, 50:22,
                                     preparation [1] - 37:13           protect [2] - 45:18, 64:10
     30:18, 30:23, 69:9                                                                                51:2, 51:5, 51:6
                                     prepared [1] - 3:20               protection [1] - 59:7
    place [2] - 44:19, 53:23                                                                          realization [1] - 39:24
                                     prepaying [1] - 73:22             protections [1] - 59:13
    placed [5] - 44:23, 47:3,                                                                         realize [2] - 15:12, 63:5
                                     prepubescent [2] - 61:18,         protesting [1] - 39:10
     47:13, 63:12, 70:10                                                                              really [18] - 9:4, 28:6, 37:20,
                                      61:21                            PROULX [2] - 1:21, 75:9
    places [3] - 45:1, 46:3, 54:20                                                                     38:13, 38:20, 39:3, 41:7,
                                     present [3] - 1:25, 3:14,         proulx@flsd.uscourts.gov
    plaintiff [1] - 1:4                                                                                41:9, 41:16, 46:12, 46:19,
                                      28:19                             [1] - 1:23
    PLAINTIFF [1] - 1:12                                                                               48:12, 49:12, 50:13, 51:4,
                                     presentation [4] - 5:16, 7:20,    provide [2] - 64:9, 72:6
    plan [1] - 12:1                                                                                    53:16, 62:4, 62:8
                                      12:22, 13:7                      provided [1] - 47:19
    plane [1] - 48:2                                                                                  reason [4] - 5:2, 13:14,
                                     presented [1] - 37:18             PSI [2] - 21:15, 49:9
    play [3] - 27:25, 29:22, 38:19                                                                     19:13, 68:15
                                     presentence [4] - 6:5, 6:20,      psychiatrist [1] - 35:5
    played [2] - 24:24, 29:4                                                                          rebuild [1] - 45:21
                                      64:1, 71:4                       psychological [4] - 45:12,
    playing [2] - 34:23, 46:7                                                                         recanted [1] - 23:12
                                     pretend [1] - 8:18                 52:2, 52:16, 65:5
    plus [1] - 33:18                                                                                  receive [1] - 7:25
                                     pretended [1] - 8:11              psychologically [1] - 58:13
    pocket [1] - 30:7                                                                                 received [6] - 5:8, 38:3,
                                     pretending [1] - 9:2              psychologists [1] - 46:3
    point [16] - 12:20, 22:23,                                                                         39:18, 50:3, 69:5, 69:18
                                     pretty [3] - 28:24, 32:12, 60:4   Public [1] - 1:17
     23:14, 23:17, 29:23, 30:2,                                                                       recent [3] - 8:24, 53:2, 53:5
                                     prevent [1] - 62:4                public [2] - 43:25, 64:10
     31:6, 38:22, 58:15, 59:5,                                                                        recess [1] - 74:2
                                     previous [4] - 7:8, 64:5,         pulled [2] - 27:24, 28:1
     60:22, 60:24, 62:2, 64:7,                                                                        recognize [1] - 26:15
                                      72:11, 72:12                     pulls [1] - 29:6
     67:19, 68:12                                                                                     recognized [1] - 21:3
                                     previously [2] - 59:23, 71:9      punishable [1] - 4:6
    Point [1] - 33:17                                                                                 recognizes [1] - 4:14
                                     prison [16] - 22:22, 23:7,        punishment [4] - 43:16,
    pointed [6] - 20:18, 22:14,                                                                       recommend [1] - 4:22
                                      41:15, 43:9, 53:24, 54:15,        61:1, 64:10, 73:4
     46:17, 48:19, 65:7, 69:7                                                                         recommendation [1] - 4:21
                                      58:22, 59:18, 60:13, 66:11,      put [8] - 8:14, 11:3, 11:7,
    police [1] - 45:1                                                                                 record [9] - 3:7, 5:25, 6:11,
                                      66:12, 67:10, 68:24, 69:1,        12:16, 12:17, 14:3, 15:7,
    popular [2] - 9:6, 9:17                                                                            6:23, 25:19, 42:23, 56:2,
                                      70:9                              25:8
    population [2] - 45:4, 45:20                                                                       60:15, 72:20
                                     Prisons [4] - 59:8, 66:18,
    porn [1] - 61:13                                                                                  recorded [1] - 57:17
                                      69:24, 70:17                                   Q                records [1] - 60:3
    pornography [12] - 6:7, 6:9,     pristine [1] - 50:6
     14:12, 19:4, 19:10, 20:5,                                         qualify [1] - 58:18            Recross [1] - 2:2
                                     private [1] - 40:7
     20:16, 22:10, 56:3, 58:23,                                        quarter [1] - 71:21            redirect [1] - 2:2
                                     privileges [2] - 66:21, 66:22
     61:17, 72:25                                                      questioned [1] - 62:21         referring [1] - 17:1
                                     pro [2] - 39:7, 42:24
    portion [1] - 51:3                                                 questions [2] - 32:18, 36:24   refrigerator [1] - 31:4
                                     PROBATION [2] - 3:17,
    posing [1] - 13:4                                                  quickly [2] - 9:25, 28:24      refused [1] - 29:24
                                      71:10
    position [1] - 4:11                                                quite [2] - 22:12, 57:23       regain [1] - 63:22
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 86 of 89



    regard [1] - 51:22                respectfully [1] - 63:23          sat [1] - 31:6                   sent [13] - 14:8, 15:1, 16:8,
    register [1] - 54:11              respecting [1] - 4:18             satisfy [1] - 5:7                 16:14, 27:3, 27:8, 27:13,
    registered [1] - 54:9             respects [1] - 5:4                saving [4] - 43:22, 44:9,         27:16, 30:8, 39:7, 39:8,
    registration [1] - 71:2           respond [2] - 14:20, 15:19         49:1, 61:6                       42:25, 58:19
    rehabilitated [2] - 49:4,         responds [3] - 15:2, 15:13,       saw [3] - 16:7, 28:11, 28:12     sentence [62] - 4:6, 4:12,
     55:15                              17:2                            scam [1] - 57:23                  4:19, 4:22, 5:3, 7:3, 7:12,
    rehabilitation [1] - 43:18        response [1] - 24:24              scared [7] - 15:3, 15:9,          7:25, 19:14, 23:8, 23:18,
    rejected [1] - 52:6               responsibility [1] - 20:20         27:10, 27:11, 27:19, 56:15       24:12, 38:6, 39:1, 43:2,
    relating [2] - 3:25, 38:17        responsible [2] - 38:15,          scars [1] - 45:24                 43:4, 43:7, 43:11, 43:12,
    relationship [10] - 29:1,           50:11                           scary [1] - 30:13                 43:17, 43:18, 44:16, 49:1,
     29:11, 29:12, 31:15, 35:9,       rest [6] - 24:15, 24:17, 24:21,   scheme [4] - 8:9, 33:25,          53:19, 53:20, 53:21, 53:23,
     35:13, 36:13, 39:23, 47:18,        36:7, 36:20, 40:2                57:10, 58:5                      54:2, 54:3, 58:17, 58:18,
     49:13                            restitution [8] - 71:8, 71:10,    school [16] - 13:24, 18:17,       61:6, 61:19, 61:24, 62:5,
    relationships [1] - 31:10           71:11, 71:12, 71:15, 71:18,      22:2, 26:21, 27:5, 27:9,         62:9, 62:12, 64:9, 67:11,
    release [8] - 70:10, 70:11,         71:22, 72:3                      28:13, 28:14, 30:17, 30:18,      67:12, 67:17, 68:10, 68:11,
     70:12, 70:14, 70:16, 70:19,      restricted [1] - 70:25             34:20, 35:21, 49:14, 57:1,       68:13, 68:17, 68:18, 68:23,
     70:21, 71:21                     restriction [5] - 54:18, 70:21,    57:2                             69:2, 69:5, 69:8, 69:18,
    released [3] - 54:1, 54:2,          70:22, 70:23                    schooled [1] - 49:14              69:25, 70:6, 70:9, 72:16,
     70:18                            result [4] - 28:25, 29:20,        Schwartzenberger [4] -            72:18, 72:21, 72:23, 72:25,
    remember [1] - 67:18                56:22, 68:18                     1:25, 3:10, 19:8, 19:22          73:6, 73:14, 73:17
    reminiscent [1] - 52:19           results [1] - 66:3                science [1] - 65:20              sentenced [4] - 5:1, 7:15,
    remorse [6] - 20:23, 37:23,       resurfacing [1] - 64:22           scientists [2] - 46:10, 48:11     58:16, 69:12
     38:4, 56:21, 64:17, 68:2         retire [1] - 33:18                SCOLA [1] - 1:9                  sentences [9] - 5:8, 55:8,
    remorseful [4] - 38:20,           return [2] - 58:2, 58:3           Scott [2] - 33:11, 33:13          69:6, 69:13, 69:17, 69:20,
     40:25, 44:4, 48:24                                                 scratch [1] - 61:4                70:7, 73:1, 73:3
                                      reviewed [3] - 6:2, 12:21,
    remorseless [1] - 44:5                                                                               sentencing [40] - 4:7, 4:23,
                                        64:4                            scream [1] - 31:8
    removed [4] - 34:16, 34:21,                                                                           7:8, 7:10, 7:23, 20:19,
                                      reviewing [1] - 22:9              screen [9] - 8:20, 11:5,
     35:10, 59:5                                                                                          20:24, 37:7, 37:14, 37:15,
                                      rewarded [1] - 44:24               11:24, 12:18, 13:14, 13:15,
                                                                                                          37:17, 37:19, 37:21, 37:24,
    repeatedly [1] - 20:21            rife [1] - 48:20                   13:19, 16:21, 50:21
                                                                                                          38:3, 38:12, 38:25, 39:11,
    report [13] - 6:6, 6:20, 21:21,   Riselda [2] - 1:25, 3:17          screens [1] - 12:25
                                                                                                          39:21, 44:20, 53:8, 55:18,
     22:4, 53:6, 59:10, 61:11,        risk [3] - 55:12, 55:13, 60:15    se [2] - 39:7, 42:24
                                                                                                          58:24, 61:11, 61:13, 61:18,
     61:13, 61:18, 62:7, 64:1,        rival [1] - 44:3                  seal [1] - 5:18
                                                                                                          62:1, 64:5, 64:19, 67:19,
     70:17, 71:4                      ROBERT [2] - 1:9, 1:12            search [5] - 18:19, 20:10,
                                                                                                          67:20, 68:19, 68:20, 69:14,
    REPORTED [1] - 1:21               Robert [2] - 3:8, 57:22            38:23, 71:1
                                                                                                          71:12, 72:19, 72:24, 73:7,
    reported [4] - 23:15, 58:25,      robert.emery@usdoj.gov            seated [1] - 3:4
                                                                                                          73:12
     59:3, 60:6                         [1] - 1:15                      second [2] - 34:22, 59:9
                                                                                                         September [5] - 17:20, 26:7,
    reporter [1] - 25:12              Romania [6] - 44:21, 44:23,       secretly [1] - 57:17
                                                                                                          26:19, 28:18, 34:12
    Reporter [1] - 1:21                 45:5, 45:16, 45:23, 47:25       section [1] - 73:13
                                                                                                         serene [2] - 49:15, 50:6
    reports [1] - 45:12               Romanian [6] - 21:2, 21:11,       Section [3] - 4:8, 64:3, 69:22
                                                                                                         serial [1] - 7:5
    reprehensible [2] - 43:24,          21:19, 21:24, 45:23, 65:2       see [15] - 8:14, 10:2, 10:3,
                                                                                                         serious [4] - 64:8, 68:7, 68:8,
     44:2                             room [5] - 28:9, 31:5, 34:24,      10:9, 11:23, 12:18, 13:12,
                                                                                                          68:10
    representation [1] - 37:25          52:12, 55:11                     14:12, 14:22, 14:23, 16:23,
                                                                                                         seriousness [3] - 19:24,
    represented [1] - 44:1            Roper [1] - 53:12                  19:7, 23:21, 45:2, 57:14
                                                                                                          21:5, 62:19
    repressed [1] - 52:5              rough [1] - 26:20                 seeking [1] - 7:2
                                                                                                         serving [1] - 23:7
    request [1] - 62:9                RPR [2] - 1:21, 75:9              seem [2] - 23:22, 53:16
                                                                                                         set [5] - 3:19, 12:1, 16:25,
    requested [1] - 23:18             rude [1] - 50:19                  seized [3] - 19:11, 20:13,
                                                                                                          64:2, 68:12
    require [1] - 55:15               ruined [2] - 31:9, 32:12           22:10
                                                                                                         sets [2] - 16:25, 71:23
    requirement [1] - 71:3            Ruiz [2] - 1:25, 3:17             self [2] - 35:14, 62:23
                                                                                                         several [1] - 52:1
    research [1] - 8:12               rule [1] - 62:4                   self-esteemed [1] - 62:23
                                                                                                         severe [3] - 13:9, 22:24,
    researched [1] - 18:19            rules [1] - 66:24                 send [9] - 9:1, 10:3, 10:4,
                                                                                                          23:16
    resentencing [2] - 3:20, 3:21     rulings [1] - 72:19                10:10, 10:12, 14:4, 27:4,
                                                                                                         severely [2] - 62:24, 65:11
    RESENTENCING [1] - 1:8            runs [1] - 65:20                   30:23, 69:9
                                                                                                         sex [7] - 54:9, 54:19, 55:11,
    reserved [1] - 34:15              Russia [1] - 57:11                sending [4] - 10:7, 31:8,
                                                                                                          68:1, 69:11, 70:25, 71:2
    residents [1] - 59:12                                                39:9, 40:15
                                                                                                         sextortion [2] - 23:20, 25:1
    resolved [2] - 71:25, 72:2                       S                  sends [3] - 14:17, 14:20,
                                                                                                         sexual [11] - 10:1, 10:19,
    resources [1] - 45:7                                                 15:14
                                      safe [2] - 24:8, 60:1                                               10:20, 10:24, 49:22, 52:3,
    respect [11] - 5:17, 6:3, 21:1,                                     senior [2] - 33:9, 33:10
                                      Sara [1] - 40:11                                                    60:5, 60:6, 60:15, 66:18,
     21:10, 22:3, 22:20, 31:25,                                         sensitive [1] - 64:13
                                      Sarah [1] - 72:9                                                    71:1
     64:9, 67:1, 72:3, 72:4                                             sensory [3] - 46:11, 46:13,
                                      Sarras [1] - 69:15                                                 sexually [15] - 10:16, 10:23,
                                                                         46:20
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 87 of 89



     11:22, 16:8, 18:2, 18:3,          48:5, 48:13, 52:2, 52:11,        start [3] - 10:1, 10:7, 31:1       subsequent [1] - 71:12
     18:13, 24:2, 24:9, 27:14,         65:9                             started [3] - 9:15, 10:5, 27:22    substantively [2] - 43:12,
     44:3, 59:25, 60:16, 64:14,       socially [1] - 48:17              starting [4] - 4:4, 61:4, 64:7,     72:22
     67:9                             society [1] - 43:20                67:19                             sucking [1] - 19:12
    sexually-explicit [7] - 10:16,    society's [1] - 66:10             starts [2] - 13:21, 16:22          suffered [1] - 24:2
     11:22, 16:8, 18:2, 18:3,         software [2] - 12:10, 17:7        State [4] - 33:7, 33:9, 54:24,     suffering [1] - 41:14
     18:13, 27:14                     soldiers [1] - 36:19               54:25                             sufficient [2] - 4:19, 12:19
    shafts [1] - 22:7                 solicit [3] - 57:23, 57:24,       state [5] - 3:7, 25:19, 33:11,     suggest [1] - 53:16
    Shannon [1] - 40:11                58:2                              54:12, 62:25                      suggests [1] - 46:18
    share [4] - 9:19, 12:6, 12:11,    solicited [1] - 51:23             statement [1] - 62:12              suicide [5] - 24:22, 24:25,
     12:12                            someone [6] - 8:22, 40:5,         statements [1] - 63:25              35:3, 56:9
    shares [1] - 16:17                 48:6, 50:8, 51:16, 54:3          STATES [4] - 1:1, 1:4, 1:10,       Suite [2] - 1:18, 1:22
    sharing [1] - 65:18               somewhat [4] - 4:11, 4:20,         1:13                              summaries [1] - 6:21
    shave [1] - 47:25                  66:11, 67:5                      States [13] - 1:21, 3:6, 3:9,      summarized [1] - 6:18
    shells [1] - 28:20                somewhere [1] - 9:7                4:8, 4:14, 21:14, 25:4,           summary [2] - 12:19, 12:21
    shirt [1] - 10:8                  son [16] - 13:10, 26:18,           45:24, 64:3, 69:7, 69:15,         summer [1] - 23:20
    short [1] - 42:15                  26:19, 27:13, 27:20, 29:1,        69:22, 71:7                       supervised [5] - 70:11,
    shortly [1] - 17:18                30:4, 30:8, 33:24, 35:7,         statistics [1] - 58:23              70:12, 70:14, 70:19, 70:21
    show [5] - 15:20, 15:22,           35:25, 36:10, 38:6, 38:11,       stature [1] - 60:21                supervision [3] - 54:5, 54:7,
     18:21, 18:25, 47:10               39:7                             statutorily [1] - 55:5              55:2
    showed [8] - 17:3, 19:20,         son's [1] - 32:12                 statutory [2] - 64:2, 70:20        support [3] - 45:7, 48:19,
     20:15, 20:23, 52:18, 52:20,      sons [1] - 7:22                   stay [3] - 37:7, 47:2, 52:23        63:14
     56:14, 68:2                      sophisticated [1] - 57:15         stayed [2] - 34:24, 47:6           supportive [1] - 21:17
    showing [1] - 26:14               sophistication [3] - 55:23,       step [3] - 32:21, 37:1, 49:17      supports [1] - 12:16
    shown [4] - 45:19, 49:3,           55:24, 58:6                      still [10] - 20:6, 38:18, 39:13,   suppose [1] - 43:8
     67:1, 67:5                       sorry [7] - 14:3, 26:24, 39:17,    39:23, 54:2, 59:14, 66:15,        suppress [1] - 38:18
    shows [2] - 24:4, 66:6             42:19                             66:17, 66:23, 71:22               surface [1] - 61:5
    shut [1] - 28:24                  sort [11] - 21:6, 45:10, 46:10,   stimulation [1] - 46:10            surprising [1] - 22:12
    sic [2] - 42:1, 46:6               46:11, 46:20, 49:13, 49:19,      stimulization [1] - 46:6           susceptibility [1] - 60:10
    sic] [1] - 34:8                    49:22, 50:23, 57:8, 57:12        stipulated [1] - 71:13             susceptible [2] - 60:22, 67:9
    side [2] - 37:10, 37:18           souls [2] - 8:3, 8:4              stole [3] - 9:10, 20:7             suspended [1] - 34:20
    sides [2] - 3:20, 69:6            sound [1] - 50:16                 stop [4] - 10:25, 15:10,           sustained [1] - 66:6
    significance [1] - 23:23          SOUTHERN [1] - 1:1                 15:16, 41:8                       sweet [2] - 28:10
    significant [2] - 47:11, 54:3     Southern [3] - 17:18, 17:19,      stopped [2] - 28:3, 34:23          sword [1] - 66:5
    similar [7] - 4:24, 5:8, 15:23,    54:8                             strained [4] - 29:2, 29:9, 32:9    sworn [2] - 25:12, 32:25
     16:4, 16:6, 35:19                speaking [3] - 17:13, 17:24,      strapped [1] - 45:25               synapses [1] - 65:25
    Simmons [1] - 53:12                40:20                            Street [2] - 1:14, 1:18            synapsis [1] - 65:22
    sincere [2] - 62:18, 63:19        special [2] - 70:19, 71:5         strike [1] - 8:21                  system [2] - 29:22, 40:2
    sincerely [1] - 59:17             Special [4] - 1:25, 3:10, 19:8,   strikes [2] - 55:18, 55:22
    sister [2] - 56:6, 57:1            19:22
                                      specialist [1] - 40:11
                                                                        stripes [1] - 36:4                               T
    sisters [2] - 32:15, 35:18                                          structure [2] - 65:9, 66:3
    sit [1] - 67:3                    specialized [1] - 47:20                                              talks [3] - 11:11, 11:12,
                                                                        structures [1] - 65:8
                                      specific [1] - 61:10                                                   35:11
    sites [1] - 18:19                                                   struggle [1] - 65:16
                                      specifically [3] - 35:8, 47:17,                                      target [1] - 52:22
    sits [1] - 48:22                                                    student [2] - 28:7, 35:22
                                       71:3                                                                targets [1] - 22:16
    sitting [1] - 22:8                                                  studies [6] - 21:10, 45:12,
                                      spell [1] - 25:19                                                    tasked [1] - 45:1
    situation [3] - 21:18, 46:25,                                        45:19, 53:2, 53:16, 60:13
                                      spend [2] - 22:23, 40:2                                              tax [1] - 44:24
     54:22                                                              study [7] - 46:17, 46:22,
                                      spite [2] - 66:15, 66:16                                             teachers [1] - 28:9
    situations [1] - 30:3                                                46:25, 47:1, 47:10, 47:12,
    six [3] - 23:15, 32:9, 46:22      spoken [1] - 40:8                                                    teams [1] - 35:22
                                                                         50:3
    sixth [1] - 28:14                 sporting [1] - 34:21              stupid [1] - 42:4                  teenage [3] - 41:22, 42:4,
                                      sports [2] - 9:24, 27:24                                               53:20
    skater [1] - 11:12                                                  subject [1] - 64:22
                                      St [1] - 33:6                                                        teenager [1] - 27:15
    skills [1] - 68:4                                                   submission [1] - 56:17
                                      stages [1] - 47:4                                                    telephone [2] - 66:20, 66:21
    Skype [1] - 11:25                                                   submissions [2] - 40:22,
                                      stand [6] - 17:11, 20:21,                                            ten [4] - 6:18, 6:21, 43:25,
    slipped [1] - 57:12                                                  42:24
                                       20:22, 20:24, 23:1, 25:9                                              49:7
    smile [1] - 28:8                                                    submit [1] - 58:1
                                      standard [1] - 70:20                                                 tendencies [2] - 32:6, 52:7
    smiles [1] - 28:8                                                   submits [1] - 22:3
                                      standing [1] - 40:19                                                 tender [1] - 36:22
    Smith [1] - 8:14                                                    submitted [7] - 21:9, 21:22,
                                      star [1] - 34:22                                                     tenders [1] - 32:16
    social [11] - 18:19, 34:8,                                           21:23, 23:6, 24:23, 64:6
                                      Starman [1] - 12:15                                                  tenors [1] - 40:15
     35:24, 46:14, 47:14, 47:17,                                        subsections [1] - 73:13
                                                                                                           TERA [2] - 2:3, 25:11
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 88 of 89



    Tera [2] - 25:4, 25:21              20:24, 26:25, 49:17              under [6] - 4:5, 4:19, 5:18,       very-similar [1] - 4:24
    term [3] - 45:17, 46:20, 65:4     top [1] - 67:18                     35:5, 54:21, 69:22                veterans [1] - 35:23
    terror [1] - 64:17                total [4] - 4:4, 6:6, 70:9, 71:6   underdevelopment [1] -             victim [3] - 33:25, 72:4, 72:5
    terrorized [1] - 64:16            touch [3] - 13:15, 20:25, 55:9      46:14                             victims [16] - 5:11, 5:20,
    Terry [1] - 32:22                 towards [2] - 28:5, 71:19          undisputed [1] - 65:3               5:21, 7:6, 7:7, 7:16, 8:12,
    TERRY [2] - 2:4, 32:24            trade [1] - 16:22                  unforgiving [1] - 56:5              8:16, 10:14, 16:2, 21:5,
    testified [7] - 7:9, 9:7, 19:8,   traded [5] - 11:2, 11:8, 11:9,     unfortunately [6] - 14:11,          22:16, 23:5, 38:2, 63:9,
      25:12, 29:17, 30:8, 32:25         17:3                              45:5, 45:19, 49:15, 49:18,         64:25
    testify [2] - 16:1, 25:6          tragic [1] - 65:4                   50:17                             video [5] - 12:2, 12:4, 12:5,
    testimony [5] - 6:11, 17:10,      transcript [6] - 37:14, 37:15,     UNICOR [2] - 71:19, 71:20           15:12, 57:17
      19:21, 48:20, 49:5                37:21, 64:4, 64:5, 66:25         uniquely [1] - 35:24               videos [23] - 6:6, 6:8, 6:18,
    Texas [4] - 9:6, 25:23, 26:7,     transcription [1] - 75:4           unit [2] - 34:17, 34:25             6:22, 9:10, 11:19, 11:22,
      57:22                           transcripts [1] - 48:19            UNITED [4] - 1:1, 1:4, 1:10,        12:12, 17:1, 18:3, 19:1,
    THE [54] - 1:1, 1:9, 1:12,        transgender [9] - 23:8,             1:13                               19:5, 19:6, 19:9, 19:12,
      1:17, 3:3, 3:12, 3:16, 3:19,      23:10, 23:13, 59:7, 59:16,       United [13] - 1:21, 3:5, 3:9,       20:15, 42:5, 42:6, 42:10,
      3:24, 4:4, 5:12, 6:2, 6:14,       59:19, 59:21, 60:2, 66:12         4:8, 4:14, 21:14, 25:4,            42:11, 68:4, 68:6
      6:16, 12:21, 13:1, 25:3,        transition [1] - 35:6               45:24, 64:3, 69:7, 69:15,         violate [4] - 44:3, 53:21,
      25:6, 32:18, 32:20, 33:21,      trap [1] - 10:6                     69:22, 71:7                        73:3, 73:7
      36:24, 37:1, 37:3, 37:6,        traveled [1] - 68:1                universe [1] - 64:21               violates [3] - 43:13, 43:14,
      37:9, 39:15, 39:20, 40:21,      treat [1] - 41:2                   University [1] - 35:22              73:12
      41:4, 41:7, 41:12, 41:19,       treated [2] - 23:11, 50:12         university [1] - 35:23             violence [3] - 56:4, 56:7,
      42:18, 42:19, 42:20, 42:23,     treatment [2] - 59:17, 70:25       unless [1] - 71:23                  57:19
      51:5, 56:8, 56:23, 59:14,       tree [1] - 20:15                   unnecessary [1] - 4:18             visited [1] - 46:3
      60:6, 61:8, 62:11, 62:15,       trees [1] - 18:22                  unreasonable [4] - 43:12,          VPN [2] - 57:8, 57:13
      63:24, 71:15, 71:17, 72:8,      trend [2] - 65:17                   44:16, 53:22, 72:22               vs [1] - 1:5
      72:11, 72:13, 72:16, 73:16,     trial [19] - 9:7, 11:3, 11:7,      unrelenting [1] - 15:10            vulgar [2] - 48:20, 50:19
      74:2                              13:20, 16:5, 17:6, 17:10,        unusual [2] - 43:15, 73:4
    theirs [1] - 41:15                  17:16, 18:24, 19:8, 19:21,       unwarranted [1] - 68:18                          W
    themselves [6] - 10:13,             20:24, 22:9, 26:14, 37:14,       up [29] - 7:1, 8:14, 8:21, 12:1,   wages [1] - 71:19
      10:24, 24:3, 45:9, 56:20,         39:13, 48:19, 49:5, 64:4          13:23, 16:15, 16:24, 21:1,        walking [1] - 28:20
      58:4                            tried [1] - 23:19                   24:18, 24:19, 25:8, 28:9,
                                                                                                            Walsh [1] - 71:1
    therapeutic [1] - 50:6            Triparket's [1] - 22:4              28:13, 28:18, 30:16, 30:20,
                                                                                                            wanking [1] - 19:12
    therapist [1] - 31:8              trouble [1] - 54:4                  31:4, 44:14, 45:6, 50:3,
                                                                                                            wants [14] - 5:13, 14:1,
    therapy [2] - 48:8, 50:7          true [1] - 62:8                     57:12, 59:25, 61:15, 62:3,
                                                                                                             14:14, 14:21, 14:22, 14:23,
    therefore [1] - 42:8              truly [2] - 62:16, 63:2             62:21, 65:10, 65:20, 66:1,
                                                                                                             16:13, 16:14, 16:17, 38:21,
    Thereupon [3] - 25:10,            trust [4] - 9:13, 31:18, 35:2,      69:2
                                                                                                             43:10, 52:22
      32:23, 74:6                       35:14                            upbringing [1] - 44:18
                                                                                                            warrant [2] - 20:10, 20:11
    thinking [1] - 26:11              truth [1] - 41:16                  update [1] - 6:5
                                                                                                            warranted [1] - 64:9
    thinks [2] - 24:6, 41:13          trying [3] - 29:22, 35:6, 39:20    updated [1] - 5:23
                                                                                                            watch [3] - 42:5, 42:7, 56:2
    thoughts [3] - 37:11, 38:10,      turn [2] - 12:25, 58:7             updating [1] - 20:8
                                                                                                            watched [1] - 42:6
      56:15                           twice [2] - 54:11, 59:8            upper [2] - 45:25, 67:21
                                                                                                            watching [1] - 55:1
    thousands [1] - 19:5              two [14] - 6:19, 7:21, 19:12,      USC [1] - 73:7
                                                                                                            ways [1] - 46:19
    threatened [5] - 15:12,             30:1, 35:18, 35:24, 40:14,       user [1] - 17:12
                                                                                                            weak [1] - 60:20
      15:18, 16:3, 56:6, 57:2           40:15, 49:18, 57:21, 60:8,       uses [1] - 11:8
                                                                                                            weapon [2] - 54:5, 55:4
    threatening [1] - 66:22             65:17, 65:21, 66:5                                                  web [1] - 58:8
    threatens [1] - 16:7              two-edged [1] - 66:5                              V                   web-based [1] - 58:8
    threats [4] - 16:4, 56:4, 56:7,   type [3] - 7:24, 29:13, 43:11      vacations [2] - 29:4, 32:8         webcams [1] - 56:1
      57:19                           types [1] - 24:22                  valid [1] - 60:10                  website [1] - 20:6
    three [5] - 21:14, 30:1, 44:6,    typical [2] - 19:10, 24:6          Vanyher [2] - 11:6, 11:22          week [2] - 22:9, 59:16
      46:1, 49:2                      typically [1] - 28:24
    threshold [1] - 68:13                                                vast [1] - 45:8                    weeks [1] - 60:8
    threw [2] - 49:19, 50:2                                              verbally [2] - 28:7, 28:22         weigh [1] - 64:24
                                                     U                   verbiage [1] - 30:3                welcome [1] - 3:4
    throughout [2] - 63:15, 68:2
                                      U.S [4] - 1:13, 1:25, 3:17,        verify [1] - 72:13                 West [1] - 33:17
    title [1] - 33:8
    today [3] - 5:15, 38:21, 43:4      69:9                              version [3] - 45:17, 51:11,        western [1] - 45:10
                                      ugly [1] - 49:5                     51:15                             white [1] - 13:17
    together [5] - 29:4, 29:5,
                                      ultimately [4] - 16:12, 16:17,     versus [9] - 3:6, 47:5, 53:12,     whole [6] - 16:25, 22:9,
      32:8
                                       54:17, 59:2                        53:14, 55:23, 69:7, 69:9,          29:18, 49:11, 63:15, 73:9
    tomorrow [1] - 54:1
                                      unable [1] - 73:20                  69:15                             width [1] - 31:16
    tone [2] - 10:1, 14:25
                                      uncles [1] - 29:8                  very-high [1] - 5:10               WiFi [1] - 9:18
    took [5] - 17:11, 20:21,
Case 1:15-cr-20106-RNS Document 196 Entered on FLSD Docket 10/11/2018 Page 89 of 89



    willing [1] - 66:15
    wishes [1] - 12:18
    withdrawn [1] - 27:22
    Witness [1] - 2:2
    witness [2] - 32:17, 36:23
    witnesses [1] - 66:22
    woman [2] - 9:2, 12:5
    women [1] - 45:2
    wonder [1] - 36:12
    word [1] - 11:8
    words [1] - 21:16
    workers [4] - 46:4, 47:14,
     47:17, 48:5
    works [2] - 9:20, 32:2
    world [1] - 45:10
    worried [1] - 61:25
    worse [3] - 11:18, 51:15,
     61:24
    worth [6] - 43:21, 44:8,
     44:17, 49:1, 55:7, 61:5
    worthy [1] - 66:4
    wove [1] - 52:8
    wow [1] - 15:9
    writing [2] - 40:1, 62:16
    written [1] - 40:24
    wrote [1] - 44:19
    WTF [3] - 14:2, 15:11, 15:22
    Wu [3] - 3:10, 4:13, 7:2
    WU [5] - 1:13, 4:13, 13:16,
     33:4, 33:23

                   Y
    year [5] - 28:15, 39:14,
     54:11, 64:22, 70:13
    years [44] - 4:23, 7:15, 8:10,
     8:15, 9:16, 21:14, 25:25,
     28:21, 29:3, 32:9, 33:17,
     33:18, 36:5, 39:12, 39:13,
     43:5, 43:6, 43:25, 44:6,
     45:21, 46:1, 49:3, 49:14,
     52:14, 53:24, 54:2, 55:20,
     56:1, 58:16, 61:22, 63:3,
     64:23, 65:15, 65:21, 67:17,
     68:15, 68:16, 69:11, 69:15,
     69:16, 69:24, 72:24
    young [7] - 12:7, 30:17, 42:3,
     48:13, 57:24, 57:25, 64:12
    younger [1] - 49:19
    youngest [1] - 43:8
    yourself [3] - 15:21, 51:11,
     51:15
    youth [2] - 28:1, 70:25

                   Z
    zero [2] - 23:23, 36:18
    zone [1] - 57:12
